                   
Exhibit 10.1
         
EXECUTION VERSION
         
FIRST AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO PLEDGE AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO PLEDGE
AGREEMENT, dated as of April 24, 2015 (this “Amendment”) is entered into among
Dycom Industries, Inc., a Florida corporation (the “Borrower”), the Guarantors,
the Lenders party hereto and Bank of America, N.A., as Administrative
Agent.  All capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement (as defined
below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, have entered into that
certain Credit Agreement, dated as of December 3, 2012 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”);


WHEREAS, the Borrower, the Guarantors and Bank of America, N.A., as
Administrative Agent, have entered into that certain Pledge Agreement, dated as
of December 3, 2012 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Pledge Agreement”);


WHEREAS, the Credit Parties have requested that the Lenders amend the Credit
Agreement and the Pledge Agreement as set forth below;


WHEREAS, the Administrative Agent and the Lenders agree to provide such
requested amendments subject to the terms and conditions herein;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Incorporation of Recitals.  The recitals to this Amendment are
incorporated fully and made a part of this Amendment.


2.           Amendments to Credit Agreement.  The Credit Agreement is amended as
follows:


(a)           The Credit Agreement is amended in its entirety to read as
attached hereto as Annex A.


(b)           Schedule 1.01 of the Credit Agreement (Closing Date Acquisition
Target) is deleted as a Schedule to the Credit Agreement.


(c)           Schedule 2.01 of the Credit Agreement (Commitments and Applicable
Percentages) is amended by replacing such Schedule with Schedule 2.01 attached
hereto.


(d)           Schedule 2.03 of the Credit Agreement (Existing Letters of Credit)
is amended by replacing such Schedule with Schedule 2.03 attached hereto.


(e)           Schedule 6.11 of the Credit Agreement (Subsidiaries) is amended by
replacing such Schedule with Schedule 6.11 attached hereto.
         
 
1

--------------------------------------------------------------------------------

 
            
(f)           Schedule 8.01 of the Credit Agreement (Indebtedness Existing on
the Closing Date) is amended by replacing such Schedule with Schedule 8.01
attached hereto.


(g)           Schedule 8.02 of the Credit Agreement (Liens Existing on the
Closing Date) is amended by replacing such Schedule with Schedule 8.02 attached
hereto


(h)           Schedule 8.05 of the Credit Agreement (Investments Existing on the
Closing Date) is amended by replacing such Schedule with Schedule 8.05 attached
hereto


(i)           Schedule 11.02 of the Credit Agreement (Certain Addresses for
Notices) is amended by replacing such Schedule with Schedule 11.02 attached
hereto.


(j)           A new Exhibit 2.05 is added to the Credit Agreement in the form of
Exhibit 2.05 attached hereto, and “Exhibit 2.05 Form of Notice of Loan
Prepayment” is added in the appropriate order in the table of exhibits to the
Credit Agreement.


(k)           Exhibit 7.09 of the Credit Agreement (Form of Guarantor Joinder
Agreement) is amended by replacing such Exhibit with Exhibit 7.09 attached
hereto.


3.           Amendment to Pledge Agreement.  The introductory paragraph to
Section 5 of the Pledge Agreement is hereby amended to read as follows:
 
5.           Representations and Warranties.  Each Pledgor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that:
 
4.           Aggregate Revolving Commitments and Term Loans A.  The Credit
Parties, the Administrative Agent and the Lenders agree that the Revolving
Commitments and outstanding Term Loan A of each of the Lenders immediately prior
to the effectiveness of this Amendment shall be reallocated (and to the extent
necessary with respect to each Lender, increased or decreased) among the other
Lenders to the extent necessary such that, immediately after the effectiveness
of this Amendment in accordance with its terms, the Revolving Commitments and
Term Loan A of each Lender shall be as set forth on Schedule 2.01 attached
hereto. In order to effect such reallocations, assignments shall be deemed to be
made among the Lenders in such amounts as may be necessary, and with the same
force and effect as if such assignments were evidenced by Assignments and
Assumptions (but without the payment of any related assignment fee), and no
other documents or instruments shall be required to be executed in connection
with such assignments (all of which such requirements are hereby waived).
Further, to effect the foregoing, each Lender agrees to make cash settlements in
respect of any outstanding Loans and participations in L/C Obligations, either
directly or through the Administrative Agent, as the Administrative Agent may
direct or approve, such that after giving effect to this Amendment, each Lender
holds Loans and participations in L/C Obligations equal to its Applicable
Percentage (based on the Revolving Commitments and Term Loan A of each Lender as
set forth on Schedule 2.01 attached hereto).
 
 
2

--------------------------------------------------------------------------------

 
 
5. Conditions Precedent. This Amendment shall be effective upon satisfaction of
the following conditions precedent (the “Effective Date”):
           
(a)           Execution of Amendment.  Receipt of counterparts of this Amendment
executed by a duly authorized officer of each party thereto.


(b)           Legal Opinion.  Receipt of a New York counsel legal opinion and,
to the extent requested by the Administrative Agent, applicable local counsel
opinions relating to this Amendment and the transactions contemplated herein, in
form and substance reasonably acceptable to the Administrative Agent.


(c)           Corporate Documents.  Receipt of the following (or their
equivalent) for each Credit Party, each (other than with respect to clause (iv))
certified by the secretary or assistant secretary of such Credit Party as of the
Effective Date to be true and correct and in force and effect:


(i)           Articles of Incorporation.  Copies of the articles of
incorporation or charter documents certified to be true and complete as of a
recent date by the appropriate Governmental Authority of the state of its
organization, or, if applicable, a certificate of the secretary or assistant
secretary of such Credit Party as of the Effective Date certifying that no
changes have been made to the articles of incorporation or charter documents of
such Credit Party since date on which such documents were previously delivered
to the Administrative Agent.


(ii)           Resolutions.  Copies of resolutions of the board of directors or
comparable managing body approving and adopting the Amendment, the transactions
contemplated herein and authorizing execution and delivery hereof.


(iii)           Bylaws.  Copies of the bylaws, operating agreement or
partnership agreement or, if applicable, a certificate of the secretary or
assistant secretary of such Credit Party as of the Effective Date certifying
that no change has been made to the bylaws, operating agreement or partnership
agreement of such Credit Party since the date on which such documents were
previously delivered to the Administrative Agent.


(iv)           Good Standing.  Copies, where applicable, of certificates of good
standing, existence or its equivalent certified as of a recent date by the
appropriate Governmental Authorities of the State of organization.


(v)           Incumbency.  An incumbency certificate of each Credit Party.


(d)           Personal Property Collateral.  The Administrative Agent shall have
received, in form and substance reasonably satisfactory to the Administrative
Agent:


(i)           searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of the Credit Parties, copies of the financing
statements on file in such jurisdictions evidencing that no Liens exist other
than Permitted Liens;


(ii)           completed UCC financing statements for each appropriate
jurisdiction as is necessary to perfect the Administrative Agent’s security
interest in the Collateral;


(iii)           stock or membership certificates, if any, evidencing the Equity
Interests pledged to the Administrative Agent pursuant to the Pledge Agreement
and duly executed in blank undated stock or transfer powers; and
         
 
3

--------------------------------------------------------------------------------

 
             
(iv)           duly executed consents as are necessary to perfect the Lenders’
security interest in the Collateral.


(e)           Officer’s Certificate.  Receipt by the Administrative Agent of a
certificate of a Responsible Officer of the Borrower as of the Effective Date
certifying that after giving effect to the Amendment and other transactions
contemplated herein, the conditions specified in Sections 4(e), 4(f), 4(g), 4(h)
and 4(i) have been satisfied as of the Effective Date.


(f)           No Material Adverse Effect.  There shall not have occurred since
July 26, 2014 any development or event that has had or could be reasonably
expected to have a Material Adverse Effect.


(g)           No Litigation.  There shall be no action, suit, investigation or
proceeding pending or, to the knowledge of the Credit Parties, threatened by or
against any Credit Party or any of its Subsidiaries in any court or before any
arbitrator or Governmental Authority that could reasonably be expected to have a
Material Adverse Effect.


(h)           Consents.  The Administrative Agent shall have received evidence
that all necessary governmental consents and approvals, if any, in connection
with the financings and other transactions contemplated hereby have been
received.


(i)           Representations and Warranties.  The representations and
warranties made by any Credit Party herein or in any other Credit Document or
which are contained in any certificate furnished at any time under or in
connection herewith or therewith shall (i) with respect to representations and
warranties that contain a materiality qualification, be true and correct (after
giving effect to such materiality qualification set forth therein) and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects, in each case on and
as of the Effective Date as if made on and as of such date except for any
representation or warranty made as of an earlier date, in which case any such
representation or warranty shall be true and correct (or true and correct in all
material respects, as applicable) as of such earlier date.


(j)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on the Effective Date or after giving
effect to the Credit Extension to be made on such date.


(k)           Accrued Fees.  Receipt by the Administrative Agent of all
Commitment Fees and Letter of Credit Fees accrued through, but not including,
the Effective Date.


(l)           Fees and Expenses.  Receipt by the Administrative Agent and the
Lenders of all fees then owing pursuant to the Fee Letters or pursuant to any
Credit Document and receipt by legal counsel to the Administrative Agent of all
reasonable and documented fees, expenses and disbursements required to be paid
on or before the Effective Date that have been invoiced a reasonable period of
time prior to the Effective Date.


(m)           “Know Your Customer” and Patriot Act Information.  Receipt by the
Administrative Agent or any Lender of all documentation and other information
that the Administrative Agent or such Lender shall have reasonably requested at
least five (5) Business Days) prior to the Effective Date in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering laws and regulations, including the Patriot Act.
         
 
4

--------------------------------------------------------------------------------

 
 
6.           New Lenders.
               
(a)           Citizens Bank and Fifth Third Bank (each a “New Lender” and
collectively, the “New Lenders”) hereby agree to provide a Commitment in the
amount set forth on Schedule 2.01 attached hereto and the initial Applicable
Percentage of the New Lender shall be as set forth therein.


(b)           Each New Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets the requirements to be
an assignee under Section 11.06(b)(iii) and (v) of the Credit Agreement (subject
to such consents, if any, as may be required under Section 11.06(b)(iii) of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Commitment and it is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Amendment, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Amendment, and (vii) if it is a Foreign Lender, it
has delivered any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.


(c)           The Borrower agrees that, as of the date hereof, each New Lender
shall (i) be a party to the Credit Agreement and the other Credit Documents,
(ii) be a “Lender” for all purposes of the Credit Agreement and the other Credit
Documents, and (iii) have the rights and obligations of a Lender under the
Credit Agreement and the other Credit Documents.


(d)           The applicable address, facsimile number and electronic mail
address of each New Lender for purposes of Section 11.02 of the Credit Agreement
are as set forth in such New Lender’s Administrative Questionnaire delivered by
such New Lender to the Administrative Agent on or before the date hereof or to
such other address, facsimile number and electronic mail address as shall be
designated by such New Lender in a notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender.


7.           Miscellaneous.


(a)           [Reserved].


(b)           Each Credit Party (i) agrees to all of the terms and conditions of
this Amendment, (ii) agrees that, except as expressly set forth in this
Amendment, this Amendment and all documents executed in connection herewith do
not operate to reduce or discharge its obligations under the Credit Agreement or
the other Credit Documents or any certificates, documents, agreements and
instruments executed in connection therewith, (iii) affirms all of its
obligations under the Credit Documents, (iv) agrees that this Amendment shall in
no manner impair or otherwise adversely affect any of the Liens granted in or
pursuant to the Credit Documents and (v) affirms that each of the Liens granted
in or pursuant to the Credit Documents are valid and subsisting.
     
 
5

--------------------------------------------------------------------------------

 
         
(c)           Effective as of the Effective Date, all references to the Credit
Agreement in each of the Credit Documents shall mean the Credit Agreement as
amended by this Amendment.


(d)           Each of the Credit Parties hereby represents and warrants to the
Administrative Agent as follows:


(i)           such Credit Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment;


(ii)           this Amendment has been duly executed and delivered by such
Credit Party and constitutes such Credit Party’s legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity);
and


(iii)           no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Credit Party of this Amendment.


(e)           This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Amendment by telecopy, pdf or other similar electronic
transmission shall be effective as an original and shall constitute a
representation that an executed original shall be delivered.


(f)           This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.


[Signature pages follow]
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
               
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 

BORROWER: DYCOM INDUSTRIES, INC.,
a Florida corporation
                        By:  /s/ H. Andrew DeFerrari     Name: H. Andrew
DeFerrari     Title: Senior Vice President and Chief Financial Officer          
 

                    

GUARANTORS: ANSCO & ASSOCIATES, LLC
a Delaware limited liability company
          APEX DIGITAL, LLC
a Delaware limited liability company
          BLAIR PARK SERVICES, LLC
a Delaware limited liability company
          BROADBAND EXPRESS, LLC
a Delaware limited liability company
          BROADBAND INSTALLATION SERVICES, LLC
a Delaware limited liability company
          C-2 UTILITY CONTRACTORS, LLC
a Delaware limited liability company
          CABLE CONNECTORS, LLC
a Delaware limited liability company
          CABLECOM, LLC
a Delaware limited liability company
          CABLECOM OF CALIFORNIA, INC.
a Delaware corporation
          CAN-AM COMMUNICATIONS, INC.
a Delaware corporation
                        By:  /s/ H. Andrew DeFerrari     Name: H. Andrew
DeFerrari     Title: Treasurer               [Signatures continue on next page]
           

        
DYCOM INDUSTRIES, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
                   

  CAVO BROADBAND COMMUNICATIONS, LLC
a Delaware limited liability company
          CCLC, INC.
a Delaware corporation
          CERTUSVIEW LEASING, LLC
a Delaware limited liability company
          CMI SERVICES, INC.
a Florida corporation
          COMMUNICATIONS CONSTRUCTION GROUP, LLC
a Delaware limited liability company
          COMMUNICATION SERVICES, LLC
a North Carolina limited liability company
          DYCOM CAPITAL MANAGEMENT, INC.
a Delaware corporation
          DYCOM CORPORATE IDENTITY, INC.
a Delaware corporation
          DYCOM IDENTITY, LLC
a Delaware limited liability company
          DYCOM INVESTMENTS, INC.
a Delaware corporation
          E A TECHNICAL SERVICES, INC.
a Georgia corporation
          ENGINEERING ASSOCIATES, INC.
a Georgia corporation
          ERVIN CABLE CONSTRUCTION, LLC
a Delaware limited liability company
          FIBER TECHNOLOGIES SOLUTIONS, LLC,
a Delaware limited liability company
          GLOBE COMMUNICATIONS, LLC
a North Carolina limited liability company
                        By:  /s/ H. Andrew DeFerrari     Name: H. Andrew
DeFerrari     Title: Treasurer               [Signatures continue on next page] 
           

        
DYCOM INDUSTRIES, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
                   

 
GOLDEN STATE UTILITY CO.
a Delaware corporation
          IVY H. SMITH COMPANY, LLC
a Delaware limited liability company
          KANAAN COMMUNICATIONS, LLC
a Delaware limited liability company
          LAMBERT’S CABLE SPLICING COMPANY, LLC
a Delaware limited liability company
          LOCATING, INC.
a Washington corporation
          NEOCOM SOLUTIONS, INC.
a Georgia corporation
          NEOCOM SOLUTIONS HOLDINGS, LLC
a Delaware limited liability company
          NICHOLS CONSTRUCTION, LLC
a Delaware limited liability company
          NIELS FUGAL SONS COMPANY, LLC
a Delaware limited liability company
          NORTH SKY COMMUNICATIONS, INC.
a Delaware corporation
          PARKSIDE SITE & UTILITY COMPANY CORPORATION
a Delaware corporation
          PARKSIDE UTILITY CONSTRUCTION, LLC
a Delaware limited liability company
          PAULEY CONSTRUCTION INC.
an Arizona corporation
          PBG ACQUISITION III, LLC
a Delaware limited liability company
          POINT TO POINT COMMUNICATIONS, INC.
a Louisiana corporation
                        By:  /s/ H. Andrew DeFerrari     Name: H. Andrew
DeFerrari     Title: Treasurer               [Signatures continue on next page] 
           

 
DYCOM INDUSTRIES, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
PRECISION VALLEY COMMUNICATIONS OF VERMONT, LLC
a Delaware limited liability company
           
PRINCE TELECOM, LLC
a Delaware limited liability company
           
PROFESSIONAL TELECONCEPTS, INC.
an Illinois corporation
           
PROFESSIONAL TELECONCEPTS, INC.
a New York corporation
           
RJE TELECOM, LLC
a Delaware limited liability company
           
SAGE TELECOMMUNICATIONS CORP. OF COLORADO, LLC
a Colorado limited liability company
           
SPECTRUM WIRELESS SOLUTIONS, INC.
a Delaware corporation
           
STAR CONSTRUCTION, LLC
a Delaware limited liability company
           
STEVENS COMMUNICATIONS, LLC
a Delaware limited liability company
           
S.T.S., LLC
a Tennessee limited liability company
           
TCS COMMUNICATIONS, LLC
a Delaware limited liability company
         
TESINC, LLC
a Delaware limited liability company
           
TJADER & HIGHSTORM UTILITY SERVICES, LLC
a Delaware limited liability company
                   
By:
  /s/ H. Andrew DeFerrari    
Name:
H. Andrew DeFerrari
   
Title:
Treasurer
           
[Signatures continue on next page]
         

                  
DYCOM INDUSTRIES, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
                      

  TRAWICK CONSTRUCTION COMPANY, INC.
a Florida corporation
          TRIPLE-D COMMUNICATIONS, LLC
a Delaware limited liability company
          UNDERGROUND SPECIALTIES, LLC
a Delaware limited liability company
          UTILIQUEST, LLC
a Georgia limited liability company
          VCI CONSTRUCTION, INC.
a Delaware corporation
          VCI UTILITY SERVICES HOLDINGS, LLC
a Delaware limited liability company
          WHITE MOUNTAIN CABLE CONSTRUCTION, LLC
a Delaware limited liability company
                    By:  /s/ H. Andrew DeFerrari     Name: H. Andrew DeFerrari  
  Title: Treasurer          

                                    

  MIDTOWN EXPRESS, LLC
a Delaware limited liability company
                    By:  /s/ William P. Healy     Name: William P. Healy    
Title: President          

                                             

  OSP SERVICES, LLC
a Delaware limited liability company
                    By:  /s/ Marvin M. Glaser     Name: Marvin M. Glaser    
Title: President          

                                                        

  VCI UTILITY SERVICES, INC.
a Delaware corporation
                    By:  /s/ Frank G. Madera     Name: Frank G. Madera    
Title: President          

                                   
DYCOM INDUSTRIES, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent            
            By:  /s/ Aamir Saleem     Name: Aamir Saleem      Title: Vice
President             

                          

LENDERS: BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swingline Lender
                        By:  /s/ Christopher Wozniak     Name: Christopher
Wozniak      Title: Vice President             

 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
FIRST AMENDMENT
 
 

--------------------------------------------------------------------------------

 
                  

  WELLS FARGO BANK, NATIONAL ASSOCIATION                         By:  /s/ Kay
Reedy     Name: Kay Reedy      Title: Managing Director             

 
 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
FIRST AMENDMENT
 
 

--------------------------------------------------------------------------------

 
                  

  BRANCH BANKING AND TRUST COMPANY                         By:  /s/ C. William
Buchholz     Name: C. William Buchholz      Title: Senior Vice President       
     

 
 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
FIRST AMENDMENT
 
 

--------------------------------------------------------------------------------

 
                   

  PNC BANK, NATIONAL ASSOCIATION                         By:  /s/ Britton S.
Core     Name: Britton S. Core      Title: Senior Vice President             

 
 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
FIRST AMENDMENT
 
 

--------------------------------------------------------------------------------

 
              

  SUNTRUST BANK                         By:  /s/ Chris Hursey     Name: Chris
Hursey      Title: Director             

 
 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
FIRST AMENDMENT
 
 

--------------------------------------------------------------------------------

 
                  

 
CITIZENS BANK
                   
By:
 /s/ Jason Upham    
Name:
Jason Upham    
Title:
Assistant Vice President  











DYCOM INDUSTRIES, INC.
FIRST AMENDMENT

 
 

--------------------------------------------------------------------------------

 
                   


 
FIFTH THIRD BANK
                   
By:
  /s/ David C. Jackson    
Name:
David C. Jackson    
Title:
Senior Vice  President  











DYCOM INDUSTRIES, INC.
FIRST AMENDMENT

 
 

--------------------------------------------------------------------------------

 
                   


 
COMPASS BANK
                   
By:
  /s/ Peter R. Lewin    
Name:
Peter R. Lewin    
Title:
Senior Vice President  











DYCOM INDUSTRIES, INC.
FIRST AMENDMENT

 
 

--------------------------------------------------------------------------------

 
               

 
REGIONS BANK
                   
By:
  /s/ Alfred J. Bacchi    
Name:
Alfred J. Bacchi    
Title:
Senior Vice President  











DYCOM INDUSTRIES, INC.
FIRST AMENDMENT

 
 

--------------------------------------------------------------------------------

 
                            


 
GOLDMAN SACHS BANK USA
                   
By:
  /s/ Rebecca Kratz    
Name:
Rebecca Kratz    
Title:
Authorized Signatory  











DYCOM INDUSTRIES, INC.
FIRST AMENDMENT

 
 

--------------------------------------------------------------------------------

 
                          


 
FLORIDA COMMUNITY BANK
                   
By:
  /s/ Irene Marshall    
Name:
Irene Marshall    
Title:
Senior Vice President  











DYCOM INDUSTRIES, INC.
FIRST AMENDMENT

 
 

--------------------------------------------------------------------------------

 
                   
Annex A


[See attached]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
                                  
EXECUTION VERSION
              
        
Deal Cusip: 26747FAE9
Revolver Cusip: 26747FAF6
Term Loan A Cusip: 26747FAG4


 


 
CREDIT AGREEMENT
 
Originally dated as of December 3, 2012 and
amended as of the First Amendment Effective Date (as defined below)
 
among
 
DYCOM INDUSTRIES, INC.,
as the Borrower,
 
THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors,
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer,
 
and
 
THE OTHER LENDERS PARTY HERETO
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent,
 
and


SUNTRUST BANK,
PNC BANK, NATIONAL ASSOCIATION,
and
BRANCH BANKING AND TRUST COMPANY,
as Co-Documentation Agents

 

 

 

 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners,
 
 
 
 
 

--------------------------------------------------------------------------------

 
                           
TABLE OF CONTENTS


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
         
1.01
Defined Terms
1
 
1.02
Other Interpretive Provisions
32
 
1.03
Accounting Terms
32
 
1.04
Rounding
33
 
1.05
Times of Day
33
 
1.06
Letter of Credit Amounts
33
       
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
33
         
2.01
Commitments
34
 
2.02
Borrowings, Conversions and Continuations of Loans
36
 
2.03
Letters of Credit
38
 
2.04
Swingline Loans
48
 
2.05
Prepayments
51
 
2.06
Termination or Reduction of Aggregate Revolving Commitments
53
 
2.07
Repayment of Loans
53
 
2.08
Interest
54
 
2.09
Fees
55
 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
55
 
2.11
Evidence of Debt
56
 
2.12
Payments Generally; Administrative Agent’s Clawback
57
 
2.13
Sharing of Payments by Lenders
58
 
2.14
Cash Collateral
59
 
2.15
Defaulting Lenders
60
 
2.16
Reverse Dutch Auction Prepayments
62
       
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
64
         
3.01
Taxes
64
 
3.02
Illegality
68
 
3.03
Inability to Determine Rates
69
 
3.04
Increased Costs
69
 
3.05
Compensation for Losses
70
 
3.06
Mitigation Obligations; Replacement of Lenders
71
 
3.07
Survival
71
 
3.08
Withholding Taxes
72
       
ARTICLE IV GUARANTY
72
         
4.01
The Guaranty
72
 
4.02
Obligations Unconditional
72
 
4.03
Reinstatement
73
 
4.04
Certain Additional Waivers
74
 
4.05
Remedies
74
 
4.06
Rights of Contribution
74
 
4.07
Guarantee of Payment; Continuing Guarantee
74
 
4.08
Keepwell
74
 
4.09
 Appointment of Borrower
75
       
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
75
         
5.01
Conditions of Effectiveness
75

              
 
i

--------------------------------------------------------------------------------

 
                

 
5.02
Conditions to all Credit Extensions
78
       
ARTICLE VI  REPRESENTATIONS AND WARRANTIES
80
         
6.01
Financial Condition
80
 
6.02
No Material Adverse Change
80
 
6.03
Organization; Existence
80
 
6.04
Power; Authorization; Enforceable Obligations
80
 
6.05
Conflict
81
 
6.06
No Material Litigation
81
 
6.07
No Default
81
 
6.08
Taxes
81
 
6.09
ERISA
81
 
6.10
Governmental Regulations, Etc
82
 
6.11
Subsidiaries
82
 
6.12
Use of Proceeds
82
 
6.13
Compliance with Laws; Contractual Obligations
82
 
6.14
Accuracy and Completeness of Information
83
 
6.15
Environmental Matters
83
 
6.16
Solvency
84
 
6.17
Insurance
84
 
6.18
Anti-Corruption Laws
84
 
6.19
Sanctions
84
 
6.20
Security Documents
85
       
ARTICLE VII AFFIRMATIVE COVENANTS
85
         
7.01
Financial Statements
85
 
7.02
Certificates; Other Information
86
 
7.03
Notices
89
 
7.04
Maintenance of Existence; Compliance with Laws; Contractual Obligations
89
 
7.05
Maintenance of Property; Insurance
90
 
7.06
Inspection of Property; Books and Records; Discussions
90
 
7.07
Financial Covenants
90
 
7.08
Use of Proceeds
91
 
7.09
Additional Guarantors
91
 
7.10
Payment of Obligations
92
 
7.11
Environmental Laws
92
 
7.12
Pledged Equity Interests
92
 
7.13
Further Assurances
93
 
7.14
Anti-Corruption Laws
93
 
7.15
Sanctions
94
       
ARTICLE VIII NEGATIVE COVENANTS
94
         
8.01
Indebtedness
94
 
8.02
Liens
96
 
8.03
Nature of Business
96
 
8.04
Consolidation, Merger, Sale or Purchase of Assets, etc
96
 
8.05
Advances; Investments and Loans
98
 
8.06
Transactions with Affiliates
98
 
8.07
Fiscal Year; Organizational Documents; Senior Subordinated Notes
98
 
8.08
Limitation on Restricted Actions
98
 
8.09
Restricted Payments
99

             
 
ii

--------------------------------------------------------------------------------

 
                  

 
8.10
Sale Leasebacks
99
 
8.11
No Further Negative Pledges
100
 
8.12
Capital Expenditures
100
       
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
100
         
9.01
Events of Default
100
 
9.02
Remedies upon Event of Default
102
 
9.03
Application of Funds
103
       
ARTICLE X ADMINISTRATIVE AGENT
104
         
10.01
Appointment and Authority
104
 
10.02
Rights as a Lender
105
 
10.03
Exculpatory Provisions
105
 
10.04
Reliance by Administrative Agent
106
 
10.05
Delegation of Duties
106
 
10.06
Resignation of Administrative Agent
106
 
10.07
Non-Reliance on Administrative Agent and Other Lenders
108
 
10.08
No Other Duties; Etc.
108
 
10.09
Administrative Agent May File Proofs of Claim
108
 
10.10
Collateral and Guaranty Matters
109
 
10.11
Secured Treasury Management Agreements and Secured Swap Contracts
110
       
ARTICLE XI MISCELLANEOUS
110
         
11.01
Amendments, Etc.
110
 
11.02
Notices; Effectiveness; Electronic Communications
112
 
11.03
No Waiver; Cumulative Remedies; Enforcement
114
 
11.04
Expenses; Indemnity; and Damage Waiver
115
 
11.05
Payments Set Aside
117
 
11.06
Successors and Assigns
117
 
12.07
Treatment of Certain Information; Confidentiality
122
 
11.08
Set-off
122
 
11.09
Interest Rate Limitation
123
 
11.10
Counterparts; Integration; Effectiveness
123
 
11.11
Survival of Representations and Warranties
123
 
11.12
Severability
124
 
11.13
Replacement of Lenders
124
 
11.14
Governing Law; Jurisdiction; Etc.
125
 
11.15
Waiver of Right to Trial by Jury
126
 
11.16
No Advisory or Fiduciary Responsibility
126
 
11.17
Electronic Execution
127
 
11.18
USA PATRIOT Act Notice
127

 
 
 
 
 

 
 
iii

--------------------------------------------------------------------------------

 
             

SCHEDULES
 
 
2.01
Commitments and Applicable Percentages

 
2.03
Existing Letters of Credit

 
6.11
Subsidiaries

 
8.01
Indebtedness Existing on the First Amendment Effective Date

 
8.02
Liens Existing on the First Amendment Effective Date

 
8.05
Investments Existing on the First Amendment Effective Date

 
11.02
Certain Addresses for Notices

 
EXHIBITS
 
 
2.01(c)
Form of Lender Joinder Agreement

 
2.02
Form of Loan Notice

 
2.04
Form of Swingline Loan Notice

 
2.05
Form of Notice of Loan Prepayment

 
2.11(a)-1
Form of Revolving Note

 
2.11(a)-2
Form of Swingline Note

 
2.11(a)-3
Form of Term Note

 
2.16
Form of Auction Procedures

 
3.01(e)-1-4
Form of U.S. Tax Compliance Certificates

 
5.01(d)
Form of Secretary’s Certificate

 
5.01(n)
Form of Solvency Certificate

 
7.02(b)
Form of Compliance Certificate

 
7.09
Form of Guarantor Joinder Agreement

 
11.06(b)
Form of Assignment and Assumption

 
 
 
 
 
 

 
 
iv

--------------------------------------------------------------------------------

 
                             
CREDIT AGREEMENT
 
This CREDIT AGREEMENT was originally entered into on December 3, 2012 and is
amended by the First Amendment (as defined below), dated as of the First
Amendment Effective Date (as defined below) (as may be further amended, amended
and restated, supplemented or otherwise modified from time to time, this “Credit
Agreement”) among DYCOM INDUSTRIES, INC., a Florida corporation (the
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein) and
BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender and L/C Issuer
(each, as defined herein).
 
On December 3, 2012, the Borrower requested that the Lenders provide
$400,000,000 in senior credit facilities (as such amount may be increased to up
to $500,000,000 pursuant to the terms and conditions set forth in the Existing
Credit Agreement) for the purposes set forth therein, and the Lenders were
willing to do so on the terms and conditions set forth in the Existing Credit
Agreement.
 
The Borrower requested that the Lenders increase its senior credit facilities to
$600,000,000 (as such amount may be further increased pursuant to the terms and
conditions hereof) and further amend the Existing Credit Agreement as set forth
herein, and the Lenders were willing to do so on the terms and conditions set
forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
 
ARTICLE I
             
DEFINITIONS AND ACCOUNTING TERMS
 
 
1.01
Defined Terms.

 
As used in this Credit Agreement, the following terms shall have the meanings
set forth below:
 
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person.
 
“Additional Term Loan” has the meaning specified in Section 2.01(c).
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Credit Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one (1) or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.
 
 
 

--------------------------------------------------------------------------------

 
          
“Agent Parties” has the meaning specified in Section 11.02(c).
 
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The initial amount of the Aggregate Revolving Commitments in effect on
the First Amendment Effective Date is $450,000,000.
 
“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments, and (b) with respect to each Lender providing a portion
of any Term Loan, the percentage (carried out to the ninth decimal place) the
numerator of which is, prior to funding of the applicable Term Loan, such
Lender’s Term Loan Commitment, and after funding of the applicable Term Loan,
the principal amount of such Lender’s portion of the Term Loan, and the
denominator of which is, prior to funding of the applicable Term Loan, the
aggregate principal amount of the applicable Term Loan Commitments, and after
funding of the applicable Term Loan, the Outstanding Amount of the applicable
Term Loan.  The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as
applicable.  The Applicable Percentages shall be subject to adjustment as
provided in Section 2.15.
 
“Applicable Rate” means, with respect to the Commitment Fee, the Letter of
Credit Fee and the Loans, the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):
 
Pricing
Tier
Consolidated
Leverage
Ratio
Commitment
Fee
Letter of Credit
Fee for Standby
Letters of
Credit
Letter of Credit
Fee for
Commercial
Letters of
Credit
Eurodollar
Rate Loans
Base Rate
Loans
1
Greater than or equal to 2.25:1.0
0.40%
2.00%
1.000%
2.00%
1.00%
2
Less than 2.25:1.0 but greater than or equal to 1.50:1.0
0.35%
1.75%
0.875%
1.75%
0.75%
3
Less than 1.50:1.0 but greater than or equal to 0.75:1.0
0.30%
1.50%
0.750%
1.50%
0.50%
4
Less than 0.75:1.0
0.25%
1.25%
0.625%
1.25%
0.25%

              
 
2

--------------------------------------------------------------------------------

 
              
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 1 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered (and if the Required Lenders do not make such
request the then applicable Pricing Tier in effect shall be maintained) and
shall remain in effect until the date on which such Compliance Certificate is
delivered in accordance with Section 7.02(b), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Leverage Ratio
contained in such Compliance Certificate.  The Applicable Rate in effect from
the First Amendment Effective Date through the first Business Day immediately
following the date a Compliance Certificate is required to be delivered pursuant
to Section 7.02(b) for the fiscal quarter ending April 25, 2015 shall be
determined based upon Pricing Tier 2.
 
The Applicable Rate with respect to any Additional Term Loan established after
the First Amendment Effective Date in accordance with the terms of Section
2.01(c) shall be percentages per annum specified in the loan documentation
whereby such Additional Term Loan is established.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.06(b) or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
 
“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease, (c) in respect of any
Securitization Transaction, the outstanding principal amount of such financing,
after taking into account reserve amounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in
respect of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.
 
“Auction” has the meaning specified in Section 2.16(a).
 
“Auction Manager” has the meaning specified in Section 2.16(a).
 
“Auction Procedures” means the procedures set forth in Exhibit 2.16.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended July 26, 2014, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.
 
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
 
“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.
 
 
3

--------------------------------------------------------------------------------

 
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Bank of America Fee Letter” has the meaning specified in the defined term “Fee
Letters”.
 
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate” and (c) the Eurodollar Rate plus one
percent (1.00%); and if Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Credit Agreement.  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 7.02.
 
“Borrowing” means each of the following: (a) a borrowing of Swingline Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
 
“Business” has the meaning specified in Section 6.15(c).
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Eurodollar Rate, means any such day that is also
a London Banking Day.
 
“Canadian Dollar” means the lawful money of Canada.
 
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Capital Lease Obligations” means with respect to any Person, the obligations of
such Person to pay rent or other amounts under any Capital Lease.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Swingline Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swingline Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuer or the
Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuer or the Swingline Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
 
4

--------------------------------------------------------------------------------

 
         
“Cash Equivalents” means: (a) (i) Dollars, (ii) Canadian Dollars and (iii) Euro;
(b) securities issued or directly and fully guaranteed or insured by (i) the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) or (ii) the government of any
Participating Member State or any agency or instrumentality of such
Participating Member State (provided that the full faith and credit of such
Participating Member State is pledged in support of those securities) having
maturities, unless such securities are deposited to defease any indebtedness, of
not more than one (1) year from the date of acquisition or other securities
issued by government agencies, including government sponsored enterprises,
having maturities of not more than one (1) year from the date of acquisition;
(c) time deposits maturing no more than thirty (30) days from the date of
creation, certificates of deposit and eurodollar time deposits with maturities
of one (1) year or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding one (1) year and overnight bank deposits, in each case,
with any Lender party to this Credit Agreement or with any domestic commercial
bank having capital and surplus in excess of $250,000,000; (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clauses (b) and (c) above entered into with
any financial institution meeting the qualifications specified in clause (c)
above; (e) any money market deposit account issued or offered by any Lender
party to this Credit Agreement or with any U.S. commercial bank having capital
and surplus in excess of $250,000,000; (f) commercial paper having one of the
three highest ratings obtainable from Moody’s or S&P and in each case maturing
within one (1) year after the date of acquisition; (g) securities issued and
fully guaranteed by any state, commonwealth or territory of the United States of
America, any Participating Member State or by any political subdivision or
taxing authority thereof, rated at least “BBB” (or any comparable rating) by
Moody’s or S&P and having maturities of not more than one (1) year from the date
of acquisition; (h) money market funds that invest primarily in Cash Equivalents
of the kinds described in clauses (a) through (g) of this definition; and (i) in
the case of Subsidiaries of the Borrower that are not Domestic Subsidiaries,
substantially similar instruments to those set forth in clauses (a) through (h)
above in the relevant jurisdiction.
 
“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any Law, rule,
regulation or treaty, (b) any change in any Law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.
 
“Change of Control” means (a) any Person or two (2) or more Persons acting in
concert shall have acquired “beneficial ownership,” directly or indirectly, of,
or shall have acquired by contract or otherwise, or control over, Voting Stock
of the Borrower (or other securities convertible into such Voting Stock)
representing thirty-five percent (35%) or more of the combined voting power of
all Voting Stock of the Borrower, or (b) Continuing Directors shall cease for
any reason to constitute a majority of the members of the board of directors of
the Borrower then in office.  As used herein, “beneficial ownership” shall have
the meaning provided in Rule 13d-3 of the SEC under the Securities Act of 1934.
 
 
5

--------------------------------------------------------------------------------

 
             
“Closing Date” means December 3, 2012.
 
“Collateral” means a collective reference to the Equity Interests with respect
to which Liens in favor of the Administrative Agent, for the benefit of itself
and the Secured Parties, are purported to be granted pursuant to and in
accordance with the terms of the Security Documents.
 
“Collateral Release Date” means the date upon which the Borrower’s corporate
family rating from Moody’s and the corporate rating from S&P are at least Baa3
and BBB-, respectively (in each case with a stable or better outlook) and the
Borrower shall have delivered to the Administrative Agent evidence of such
ratings.
 
“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or each Term Loan Commitment of such Lender.
 
“Commitment Fee” has the meaning specified in Section 2.09(a).
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(b).
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Restricted Subsidiaries on a consolidated basis in accordance with GAAP, all
capital expenditures but excluding expenditures to the extent made (a) with the
proceeds of any Involuntary Disposition used to purchase property that is useful
in the business of the Borrower and its Subsidiaries, (b) in connection with any
Permitted Acquisition and (c) in connection with any Capital Leases.
 
“Consolidated Capital Proceeds” means, for the applicable period, the proceeds
from the sale of property, plant or equipment and other fixed assets of the
Borrower and its Restricted Subsidiaries on a consolidated basis as determined
in accordance with GAAP.
 
“Consolidated EBITDA” means, for the applicable period, the sum of
(a) Consolidated Net Income for such period, plus (b) an amount which, in the
determination of Consolidated Net Income for such period, has been deducted (or
included) for (i) the Consolidated Interest Expense for such period deducted in
determining Consolidated Net Income, (ii) the income tax expense for such period
deducted in determining Consolidated Net Income, (iii) the aggregate amount of
the depreciation expense and amortization expense for such period to the extent
deducted in determining Consolidated Net Income, (iv) to the extent included in
Consolidated Net Income, (A) non-cash purchase accounting adjustments in
accordance with GAAP and (B) cash purchase accounting adjustments in an amount
not to exceed the greater of (x) $15,000,000 and (y) seven and one-half percent
(7.5%) of Consolidated EBITDA for such period which have been approved in
writing by the Administrative Agent, (v) any extraordinary items of loss (or
minus any extraordinary items of gain) for such period recorded in determining
Consolidated Net Income, (vi) any non-cash impairment charges for such period
recorded in determining Consolidated Net Income, (vii) any non-cash losses or
charges (or minus any non-cash gains) for such period recorded in determining
Consolidated Net Income,
        
 
6

--------------------------------------------------------------------------------

 
              
(viii) any stock based compensation expense for such period recorded in
determining Consolidated Net Income, (ix) any Acquisition costs related to
Permitted Acquisitions for such period deducted in determining Consolidated Net
Income in an aggregate amount during such period not to exceed the greater of
(A) $15,000,000 and (B) seven and one-half percent (7.5%) of Consolidated EBITDA
for such period, (x) any restructuring or integration charges related to
Permitted Acquisitions for such period deducted in determining Consolidated Net
Income in an aggregate amount during such period not to exceed the greater of
(A) $15,000,000 and (B) seven and one-half percent (7.5%) of Consolidated EBITDA
for such period, (xi) charges incurred related to the extinguishment of debt,
including, but not limited to, the write-off of deferred financings fees, to the
extent deducted in determining Consolidated Net Income, (xii) any non-cash
losses or charges (or minus any non-cash gains) under any Swap Contract for such
period recorded in determining Consolidated Net Income and (xiii) expected cost
savings, operating expense reductions, restructuring charges and expenses and
cost-saving synergies projected by the Borrower in good faith to result from
actions with which substantial steps have been, will be, or are expected to be,
taken within twelve (12) months of such period; provided, that, such items in
this clause (xiii) are (A) certified in a certificate of a Responsible Officer
of the Borrower in form and substance reasonably satisfactory to the
Administrative Agent and (B) shall not, in the aggregate, increase Consolidated
EBITDA (determined without giving effect to this clause (xiii)) by more than
five percent (5%) in any four consecutive fiscal quarter period, in each case
determined for the Borrower and its Restricted Subsidiaries on a consolidated
basis in accordance with GAAP and subject to Section 1.03.  Unless expressly
indicated otherwise, the applicable period shall be for the four (4) consecutive
fiscal quarters ending as of the date of computation.
 
“Consolidated Funded Debt” means Funded Debt of the Borrower and its Restricted
Subsidiaries on a consolidated basis.
 
“Consolidated Interest Expense” means, for the applicable period, all interest
expense in accordance with GAAP (including amortization of debt discount,
premium and the interest component under Capital Leases) of the Borrower and its
Restricted Subsidiaries for such period.  Unless expressly indicated otherwise,
the applicable period shall be for the four (4) consecutive fiscal quarters
ending most recently prior to the date of computation.
 
“Consolidated Interest Coverage Ratio” means, for the applicable period, the
ratio of (a) Consolidated EBITDA for such period to (b) Consolidated Interest
Expense paid or payable in cash (excluding amortization of debt discount and
premium, debt issuance costs paid in a previous period and interest expense
incurred on tax liabilities) during such period.  Unless expressly indicated
otherwise, the applicable period shall be for the four (4) consecutive quarters
ending on the date of computation.
 
“Consolidated Leverage Ratio” means the ratio of (a) Consolidated Funded Debt on
the date of computation to (b) Consolidated EBITDA for the applicable period
ending on the date of computation.  Unless expressly indicated otherwise, the
applicable period shall be for the four (4) consecutive fiscal quarters ending
most recently prior to the date of computation.
 
“Consolidated Net Income” means, for the applicable period, net income of the
Borrower and its Restricted Subsidiaries on a consolidated basis.  Unless
expressly indicated otherwise, the applicable period shall be for the four (4)
consecutive fiscal quarters ending most recently prior to the date of
computation.
 
“Consolidated Net Tangible Assets” means, on the date of computation, (a) the
amount of the Borrower’s consolidated total assets minus (b) (i) all current
liabilities and (ii) the amount of the Borrower’s consolidated intangible
assets, including, without limitation, goodwill, deferred financing charges and
intellectual property, in each case determined for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP.
 
“Consolidated Senior Secured Leverage Ratio” means the ratio of (a) Consolidated
Funded Debt on the date of computation less Subordinated Indebtedness less
unsecured Indebtedness, in each case, included in the calculation of
Consolidated Funded Debt to (b) Consolidated EBITDA for the applicable period
ending on the date of computation.  Unless expressly indicated otherwise, the
applicable period shall be for the four (4) consecutive fiscal quarters ending
most recently prior to the date of computation.
 
“Consolidated Total Assets” means, on the date of computation, (a) the amount of
the Borrower’s consolidated total assets minus (b) the amount of the Borrower’s
consolidated intangible assets, including, without limitation, goodwill,
deferred financing charges and intellectual property, in each case determined
for the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.
       
 
7

--------------------------------------------------------------------------------

 
           
“Continuing Directors” means, during any period of up to twenty-four (24)
consecutive months commencing after the Closing Date, individuals who at the
beginning of such twenty-four (24) month period were directors of the Borrower
(together with any new director whose election by the Borrower’s board of
directors or whose nomination for election by the Borrower’s shareholders was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved).
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Agreement” has the meaning specified in the introductory paragraph
hereto.
 
“Credit Documents” means this Credit Agreement, the First Amendment, each Note,
each Issuer Document, each Guarantor Joinder Agreement, each Lender Joinder
Agreement, the Security Documents and the Fee Letters.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Credit Parties” means, collectively, the Borrower and each Guarantor.
 
“Debt Issuance” means the issuance by any Credit Party or any Restricted
Subsidiary of any Indebtedness other than Indebtedness permitted under Section
8.01.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided, however, that with respect to a Eurodollar Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan plus two percent (2%) per
annum, in each case to the fullest extent permitted by applicable Laws and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus two percent (2%) per annum.
        
 
8

--------------------------------------------------------------------------------

 
         
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable Default, shall be specifically identified in such writing or
public statement), (c) has failed, within three (3) Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swingline Lender and each other Lender promptly following such
determination.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanctions.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Credit Party or any Restricted Subsidiary, including any Sale and Leaseback
Transaction and any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding any Involuntary Disposition.
 
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is ninety-one (91) days after the Maturity Date. Notwithstanding the
preceding sentence, any Equity Interest that would constitute Disqualified Stock
solely because the holders of the Equity Interest have the right to require the
Borrower to repurchase such Equity Interest upon the occurrence of a change of
control or an asset sale will not constitute Equity Interest if the terms of
such Equity Interest provide that the Borrower may not repurchase or redeem any
such Equity Interest pursuant to such provisions unless such repurchase or
redemption complies with the provisions of Section 8.09. The amount of
Disqualified Stock deemed to be outstanding at any time for purposes of this
Credit Agreement will be the maximum amount that the Borrower and its Restricted
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.
        
 
9

--------------------------------------------------------------------------------

 
          
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia and that is not a controlled foreign
corporation under Section 957 of the Internal Revenue Code.
 
“Earn Out Obligations” means, with respect to an Acquisition, payments by the
Borrower or any Restricted Subsidiary required to be made as a result of
reaching performance targets or milestones.  For purposes of determining the
aggregate consideration paid for an Acquisition at the time of such Acquisition,
the amount of any Earn Out Obligations shall be deemed to be the fair value in
accordance with GAAP of the earn out payments in respect thereof.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
 
“Environmental Laws” means any and all applicable foreign, Federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, legally enforceable requirements of any Governmental Authority or other
Requirement of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time be in effect during the term of this
Credit Agreement.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Materials of Environmental Concern, (c) exposure to any
Materials of Environmental Concern, (d) the release or threatened release of any
Materials of Environmental Concern into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
 
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general,
preferred or limited), (d) in the case of a limited liability company,
membership interests and (e) any other interest or participation that confers or
could confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, including, without
limitation, options, warrants and any other “equity security” as defined in Rule
3a11-1 of the Securities Exchange Act of 1934, as amended.
           
 
10

--------------------------------------------------------------------------------

 
               
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Credit Party within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of a Credit Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by a Credit Party or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate a
Pension Plan; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; or (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430 and 432 of the Internal Revenue Code or Sections 303 and
305 of ERISA.
 
“Euro” and “€” mean the single currency of the Participating Member States.
 
“Eurodollar Base Rate” means:
 
(a)             for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent in consultation with the Borrower from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and
 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;
 
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent in consultation with
the Borrower.  If LIBOR shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.
 
“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one (1) minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan the interest rate
on which is determined by reference to the Eurodollar Rate, a rate per annum
determined by the Administrative Agent to be equal to the quotient obtained by
dividing (i) the Eurodollar Base Rate for such Base Rate Loan for such day by
(ii) one (1) minus the Eurodollar Reserve Percentage for such Base Rate Loan for
such day.
     
 
11

--------------------------------------------------------------------------------

 
          
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
 
“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five (5) decimal places) in effect on
such day, whether or not applicable to any Lender, under regulations issued from
time to time by the FRB for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).  The Eurodollar Rate for each outstanding Eurodollar Rate Loan
and for each outstanding Base Rate Loan the interest rate on which is determined
by reference to the Eurodollar Rate shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
 
“Event of Default” has the meaning specified in Section 9.01.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 4.08 and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Credit Parties) at the time the
Guaranty of such Guarantor, or a grant by such Guarantor of a security interest,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
 
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
December 3, 2012, among the Borrower, the guarantors party thereto, the lenders
party thereto and Bank of America, as administrative agent, swingline lender and
L/C issuer, as amended, supplemented or otherwise modified prior to the First
Amendment Effective Date.
 
“Existing Letters of Credit” means those standby letters of credit outstanding
on the First Amendment Effective Date and identified on Schedule 2.03.
           
 
12

--------------------------------------------------------------------------------

 
              
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings and proceeds of Involuntary Dispositions) and indemnity payments;
provided, however, that an Extraordinary Receipt shall not include cash receipts
from proceeds of insurance or indemnity payments to the extent that such
proceeds, awards or payments are received by any Person in respect of any third
party claim against such Person and applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Credit Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreements implementing the foregoing.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letters” means (a) the letter agreement, dated March 31, 2015, among the
Borrower, Bank of America, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Wells Fargo Bank, National Association and Wells Fargo Securities, LLC, (b) the
letter agreement, dated March 31, 2015, among the Borrower, Bank of America and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (the “Bank of America Fee
Letter”), and (c) the letter agreement, dated March 31, 2015, among the
Borrower, Wells Fargo Bank, National Association, and Wells Fargo Securities, in
each case as amended and modified.
 
“First Amendment” means that certain First Amendment to the Existing Credit
Agreement, dated as of the First Amendment Effective Date, among the Borrower,
the Guarantors, the Lenders party thereto and the Administrative Agent.
 
“First Amendment Effective Date” means April 24, 2015.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
     
 
13

--------------------------------------------------------------------------------

 
             
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“Funded Debt” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds (excluding performance and surety bonds incurred in
the ordinary course of business), debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person incurred, issued or
assumed as the deferred purchase price of property or services purchased by such
Person (other than trade debt incurred in the ordinary course of business and
due within twelve (12) months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, including without limitation Earn
Out Obligations recognized as a liability on the balance sheet of the Borrower
and its Restricted Subsidiaries in accordance with GAAP, (e) the principal
portion of all obligations of such Person under Capital Leases, (f) all drafts
drawn under letters of credit issued or bankers’ acceptances facilities created
for the account of such Person (to the extent unreimbursed), (g) all preferred
Equity Interests issued by such Person and which by the terms thereof could be
(at the request of the holders thereof or otherwise) subject to mandatory
sinking fund payments prior to the date six (6) months after the Maturity Date,
redemption prior to the date six (6) months after the Maturity Date or other
acceleration, (h) the Attributable Indebtedness of any Sale and Leaseback
Transaction, Securitization Transaction and Synthetic Lease and, without
duplication, the principal balance outstanding under any tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product,
(i) all Indebtedness of others of the type described in clauses (a) through (h)
hereof secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, provided that
so long as such Indebtedness is non-recourse to such Person, only the portion of
such obligations which is secured shall constitute Indebtedness hereunder,
(j) all Guaranty Obligations of such Person with respect to Indebtedness of
another Person of the type described in clauses (a) through (h) hereof, and
(k) all Indebtedness of the type described in clauses (a) through (h) hereof of
any partnership or unincorporated joint venture in which such Person is a
general partner or a joint venturer; provided, however, that Funded Debt shall
not include Indebtedness among the Credit Parties and the Restricted
Subsidiaries to the extent such Indebtedness would be eliminated on a
consolidated basis.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States that are applicable to the circumstances as of
the date of determination, consistently applied and as in effect from time to
time and subject to the terms of Section 1.03.
          
 
14

--------------------------------------------------------------------------------

 
        
“Governmental Authority” means the government of the United States of America,
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement in
substantially the form of Exhibit 7.09, executed and delivered by each Person
that becomes a Guarantor in accordance with the provisions of Section 7.09.
 
“Guarantors” means (a) any of the Domestic Subsidiaries identified as a
“Guarantor” on the signature pages hereto, (b) any Person which executes a
Guarantor Joinder Agreement in accordance with the terms of this Credit
Agreement and (c) with respect to Obligations owing by any Credit Party or any
Subsidiary of a Credit Party (other than the Borrower) under any Swap
Contract or any Treasury Management Agreement, the Borrower, together with their
successors and permitted assigns, in each case until the Guaranty of such Person
is released in accordance with the terms of this Credit Agreement; provided that
the Obligations in respect of Treasury Management Agreements guaranteed by the
Borrower shall not exceed $25,000,000 at any time the Senior Subordinated Notes
are outstanding.
 
“Guaranty” means the guaranty of the Guarantors set forth in Article IV.
 
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (c) to lease or purchase property,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof.  The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made.
 
“Honor Date” has the meaning specified in Section 2.03(c)(i).
 
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.


“Immaterial Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
that is not a Material Domestic Subsidiary.
 
“Immaterial Foreign Subsidiary” means any Foreign Subsidiary of the Borrower
that is not a Material Foreign Subsidiary.
 
“Immaterial Guarantor” means a Guarantor designated as an “Immaterial Guarantor”
on Schedule 6.11, as such schedule may be amended from time to time, and that is
not required to be a Guarantor pursuant to Section 7.09(b).
        
 
15

--------------------------------------------------------------------------------

 
          
“Incremental Credit Facilities” has the meaning specified in Section 2.01(c).
 
“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds (excluding performance and surety bonds incurred in
the ordinary course of business), debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within
twelve (12) months of the incurrence thereof) which would appear as liabilities
on a balance sheet of such Person, (e) all obligations of such Person under
take-or-pay or similar arrangements or under commodities agreements, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on,
or payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
provided that so long as such Indebtedness is non-recourse to such Person, only
the portion of such obligations which is secured shall constitute Indebtedness
hereunder, (g) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (h) the principal portion of all obligations of
such Person under Capital Leases, (i) all net obligations of such Person under
Swap Contracts, (j) the maximum amount of all letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(k) all preferred Equity Interests issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments prior to the date six (6) months after the
Maturity Date, redemption prior to the date six (6) months after the Maturity
Date or other acceleration, (l) the principal balance outstanding under any
Synthetic Lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product, and (m) the Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of any Capital Lease or Synthetic Lease obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
 
“Indemnitee” has the meaning specified in Section 11.04(b).
 
“Information” has the meaning specified in Section 11.07.
 
“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.
 
“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swingline
Loans), the last Business Day of each March, June, September and December, the
Maturity Date and the date of the final principal amortization payment on any
Term Loan and, in the case of any Swingline Loan, any other dates as may be
mutually agreed upon by the Borrower and the Swingline Lender, and (b) as to any
Eurodollar Rate Loan, the last Business Day of each Interest Period for such
Loan, the date of repayment of principal of such Loan, the Maturity Date and the
date of the final principal amortization payment on any Term Loan, and in
addition, where the applicable Interest Period exceeds three (3) months, the
date every three (3) months after the beginning of such Interest Period.  If an
Interest Payment Date falls on a date that is not a Business Day, such Interest
Payment Date shall be deemed to be the immediately succeeding Business Day.
          
 
16

--------------------------------------------------------------------------------

 
             
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), or such other
period that is twelve months or less requested by the Borrower and consented to
by all the Lenders, as selected by the Borrower in its Loan Notice; provided
that:
 
(a)             any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;
 
(b)             any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
 
(c)             no Interest Period shall extend beyond the Maturity Date; and
 
(d)             no Interest Period with respect to any Term Loan shall extend
beyond any principal amortization payment date, except to the extent that the
portion of such Loan comprised of Eurodollar Rate Loans that is expiring prior
to the applicable principal amortization payment date plus the portion comprised
of Base Rate Loans equals or exceeds the principal amortization payment then
due.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means all investments, in cash or by delivery of property made,
directly or indirectly in, to or from any Person, whether by acquisition of
shares of Equity Interests, property, assets, indebtedness or other obligations
or securities or by loan advance, capital contribution or otherwise.
 
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Credit Party
or any Restricted Subsidiary.
 
“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
 
“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Wells Fargo Securities, in their capacities as joint lead arrangers and
joint bookrunners.
 
 “L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
       
 
17

--------------------------------------------------------------------------------

 
             
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when due or
refinanced as a Borrowing of Revolving Loans.
 
“L/C Commitment” means, (a) with respect to Bank of America in its capacity as
L/C Issuer, its obligation to issue Letters of Credit to the Borrower pursuant
to Section 2.03 in an aggregate principal amount at any one time outstanding not
to exceed $100,000,000 and (b) with respect to Wells Fargo in its capacity as
L/C Issuer, its obligation to issue Letters of Credit to the Borrower pursuant
to Section 2.03 in an aggregate principal amount at any one time outstanding not
to exceed $50,000,000, in each case, as such amount may be adjusted from time to
time in accordance with this Credit Agreement.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means (a) with respect to the Existing Letters of Credit, the
issuer of those letters of credit as identified on Schedule 2.03, (b) Bank of
America in its capacity as issuer of Letters of Credit hereunder, (c) Wells
Fargo in its capacity as issuer of Letters of Credit hereunder and/or (d) any
Lender appointed by the Borrower (with the consent of the Administrative Agent,
which consent shall not be unreasonably withheld or delayed) as an additional
L/C Issuer pursuant to Section 2.03(l) or a replacement for any L/C Issuer who
is at the time of such appointment a Defaulting Lender, in each case in its
capacity as an issuer of Letters of Credit pursuant to Section 2.03 and together
with its successors and assigns.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
 
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, binding requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lead Lender” means Bank of America and Wells Fargo Bank, National Association.
 
“Lender Joinder Agreement” means a joinder agreement, substantially in the form
of Exhibit 2.01(c), executed and delivered in accordance with the provisions of
Section 2.01(c).
 
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Credit Agreement and their successors and assigns and, as the context requires,
includes the Swingline Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
             
 
18

--------------------------------------------------------------------------------

 
             
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
 
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$200,000,000 and (b) the Aggregate Revolving Commitments.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any conditional sale or
other title retention agreement, any financing or similar statement or notice
filed under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction or other similar recording or notice statute, and any lease in the
nature thereof).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swingline Loan or Term Loan.
 
“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or Term
Loans, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit 2.02 or such
other form as may be approved by the Administrative Agent  (including any form
on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or liabilities of the Credit Parties and the
Restricted Subsidiaries, taken as a whole, (b) the ability of the Credit
Parties, taken as a whole, to perform their obligations, when such obligations
are required to be performed, under this Credit Agreement, any of the Notes or
any other Credit Document or (c) the validity or enforceability of this Credit
Agreement, any of the Notes or any of the other Credit Documents or the material
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
 
“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
that is a Restricted Subsidiary that either:  (a) owns assets included in
Consolidated Total Assets having a book value equal to or greater than seven and
one-half percent (7.5%) of Consolidated Total Assets as of the most recent
fiscal quarter ended or (b) that accounted for Consolidated EBITDA for the most
recently ended period of four (4) consecutive fiscal quarters equal to or
greater than seven and one-half percent (7.5%) of Consolidated EBITDA for the
same four (4) fiscal quarter period.
 
“Material Foreign Subsidiary” means any Foreign Subsidiary of the Borrower that
is a Restricted Subsidiary that either:  (a) owns assets included in
Consolidated Total Assets having a book value equal to or greater than seven and
one-half percent (7.5%) of Consolidated Total Assets as of the most recent
fiscal quarter ended or (b) that accounted for Consolidated EBITDA for the most
recently ended period of four (4) consecutive fiscal quarters equal to or
greater than seven and one-half percent (7.5%) of Consolidated EBITDA for the
same four (4) fiscal quarter period.
     
 
19

--------------------------------------------------------------------------------

 
            
“Materials of Environmental Concern” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
 
“Maturity Date” means as to the Revolving Loans, the Term Loan A, the Swingline
Loans and the Letters of Credit (and the related L/C Obligations), April 24,
2020; provided, however, that, in each case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.
 
“Maximum Rate” has the meaning specified in Section 11.09.
 
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred percent (100%) of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to one hundred percent (100%) of the
Outstanding Amount of all L/C Obligations, and (iii) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
 
“MNPI” has the meaning specified in Section 2.16(a)(vi).
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Credit Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five (5)
plan years, has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including any Credit Party or any ERISA Affiliate) at least two (2) of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.
 
“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Credit Party or any Restricted Subsidiary in respect of any
Disposition, Debt Issuance or Involuntary Disposition, net of (a) direct costs
incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees, and sales commissions), (b) taxes paid
or payable as a result thereof and (c) in the case of any Disposition or any
Involuntary Disposition, the amount necessary to retire any Indebtedness secured
by a Permitted Lien (ranking senior to any Lien of the Administrative Agent) on
the related property; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents received upon the sale
or other disposition of any non-cash consideration received by any Credit Party
or any Restricted Subsidiary in any Disposition, Debt Issuance or Involuntary
Disposition.  Net Cash Proceeds shall not include any cash payments held in
escrow until such time as such amounts are released from escrow.
        
 
20

--------------------------------------------------------------------------------

 
           
“Non-Consenting Lender” has the meaning specified in Section 11.13.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Extension Notice of Date” has the meaning specified in Section
2.03(b)(iii).
 
“Notes” means the Revolving Notes, the Swingline Note and the Term Notes,
individually or collectively, as appropriate.
 
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.  The foregoing shall also include
(a) all obligations under any Swap Contract between any Credit Party or any
Subsidiary and any Swap Contract Provider that is permitted to be incurred
pursuant to Section 8.01(e) and (b) all obligations under any Treasury
Management Agreement between any Credit Party and any Treasury Management Bank;
provided that the Obligations shall exclude any Excluded Swap Obligations.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
 
“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
 
“Participant” has the meaning specified in Section 11.06(d).
            
 
21

--------------------------------------------------------------------------------

 
            
“Participant Register” has the meaning specified in Section 11.06(d).


“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.


“Patriot Act” has the meaning specified in Section 11.18.
 
“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Credit Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.


“Permitted Acquisition” means any Acquisition or any series of related
Acquisitions by a Credit Party of the assets or a majority of the Voting Stock
of a Person or any division, line of business or other business unit of a Person
(such Person or such division, line of business or other business unit of such
Person referred to herein as the “Target”), in each case that is a type of
business (or assets used in a type of business) permitted to be engaged in by
the Credit Parties and their Subsidiaries pursuant to Section 8.03 hereof, so
long as (a) no Default or Event of Default shall then exist or would exist after
giving effect thereto, (b) the Credit Parties shall demonstrate to the
reasonable satisfaction of the Administrative Agent that the Credit Parties will
be in compliance on a Pro Forma Basis with all of the terms and provisions of
the financial covenants set forth in Section 7.07 as of the end of the most
recently ended fiscal quarter (after giving effect to any increase of the
Consolidated Leverage Ratio enacted pursuant to Section 7.07(a)), (c) if public,
such Acquisition is not a “hostile” Acquisition and has been approved by the
board of directors, shareholders and/or comparable governing body of the
applicable Credit Party and the Target, (d) the Credit Parties shall have
complied to the reasonable satisfaction of the Administrative Agent with the
documentation requirements in Section 7.02(d) and (e) Total Consideration paid
for all Acquisitions of Persons incorporated, formed or organized in any
jurisdiction other than any state of the United States or the District of
Columbia shall not exceed $200,000,000 during the period from the First
Amendment Effective Date through the Maturity Date.
 
“Permitted Dispositions” means Dispositions permitted under Section 8.04(a)(i),
(ii), (iii), (iv), (v), (vii)(A), (vii)(B)(1), (ix) and (x).
 
“Permitted Investments” means:
 
(a)             cash and Cash Equivalents and other Investments existing as of
the First Amendment Effective Date and set forth on Schedule 8.05;
 
 
22

--------------------------------------------------------------------------------

 
         
(b)             receivables owing to the Borrower or any of its Restricted
Subsidiaries or any receivables and advances to suppliers, in each case if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
 
(c)             Investments by any Credit Party to any other Credit Party;
 
(d)             loans and advances to officers, directors and employees in the
ordinary course of business in an aggregate amount not to exceed $2,000,000 at
any time outstanding; provided that such loans and advances shall comply with
all applicable Requirements of Law;
 
(e)             Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;
 
(f)             any assignment of intellectual property from the Borrower or any
Restricted Subsidiary to (i) any Restricted Subsidiary or (ii) any Unrestricted
Subsidiary if, at the time of such assignment, such intellectual property has
not been registered with the U.S. Patent and Trademark Office, the U.S.
Copyright Office or any other governmental authority in the United States or any
other jurisdiction.
 
(g)             Investments, acquisitions or transactions permitted under
Sections 8.04(b)(ii)(B), (C) and (D);
 
(h)             Permitted Acquisitions;
 
(i)             Investments in Swap Contracts to the extent permitted by
Section 8.01(e);
 
(j)             Investments (i) in wholly owned Unrestricted Subsidiaries in an
aggregate amount outstanding at any time not to exceed the greater of (A)
$100,000,000 and (B) fifteen percent (15%) of Consolidated Net Tangible Assets,
(ii) in non-wholly owned Unrestricted Subsidiaries in an aggregate amount
outstanding at any time not to exceed the greater of (A) $30,000,000 and (B)
five percent (5%) of Consolidated Net Tangible Assets, and (iii) in non-wholly
owned Restricted Subsidiaries, in an aggregate amount outstanding at any time
not to exceed the greater of (A) $30,000,000 and (B) five percent (5%) of
Consolidated Net Tangible Assets;
 
(k)             (i) Investments in wholly owned Restricted Subsidiaries that are
Domestic Subsidiaries and (ii) Investments in wholly owned Restricted
Subsidiaries that are Foreign Subsidiaries in an aggregate amount outstanding at
any time not to exceed the greater of (A) $60,000,000 and (B) ten percent (10%)
of Consolidated Net Tangible Assets; and
 
(l)             additional Investments of a nature not contemplated by the
foregoing clauses hereof; provided that such Investments made pursuant to this
clause and outstanding at any time shall not exceed  the greater of (i)
$60,000,000 and (ii) ten percent (10%) of Consolidated Net Tangible Assets.
 
 
23

--------------------------------------------------------------------------------

 
            
“Permitted Liens” means
 
(a)             Liens in favor of a Swap Contract Provider in connection with a
Swap Contract that is (i) between a Credit Party or its Subsidiary and a Swap
Contract Provider and (ii) permitted under Section 8.01(e);
 
(b)             Liens securing purchase money Indebtedness and Capital Lease
Obligations to the extent permitted under Section 8.01(c); provided, that
(i) any such Lien attaches to such property concurrently with or within ninety
(90) days after the acquisition thereof and (ii) such Lien attaches solely to
the property so acquired in such transaction;
 
(c)             Liens for taxes, assessments, charges or other governmental
levies not yet due or as to which the period of grace, if any, related thereto
has not expired or which are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the Borrower or its Restricted Subsidiaries, as the case may be,
in conformity with GAAP;
 
(d)             carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than sixty (60) days or which are being
contested in good faith by appropriate proceedings;
 
(e)             pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements incurred in the ordinary course of business;
 
(f)             deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;
 
(g)             Liens existing on the First Amendment Effective Date and set
forth on Schedule 8.02; provided that no such Lien shall at any time be extended
to cover property or assets other than the property or assets subject thereto on
the First Amendment Effective Date;
 
(h)             easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered Property for its intended purpose;
 
(i)             any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses and in clauses (j), (k) and (m); provided that such extension,
renewal or replacement Lien shall be limited to all or a part of the property
which secured the Lien so extended, renewed or replaced;
 
(j)             Liens securing Indebtedness incurred pursuant to Section
8.01(i), provided that such Liens do not secure obligations in excess of
$50,000,000 in the aggregate at any time outstanding;
 
(k)             bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one (1)
or more accounts maintained by any Credit Party or a Restricted Subsidiary
arising in the ordinary course of business from netting services, overdraft
protection, cash management obligations and otherwise in connection with the
maintenance of deposit, securities and commodities accounts;
 
 
24

--------------------------------------------------------------------------------

 
          
(l)             Liens on property of a Person existing at the time such Person
is merged into or consolidated with the Borrower or any Subsidiary of the
Borrower or becomes a Subsidiary of the Borrower; provided that (i) such Liens
were not created in contemplation of such merger, consolidation or investment
and do not extend to any assets other than those of the Person merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary and (ii) such Liens do not secure obligations in excess of
$75,000,000 in the aggregate at any time outstanding; and
 
(m)             other Liens not described above, provided that such Liens do not
secure obligations in excess of $35,000,000 in the aggregate at any time
outstanding.
 
“Permitted Refinancing” means any extension, renewal, refinancing, refunding or
replacement of any existing Indebtedness so long as any such extended, renewed,
refinanced, refunded or replaced Indebtedness (a) in the case of the Senior
Subordinated Notes, has an average life to maturity that is longer than that of
the Indebtedness under this Agreement and will have a final maturity date that
is no earlier than 180 days following the Maturity Date or in the case of any
other Indebtedness, has an average life to maturity that is longer than that of
the Indebtedness being extended, renewed, refinanced, refunded or replaced, (b)
does not include an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed, refinanced, refunded or replaced and (c)
does not exceed the principal amount of the Indebtedness being extended,
renewed, refinanced, refunded or replaced plus any reasonable fees, premiums and
other financing costs payable in connection therewith.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Credit Party
or any ERISA Affiliate or any such Plan to which any Credit Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
 
“Platform” has the meaning specified in Section 7.02.
 
“Pledge Agreement” means the Pledge Agreement, dated as of the Closing Date,
executed in favor of the Administrative Agent for the benefit of the Secured
Parties by each of the Credit Parties.
 
“Pledgor” has the meaning specified in the Pledge Agreement.
 
“Pro Forma Basis” means, with respect to any transaction (other than
Acquisitions), that for purposes of calculating the financial covenants set
forth in Section 7.07, such transaction shall be deemed to have occurred as of
the first day of the most recent four (4) fiscal quarter period preceding the
date of such transaction for which financial statements were required to be
delivered pursuant to Section 7.01(a) or (b) or, with respect to any
Acquisition, such Acquisition shall be deemed to have occurred as of the first
day of the most recent four (4) fiscal quarter period preceding the date of such
transaction for which financial statements are available for the Target.  In
connection with the foregoing, (a) with respect to any Disposition (other than
Permitted Dispositions) or Involuntary Disposition, (i) income statement items
(whether positive or negative) attributable to the property disposed of shall be
excluded to the extent relating to any period occurring prior to the date of
such transaction and (ii) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period and (b)
with respect to any Acquisition, (i) income statement items of an ongoing nature
that are attributable to the Person or property acquired shall be included to
the extent relating to any period applicable in such calculations to the extent
(A) such items are not otherwise included in such income statement items for the
Borrower and its Restricted Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01 and
       
 
25

--------------------------------------------------------------------------------

 
            
(B) such items are supported by financial statements or other information
reasonably satisfactory to the Administrative Agent and (ii) any Indebtedness
incurred or assumed by any Credit Party or any Restricted Subsidiary (including
the Person or property acquired) in connection with such transaction and any
Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.
 
“Projections” has the meaning specified in Section 6.14.
 
“Properties” has the meaning specified in Section 6.15(a).
 
“Public Lender” has the meaning specified in Section 7.02.
 
“Purchase Agreement Representations” has the meaning specified in Section
5.01(h).
 
“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Qualified Permitted Acquisition” has the meaning specified in Section 7.07(a).
 
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder.
 
“Recovery Event” means the receipt by the Borrower or any of its Subsidiaries of
any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets but excluding cash receipts in the
ordinary course of business.
 
“Register” has the meaning specified in Section 11.06(c).
 
“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Removal Effective Date” has the meaning specified in Section 10.06(b).
 
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30)-day notice period has been
waived.
 
 
26

--------------------------------------------------------------------------------

 
             
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swingline
Loan, a Swingline Loan Notice.
 
“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of (a) the unfunded Commitments and the outstanding
Loans, L/C Obligations and participations therein or (b) if the Commitments have
been terminated, the outstanding Loans, L/C Obligations and participations
therein.  The unfunded Commitments of, and the outstanding Loans, L/C
Obligations and participations therein held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
 
“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any Law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or to which any of its material property is subject.
 
“Resignation Effective Date” has the meaning specified in Section 10.06(a).
 
“Responsible Officer” means (i) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Credit
Party, (ii) solely for purposes of the delivery of incumbency certificates
pursuant to Section 5.01, the secretary or any assistant secretary of a Credit
Party and (iii) solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Credit Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Credit Party designated in or pursuant to
an agreement between the applicable Credit Party and the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Credit Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Credit
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Credit Party.  To the extent requested by the Administrative
Agent when an incumbency for a Responsible Officer is not on file with the
Administrative Agent, such Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent in
connection therewith, appropriate authorization documentation, in form and
substance satisfactory to the Administrative Agent.
 
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Equity Interest of any Credit
Party or any Restricted Subsidiary, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Equity
Interest of any Credit Party or any Restricted Subsidiary, now or hereafter
outstanding (including without limitation any payment to any employee of the
Borrower in respect of equity awards to such employee), (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Equity Interest of any Credit
Party or any Restricted Subsidiary, now or hereafter outstanding or (d) any
payment or prepayment of principal of, premium, if any, or interest on,
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any Subordinated Indebtedness other than (i) any Permitted
Refinancing thereof with Subordinated Indebtedness or (ii) in the case of the
Senior Subordinated Notes, any Permitted Refinancing thereof in accordance with
Section 8.01(j).
 
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
 
“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section
2.01(c), as applicable as such amount may be adjusted from time to time in
accordance with this Credit Agreement.
 
 
27

--------------------------------------------------------------------------------

 
       
“Revolving Loan” has the meaning specified in Section 2.01(a).
 
“Revolving Note” has the meaning specified in Section 2.11(a).
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., or any successor thereof.
 
“Sale and Leaseback Transaction” means, with respect to any Credit Party or any
Restricted Subsidiary, any arrangement, directly or indirectly, with any Person
whereby such Credit Party or such Subsidiary shall sell or transfer any property
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.
 
“Sanctions” means any published sanctions administered or enforced by the United
States Government (including without limitation, OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or other
relevant sanctions authority applicable to the Borrower and its Subsidiaries.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority or any successor or analogous United States Governmental Authority.
 
“Secured Parties” means the Administrative Agent, the Lenders, the Swap Contract
Providers and the Treasury Management Banks.
 
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
 
“Security Documents” means a collective reference to the Pledge Agreement and
other security documents as may be executed and delivered by the Credit Parties
pursuant to the terms of Section 7.12 or any of the Credit Documents.
 
“Senior Subordinated Notes” means, collectively, the 7.125% senior subordinated
notes due 2021 issued or to be issued by Dycom Investments, Inc., a Delaware
corporation, a wholly owned Subsidiary of the Borrower and a Guarantor under the
Credit Agreement, under that certain Indenture dated as of January 21, 2011 by
and among Dycom Investments, Inc., certain guarantors party thereto and the
trustee party thereto.
 
“Specified Loan Party” means any Credit Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 4.08).
 
“Subordinated Indebtedness” means (a) the Senior Subordinated Notes, and (b) any
other Indebtedness incurred by any Credit Party that by its terms is
specifically subordinated in right of payment to the prior payment of the
Revolving Loans, the L/C Obligations, the Swingline Loans and Term Loans on
terms reasonably satisfactory to the Administrative Agent.
     
 
28

--------------------------------------------------------------------------------

 
             
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through Subsidiaries.  Unless otherwise identified, “Subsidiary” or
“Subsidiaries” shall mean Subsidiaries of the Borrower.
 
“Swap Contract” means, with respect to any Person, any agreement entered into to
protect such Person against fluctuations in interest rates, or currency or raw
materials values, including, without limitation, any interest rate swap, cap or
collar agreement or similar arrangement between such Person and one (1) or more
counterparties, any foreign currency exchange agreement, currency protection
agreements, commodity purchase or option agreements or other interest or
exchange rate or commodity price hedging agreements.
 
“Swap Contract Provider” means any Person that enters into a Swap Contract with
a Credit Party or any Subsidiary that is permitted by Section 8.01(e) to the
extent such Person is a (a) Lender, (b) an Affiliate of a Lender or (c) any
other Person that was a Lender (or an Affiliate of a Lender) at the time it
entered into the Swap Contract but has ceased to be a Lender (or whose Affiliate
has ceased to be a Lender) under this Credit Agreement.
 
“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Swap Termination Value” means, in respect of any one (1) or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one
(1) or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).
 
“Swift” has the meaning specified in Section 2.03(f).
 
“Swingline Note” has the meaning specified in Section 2.11(a).
 
“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swing line lender hereunder.
 
“Swingline Loan” has the meaning specified in Section 2.04(a).
 
“Swingline Loan Notice” means a notice of a Borrowing of Swingline Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04 or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.
    
 
29

--------------------------------------------------------------------------------

 
              
“Swingline Note” has the meaning specified in Section 2.11(a).
 
“Swingline Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving Commitments.  The Swingline Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
 
“Target” has the meaning specified in the definition of “Permitted Acquisition.”
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Loan A” has the meaning specified in Section 2.01(b).
 
“Term Loan A Commitment” means, as to each Lender, its obligation to make a Term
Loan in an aggregate principal amount at any one time outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in any documentation executed by such Lender pursuant to Section 2.01(c), as
applicable as such amount may be adjusted from time to time in accordance with
this Credit Agreement.  The aggregate principal amount of the Term Loan A
Commitments of all of the Lenders as in effect on the First Amendment Effective
Date is $150,000,000.
 
“Term Loan Commitment” means, as to each Lender, its obligation to make a Term
Loan in an aggregate principal amount at any one time outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in any documentation executed by such Lender pursuant to Section 2.01(c), as
applicable as such amount may be adjusted from time to time in accordance with
this Credit Agreement.
 
“Term Loans” has the meaning specified in Section 2.01(c).
 
“Term Note” has the meaning specified in Section 2.11(a).
 
“Total Consideration” has the meaning specified in Section 7.02(d).
 
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all L/C Obligations.
 
“Trading with the Enemy Act” has the meaning specified in Section 6.18.
 
“Treasury Management Agreement” means any agreement that is  not prohibited by
the terms hereof to provide treasury or cash management services, including
deposit accounts, overnight draft, credit cards, debit cards, p cards
(including, purchasing cards and commercial cards), funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.
        
 
30

--------------------------------------------------------------------------------

 
            
“Treasury Management Bank” means any Person in its capacity as a party to a
Treasury Management Agreement with the Borrower or any Subsidiary provided that
(a) at the time such Person enters into such Treasury Management Agreement, such
Person is a Lender or an Affiliate of a Lender, or (b) such Treasury Management
Agreement exists on the Closing Date and such Person is a Lender or an Affiliate
of a Lender on the Closing Date.


“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code, as in
effect in any applicable jurisdiction.
 
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Unrestricted Subsidiaries” means (a) Subsidiaries designated on the First
Amendment Effective Date by the Borrower as “Unrestricted Subsidiaries” on
Schedule 6.11 and other Subsidiaries designated from time to time by the
Borrower in writing to the Administrative Agent that are in the same businesses
or businesses reasonably related to, or reasonably ancillary or reasonably
complementary to, the businesses of the Borrower and its Subsidiaries and (b)
Subsidiaries (i) established for business purposes approved by the
Administrative Agent (such approval not to be unreasonably withheld) and (ii)
designated from time to time by the Borrower as “Unrestricted Subsidiaries” on
Schedule 6.11 (as such schedule may be updated from time to time as permitted by
this Credit Agreement); provided that (x) Investments by the Borrower and its
Restricted Subsidiaries in Unrestricted Subsidiaries shall not exceed the
limitations set forth in clauses (a), (f) and (j) of the definition of Permitted
Investments and (y) Investments in Unrestricted Subsidiaries pursuant to clause
(j) of the definition of Permitted Investments shall be deemed to include an
amount (not less than zero) equal to the difference of (I) the book value of
assets of any Guarantor or Restricted Subsidiary designated after the First
Amendment Effective Date as an Unrestricted Subsidiary that are included in
Consolidated Total Assets as of the most recent fiscal quarter ended minus (II)
such Guarantor’s or Restricted Subsidiary’s liabilities as of the most recent
fiscal quarter ended.
 
“U.S. Foreign Holdco” means any Domestic Subsidiary substantially all of the
assets of which are Equity Interests of one or more Foreign Subsidiaries.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).


“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
 
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
          
 
31

--------------------------------------------------------------------------------

 
           
“Wells Fargo Securities” means Wells Fargo Securities, LLC and its successors.
 
 
1.02
Other Interpretive Provisions.

 
With reference to this Credit Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:
 
(a)             The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision thereof, (iv) all references in a Credit Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Credit Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
(b)             In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)             Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Credit Document.
 
 
1.03
Accounting Terms.

 
(a)             Generally.  Except as otherwise specifically prescribed herein,
all accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the Audited Financial Statements.  Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Credit Parties and their Subsidiaries shall be deemed to be
carried at one hundred percent (100%) of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities and FASB ASC 350 and 360 on goodwill, intangibles and impairments
shall be disregarded.
 
 
32

--------------------------------------------------------------------------------

 
             
(b)             Changes in GAAP.  If at any time any change in GAAP (including
the adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Credit Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.  Notwithstanding anything in this
Credit Agreement to the contrary, for the purposes of calculating compliance
with the financial covenants in this Credit Agreement, no effect shall be given
to any change in GAAP arising out of a change described in the Proposed
Accounting Standards Update to Leases (Topic 842) or a substantially similar
pronouncement.
 
(c)             Calculations.  Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of the financial covenants in
Section 7.07 (including for purposes of determining the Applicable Rate) shall
be made on a Pro Forma Basis with respect to any Disposition (other than
Permitted Dispositions), Involuntary Disposition or Acquisition occurring during
the applicable period.
 
 
1.04
Rounding.

 
Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one (1) place more than the number
of places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).
 
 
1.05
Times of Day.

 
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
 
 
1.06
Letter of Credit Amounts.

 
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
(1) or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
 
 
ARTICLE II
         
THE COMMITMENTS AND CREDIT EXTENSIONS
            
 
33

--------------------------------------------------------------------------------

 
             
 
2.01
Commitments.

 
(a)             Revolving Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower in Dollars from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Borrowing of Revolving Loans, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swingline Loans shall not exceed such Lender’s Revolving
Commitment.  Within the limits of each Lender’s Revolving Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01.  Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
 
(b)             Term Loan A.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make its portion of a term loan (the
“Term Loan A”) to the Borrower in Dollars on the First Amendment Effective Date
in an amount not to exceed such Lender’s Term Loan A Commitment.  The Lenders
shall make the Term Loan A to the Borrower by (i) advancing additional
borrowings on the First Amendment Effective Date and (ii) continuing portions of
the Term Loan A outstanding immediately prior to the First Amendment Effective
Date.  Amounts repaid on the Term Loan A may not be reborrowed.  The Term Loan A
may consist of Base Rate Loans or Eurodollar Rate Loans, or a combination
thereof, as further provided herein.
 
(c)             Incremental Credit Facilities.  At any time on or after the
First Amendment Effective Date, the Borrower may, at any time, upon written
notice to the Administrative Agent, establish additional credit facilities
(collectively, the “Incremental Credit Facilities”) by increasing the Aggregate
Revolving Commitments and/or establishing one (1) or more additional term loans
(each such term loan, an “Additional Term Loan” and, together with the Term Loan
A and any other Additional Term Loans, collectively, the “Term Loans”) at any
time prior to the date that is six (6) months prior to the Maturity Date;
provided that, in any such case:
 
(i)         the aggregate amount of loans and commitments for all Incremental
Credit Facilities established on or after the First Amendment Effective Date as
an Incremental Credit Facility shall not exceed (determined on the date such
Incremental Credit Facilities are established) the greater of (A) ONE HUNDRED
FIFTY MILLION DOLLARS ($150,000,000) and (B) an aggregate amount such that,
after giving effect to such Incremental Credit Facility on a Pro Forma Basis
(assuming for purposes hereof, that the amount of the incremental commitments is
fully drawn and funded), the Consolidated Senior Secured Leverage Ratio does not
exceed 2.25:1.00;
 
(ii)         any increase in the Aggregate Revolving Commitments or the
principal amount of any Additional Term Loan established under this Section
shall be in a principal amount of at least $10,000,000 and integral multiples of
$1,000,000 in excess thereof;
 
(iii)         any increase in the Aggregate Revolving Commitments under this
Section shall have terms identical to those for the Revolving Loans under
Section 2.01(a), except for fees payable to the Lenders providing commitments
for such Incremental Credit Facility;
 
 
34

--------------------------------------------------------------------------------

 
         
(iv)         any Additional Term Loan established under this Section 2.01 (A)
will be made in Dollars and may consist of Base Rate Loans or Eurodollar Rate
Loans as further provided herein, (B) will have a final maturity date that is
coterminous with or later than the Maturity Date, with no more than fifty
percent (50%) of the principal amount of such Additional Term Loan being
amortized prior to the Maturity Date, (C) will be subject to the mandatory
prepayment provisions (including provisions regarding the application of
mandatory prepayments) that are contained in Section 2.05(b), (D) may have
pricing that is higher than pricing currently applicable to the Revolving Loans;
provided, that with respect to any such Additional Term Loan with a weighted
life to maturity that is within one (1) year of the Maturity Date, if the
all-in-yield, after giving effect to any offering of such Additional Term Loan
at a discount from par or any fees paid to the Lenders in connection therewith,
exceeds the all-in-yield (as reasonably determined by the Administrative Agent)
with respect to the Revolving Loans or any other Term Loan then in existence by
more than fifty basis points (0.50%), then the Applicable Percentage shall be
increased to the extent necessary to cause the all-in-yield with respect the
Revolving Loans and/or such other Term Loans to be no more than fifty basis
points (0.50%) less than the all-in-yield with respect to such Additional Term
Loan (with the amount and manner of such increase to be determined by the
Administrative Agent, in accordance with the foregoing, as of the date of
effectiveness of the applicable Incremental Credit Facility) and (E) will have
covenants that are the same as or no more restrictive than the covenants
contained in this Credit Agreement as of the date that such Additional Term Loan
is established (other than any restrictive covenant that would apply after the
Maturity Date (as such Maturity Date may be extended from time to time)).
 
(v)         no Default or Event of Default shall have occurred and be
continuing, or would result after giving effect to any such Incremental Credit
Facility;
 
(vi)         the establishment of the Incremental Credit Facilities and the
extension of credit thereunder are subject to satisfaction of the conditions to
all Credit Extensions in Section 5.02;
 
(vii)         the Borrower will provide (A) a compliance certificate from a
Responsible Officer demonstrating compliance with the financial covenants
hereunder after giving effect to the Incremental Credit Facility on a Pro Forma
Basis (assuming for purposes hereof, that the amount of the incremental
commitments is fully drawn and funded), and (B) supporting resolutions, legal
opinions, promissory notes and other items as may be reasonably required by the
Administrative Agent and the Lenders providing the loans and commitments for the
Incremental Credit Facility;
 
(viii)         any new Lender providing loans and commitments for the
Incremental Credit Facilities must be reasonably acceptable to the Borrower and
the Administrative Agent, and any Lender (including any new Lender) providing
commitments for any increase in the Aggregate Revolving Commitments must also be
reasonably acceptable to the L/C Issuer and the Swingline Lender;
 
(ix)         Lenders providing loans and commitments for the Incremental Credit
Facility will provide a duly executed Lender Joinder Agreement;
       
 
35

--------------------------------------------------------------------------------

 
        
(x)         upfront fees and arrangement fees, if any, in respect of the new
commitments so established, shall have been paid;
 
(xi)         if any Revolving Loans are outstanding at the time of any increase
in the Aggregate Revolving Commitments pursuant to this Section, the Borrower
will make such payments and adjustments on the Revolving Loans (including
payment of any break-funding amounts owing under Section 3.05) as may be
necessary to give effect to the revised commitment amounts and percentages, it
being agreed that the Administrative Agent shall, in consultation with the
Borrower, manage the allocation of the revised commitments percentages to the
existing Eurocurrency Rate Loans in such a manner as to minimize the
break-funding amounts so payable by the Borrower;
 
(xii)         the Administrative Agent shall have received all documents
(including resolutions of the board of directors of the Borrower and the
Guarantors) it may reasonably request relating to the corporate or other
necessary authority for such increase or establishment of any Additional Term
Loan and the validity of such increase in the Aggregate Revolving Commitments or
establishment of an Additional Term Loan, and any other matters relevant
thereto, all in form and substance reasonably satisfactory to the Administrative
Agent; provided, however that consent of the existing Lenders shall not be
required to consummate the transactions contemplated pursuant to this Section
2.01(c); provided, further that necessary modifications of this Credit Agreement
will be consummated as set forth in Section 11.01(g); and
 
(xiii)         notwithstanding anything to the contrary herein, if the proceeds
of any Additional Term Loan established under this Section 2.01 are being used
to finance a Permitted Acquisition, at the option of the lenders providing such
Additional Term Loan, the documentation thereto may modify such restrictions
relating to the funding conditions of such Additional Term Loan in a manner
consistent with customary “Sungard” or other “certain funds” provisions;
provided, that, in no case shall an Event of Default under Section 9.01(a) or
9.01(e) have occurred and be continuing, or would result after giving effect to
any such Additional Term Loan.
 
In connection with establishment of any Incremental Credit Facility, (A) none of
the Lenders or their Affiliates shall have any obligation to provide commitments
or loans for any Incremental Credit Facility without their prior written
approval, (B) none of the Administrative Agent, the Joint Lead Arrangers or the
Lead Lenders shall have any responsibility for arranging any such additional
commitments without their prior written consent and subject to such conditions,
including fee arrangements, as they may provide in connection therewith and (C)
Schedule 2.01 will be deemed to be revised to reflect the Lenders, Loans,
Commitments and pro rata shares after giving effect to establishment of any
Incremental Credit Facility.
 
 
2.02
Borrowings, Conversions and Continuations of Loans.

 
(a)             Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) a Loan Notice or (B) telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of,
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. four (4)
Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them.  
 
 
36

--------------------------------------------------------------------------------

 
             
Not later than 11:00 a.m., three (3) Business Days before the requested date of
such Borrowing, conversion or continuation, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a Loan
Notice.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof.  Each Loan Notice and each telephonic notice shall specify (i) whether
the Borrower is requesting a Borrowing, a conversion of Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto.  If the Borrower fails to specify a Type of a Loan in a
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans.  If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.  Notwithstanding anything to the
contrary herein, a Swingline Loan may not be converted to a Eurodollar Rate
Loan.
 
(b)             Following receipt of a Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection.  In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as actually
received by the Administrative Agent no later than 4:00 p.m. on the day of
receipt by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date of a Borrowing of Revolving
Loans, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings and second, shall be made available to the Borrower as provided
above.
 
(c)             Except as otherwise provided herein, a Eurodollar Rate Loan may
be continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
 
 
37

--------------------------------------------------------------------------------

 
 
(d)             The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
 
(e)             After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than seven (7) Interest Periods in effect with respect
to Revolving Loans and five (5) Interest Periods in effect with respect to any
Term Loan.
 
 
2.03
Letters of Credit.

 
(a)             The Letter of Credit Commitment.
 
(i)         Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the First Amendment Effective Date until the Letter of Credit Expiration Date,
to issue Letters of Credit in Dollars for the account of the Borrower or any of
its Subsidiaries, and to amend or extend Letters of Credit previously issued by
it, in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (v) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (w) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all
Swingline Loans shall not exceed such Lender’s Revolving Commitment, (x) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit, (y) the Outstanding Amount of L/C Obligations of Bank of America, in
its capacity as an L/C Issuer, shall not exceed the L/C Commitment of Bank of
America without the approval of Bank of America and (z) the Outstanding Amount
of L/C Obligations of Wells Fargo, in its capacity as an L/C Issuer, shall not
exceed the L/C Commitment of Wells Fargo without the approval of Wells
Fargo.  Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the First Amendment Effective Date shall be subject to and governed by the
terms and conditions hereof.
 
(ii)         The L/C Issuer shall not issue any Letter of Credit if:
 
 
38

--------------------------------------------------------------------------------

 
            
(A)           subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve (12) months after the date of
issuance or last extension, unless the Lenders (other than Defaulting Lenders)
holding a majority of the Revolving Commitments have approved such expiry date;
or
 
(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless either such Letter of Credit
is Cash Collateralized on or prior to the date of issuance of such Letter of
Credit (or a later date as to which the Administrative Agent may agree in its
sole discretion) or all the Lenders that have Revolving Commitments have
approved such expiry date.
 
(iii)         The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the First Amendment Effective Date, or shall impose upon the
L/C Issuer any unreimbursed loss, cost or expense which was not applicable on
the First Amendment Effective Date and which the L/C Issuer in good faith deems
material to it;
 
(B)           the issuance of such Letter of Credit would violate one (1) or
more policies of the L/C Issuer applicable to borrowers generally;
 
(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;
 
(D)           such Letter of Credit is to be denominated in a currency other
than Dollars;
 
(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
 
(F)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(b)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.
 
 
39

--------------------------------------------------------------------------------

 
         
(iv)         The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.
 
(v)         The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
 
(vi)         The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
 
(b)             Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)         Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application may  be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least five (5) Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.  Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may reasonably require.
 
 
40

--------------------------------------------------------------------------------

 
                
(ii)         Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Credit Party, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one (1) or more applicable conditions
contained in Article V shall not be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices.  Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.
 
(iii)         If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each twelve
(12)-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12)-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven (7) Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one (1) or more of the applicable conditions specified in Section
5.02 is not then satisfied, and in each case directing the L/C Issuer not to
permit such extension.
 
(iv)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c)             Drawings and Reimbursements; Funding of Participations.
 
(i)         Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall promptly
notify the Borrower and the Administrative Agent thereof.  If the L/C Issuer
notifies the Borrower before 1:00 p.m. on the date of any payment by the L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing on such day.  
           
 
41

--------------------------------------------------------------------------------

 
              
If the L/C Issuer notifies the Borrower after 1:00 p.m. on the applicable Honor
Date, the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing not later than 11:00 a.m.
on the Business Day immediately after such Honor Date.  If the Borrower fails to
so reimburse the L/C Issuer by such day and time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof (after giving effect to any reallocation pursuant to Section
2.15(b)).  In such event, the Borrower shall be deemed to have requested a
Borrowing of Revolving Loans that are Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments.  Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
 
(ii)         Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) to the Administrative Agent for the account of the
L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
L/C Issuer.
 
(iii)         With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Revolving Loans that are Base Rate Loans because
the conditions set forth in Section 5.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
 
(iv)         Until each Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.
 
(v)         Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
           
 
42

--------------------------------------------------------------------------------

 
               
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
 
(vi)         If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Credit Agreement, the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
 
(d)             Repayment of Participations.
 
(i)         At any time after the L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
 
(ii)         If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of the L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Credit Agreement.
 
 
43

--------------------------------------------------------------------------------

 
         
(e)             Obligations Absolute.  The obligation of the Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Credit Agreement
under all circumstances, including the following:
 
(i)         any lack of validity or enforceability of such Letter of Credit,
this Credit Agreement or any other Credit Document;
 
(ii)         the existence of any claim, counterclaim, setoff, defense or other
right that any Credit Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
 
(iii)         any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)         waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower;
 
(v)         honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
 
(vi)         any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the ISP or the UCP, as applicable;
 
(vii)         any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(viii)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Credit Party
or any Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
         
 
44

--------------------------------------------------------------------------------

 
      
(f)             Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority.  In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary (or the L/C Issuer may refuse to accept
and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit), and the L/C Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.  The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.
 
(g)             Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer
shall not be responsible to the Borrower for, and the L/C Issuer’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the L/C Issuer required under any law, order, or practice that is required to
be applied to any Letter of Credit or this Credit Agreement, including the Law
or any order of a jurisdiction where the L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
 
 
45

--------------------------------------------------------------------------------

 
       
(h)             Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) (i)
for each commercial Letter of Credit, equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit and (ii) for each
standby Letter of Credit, equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this Section
2.03 shall be payable, to the maximum extent permitted by applicable Laws, as
provided in Section 2.15(b), to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.15(b), with the balance of such fee, if any,
payable to the L/C Issuer for its own account.  For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.
 
(i)             Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate specified in (A) the Bank  of America Fee Letter, with respect to
Letters of Credit issued by Bank of America in its capacity as L/C Issuer and
(B) in writing between the Borrower and any L/C Issuer other than Bank of
America in its capacity as L/C Issuer, in each case, computed on the amount of
such Letter of Credit, and payable upon the issuance thereof, (ii) with respect
to any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between the Borrower and the L/C
Issuer, computed on the amount of such increase, and payable upon the
effectiveness of such amendment, and (iii) with respect to each standby Letter
of Credit, at the rate per annum specified in the applicable Fee Letter,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears.  Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
         
 
46

--------------------------------------------------------------------------------

 
            
(j)             Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(k)             Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
 
(l)             New or Successor L/C Issuer.
 
(i)         Any L/C Issuer may resign as an issuer of Letters of Credit upon
thirty (30) days’ prior written notice to the Administrative Agent, the Lenders
and the Borrower.  Subject to the terms of the following sentence, the Borrower
may replace any L/C Issuer for any reason upon written notice to the
Administrative Agent and the applicable L/C Issuer, and the Borrower may add one
or more additional L/C Issuers at any time upon notice to the Administrative
Agent.  If the L/C Issuer shall resign or be replaced, or if the Borrower shall
decide to add a new L/C Issuer under this Credit Agreement, then the Borrower
may appoint any Lender as a successor issuer of Letters of Credit or a new L/C
Issuer, as the case may be, with the consent of the Administrative Agent (such
consent not to be unreasonably withheld) and the acceptance of such appointment
by such Lender, whereupon such successor L/C Issuer shall succeed to the rights,
powers and duties of the replaced or resigning L/C Issuer under this Credit
Agreement and the other Credit Documents, or such new issuer of Letters of
Credit shall be granted the rights, powers and duties of an L/C Issuer
hereunder, and the term “L/C Issuer” shall include such successor or such new
issuer of Letters of Credit effective upon such appointment.  At the time such
resignation or replacement shall become effective, the Borrower shall pay to the
resigning or replaced L/C Issuer all accrued and unpaid fees pursuant to Section
2.03(h) and (i).  The acceptance of any appointment by any Lender as an L/C
Issuer hereunder, whether as a successor issuer or new issuer of Letters of
Credit in accordance with this Credit Agreement, shall be evidenced by an
agreement entered into by such new or successor issuer of Letters of Credit, in
a form satisfactory to the Borrower and the Administrative Agent, and, from and
after the effective date of such agreement, such new or successor issuer of
Letters of Credit shall be an “L/C Issuer” hereunder.  After the resignation or
replacement of an L/C Issuer hereunder, the resigning or replaced L/C Issuer
shall remain a party hereto and shall continue to have all the rights and
obligations of an L/C Issuer under this Credit Agreement and the other Credit
Documents with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit.  In connection with any resignation or replacement pursuant
to this clause (i) (but, in case of any such resignation, only to the extent
that a successor issuer of Letters of Credit shall have been appointed), either
(A) the Borrower, the resigning or replaced L/C Issuer and the successor issuer
of Letters of Credit shall arrange to have any outstanding Letters of Credit
issued by the resigning or replaced L/C Issuer replaced with Letters of Credit
issued by the successor issuer of Letters of Credit or (B) the Borrower shall
cause the successor issuer of Letters of Credit, if such successor issuer is
reasonably satisfactory to the replaced or resigning L/C Issuer, to issue
“back-stop” Letters of Credit naming the resigning or replaced L/C Issuer as
beneficiary for each outstanding Letter of Credit issued by the resigning or
replaced L/C Issuer, which new Letters of Credit shall have a face amount equal
to the Letters of Credit being back-stopped, and the sole requirement for
drawing on such new Letters of Credit shall be a drawing on the corresponding
back-stopped Letters of Credit.  After any resigning or replaced L/C Issuer’s
resignation or replacement as L/C Issuer, the provisions of this Credit
Agreement relating to an L/C Issuer shall inure to its benefit as to any actions
taken or omitted to be taken by it (A) while it was an L/C Issuer under this
Credit Agreement or (B) at any time with respect to Letters of Credit issued by
such L/C Issuer.
 
 
47

--------------------------------------------------------------------------------

 
            
(ii)         To the extent that there are, at the time of any resignation or
replacement as set forth in clause (i) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of fees
pursuant to Section 2.03(h) and (i) or the reimbursement or funding of amounts
drawn), except that the Borrower, the resigning or replaced L/C Issuer and the
successor issuer of Letters of Credit shall have the obligations regarding
outstanding Letters of Credit described in clause (i) above.
 
 
2.04
Swingline Loans.

 
(a)             Swingline Facility.  Subject to the terms and conditions set
forth herein, the Swingline Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swingline Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swingline Sublimit,
notwithstanding the fact that such Swingline Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swingline Lender, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that after giving effect
to any Swingline Loan, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swingline Loans shall not exceed
such Lender’s Revolving Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swingline Loan shall
bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Swingline Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swingline Loan.
 
(b)             Borrowing Procedures.  Each Borrowing of Swingline Loans shall
be made upon the Borrower’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which may be given by (A) a Swingline Loan Notice or (B)
telephone.  Each such notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $100,000 and integral multiples of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business
Day.  Each such telephonic notice must be confirmed promptly by delivery to the
Swingline Lender and the Administrative Agent of a Swingline Loan
Notice.  Promptly after receipt by the Swingline Lender of any Swingline Loan
Notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swingline Loan Notice and, if not, the Swingline Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.  
       
 
48

--------------------------------------------------------------------------------

 
             
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Borrowing of Swingline Loans (A) directing
the Swingline Lender not to make such Swingline Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one (1) or more of the applicable conditions specified in
Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swingline Loan Notice, make the amount of its Swingline
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swingline Lender in immediately available funds.
 
(c)             Refinancing of Swingline Loans.
 
(i)         The Swingline Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Lender make a Revolving
Loan that is a Base Rate Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swingline Loans then outstanding (after giving
effect to any reallocation pursuant to Section 2.15(b)).  Such request shall be
made in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the conditions set forth in Section
5.02 (other than the delivery of a Loan Notice) and provided that, after giving
effect to such Borrowing, the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments.  The Swingline Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swingline Lender.
 
(ii)         If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Revolving Loans that are Base Rate Loans submitted by the Swingline Lender
as set forth herein shall be deemed to be a request by the Swingline Lender that
each of the Lenders fund its risk participation in the relevant Swingline Loan
and each Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.
 
(iii)         If any Lender fails to make available to the Administrative Agent
for the account of the Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant
Swingline Loan, as the case may be.  A certificate of the Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
 
 
49

--------------------------------------------------------------------------------

 
 
(iv)         Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 5.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.
 
(d)             Repayment of Participations.
 
(i)         At any time after any Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Lender its Applicable Percentage of such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
the Swingline Lender.
 
(ii)         If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Lender shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swingline Lender.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.
 
(e)             Interest for Account of Swingline Lender.  The Swingline Lender
shall be responsible for invoicing the Borrower for interest on the Swingline
Loans.  Until each Lender funds its Revolving Loans that are Base Rate Loans or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swingline Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swingline Lender.
 
 
50

--------------------------------------------------------------------------------

 
              
(f)             Payments Directly to Swingline Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender.
 
 
2.05
Prepayments.

 
(a)             Voluntary Prepayments of Loans.
 
(i)         Revolving Loans and Term Loans.  The Borrower may, upon notice from
the Borrower to the Administrative Agent pursuant to delivery to the
Administrative Agent of a Notice of Loan Prepayment, at any time or from time to
time voluntarily prepay Revolving Loans or any Term Loan, as specified by the
Borrower, in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) three (3) Business Days prior to any date of prepayment of Eurodollar Rate
Loans and (2) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); (C) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding) and (D) any prepayment of the Term Loans shall be applied on a
pro rata basis (or, in the case any Term Loans other than the Term Loans A, on a
less than pro rata basis if agreed by the Lenders of such Term Loans) among the
Term Loans then existing, with such prepayment being applied to the remaining
principal amortization payments thereunder as directed by the Borrower.  Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.15, each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages.
 
(ii)         Swingline Loans.  The Borrower may, upon notice to the Swingline
Lender pursuant to delivery to the Swingline Lender of a Notice of Loan
Prepayment (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swingline Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swingline
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding).  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
 
(b)             Mandatory Prepayments of Loans.
       
 
51

--------------------------------------------------------------------------------

 
            
(i)         Revolving Commitments.  If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrower shall immediately prepay Revolving Loans and/or Swingline
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i)
unless after the prepayment in full of the Revolving Loans and Swingline Loans
the Total Revolving Outstandings exceed the Aggregate Revolving Commitments then
in effect.
 
(ii)         Dispositions and Involuntary Dispositions.  Within five (5)
Business Days of receipt thereof, the Borrower shall prepay the Term Loans as
hereafter provided in an aggregate amount equal to one hundred percent (100%) of
the Net Cash Proceeds received by any Credit Party or any Restricted Subsidiary
from all Dispositions (other than Permitted Dispositions and Dispositions
permitted under Sections 8.04(a)(i), 8.04(a)(vii)(B)(2), 8.04(a)(vii)(C),
8.04(a)(vii)(D) and 8.04(a)(viii)) and Involuntary Dispositions to the extent
such Net Cash Proceeds are not reinvested in assets (excluding current assets as
classified by GAAP) that are useful in the business of the Borrower and its
Subsidiaries within three hundred sixty (360) days of the date of such
Disposition or Involuntary Disposition.
 
(iii)         Debt Issuances.  Within one (1) Business Day of receipt by any
Credit Party or any Restricted Subsidiary of the Net Cash Proceeds of any Debt
Issuance, the Borrower shall prepay the Term Loans as hereafter provided in an
aggregate amount equal to one hundred percent (100%) of such Net Cash Proceeds.
 
(iv)         Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 2.05(b) shall be applied as follows:
 
(A)           with respect to all amounts prepaid pursuant to Section
2.05(b)(i), first, ratably to the L/C Borrowings and the Swingline Loans,
second, to the outstanding Revolving Loans, and, third, to Cash Collateralize
the remaining L/C Obligations; and
 
(B)           with respect to all amounts prepaid pursuant to Sections
2.05(b)(ii) and (iii), first, ratably to the Term Loans (with such amounts being
applied to the first four remaining principal amortization payments thereof in
direct order of maturity and then ratably to all remaining principal
amortization payments), second, ratably to the L/C Borrowings and the Swingline
Loans, and third, to the outstanding Revolving Loans (without any corresponding
permanent reduction in the Aggregate Revolving Commitments).
 
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities.  All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.
 
(v)         Eurodollar Prepayment Account.  If the Borrower is required to make
a mandatory prepayment of Eurodollar Rate Loans under this Section 2.05(b), so
long as no Event of Default exists, the Borrower shall have the right, in lieu
of making such prepayment in full, to deposit an amount equal to such mandatory
prepayment with the Administrative Agent in a cash collateral account maintained
(pursuant to documentation reasonably satisfactory to the Administrative Agent)
by and in the sole dominion and control of the Administrative Agent.  
           
 
52

--------------------------------------------------------------------------------

 
             
Any amounts so deposited shall be held by the Administrative Agent as collateral
for the prepayment of such Eurodollar Rate Loans and shall be applied to the
prepayment of the applicable Eurodollar Rate Loans at the end of the current
Interest Periods applicable thereto or, sooner, at the election of the
Administrative Agent, upon the occurrence of an Event of Default. At the request
of the Borrower, amounts so deposited shall be invested by the Administrative
Agent in Cash Equivalents maturing on or prior to the date or dates on which it
is anticipated that such amounts will be applied to prepay such Eurodollar Rate
Loans; any interest earned on such Cash Equivalents will be for the account of
the Borrower and the Borrower will deposit with the Administrative Agent the
amount of any loss on any such Cash Equivalents to the extent necessary in order
that the amount of the prepayment to be made with the deposited amounts shall
not be reduced.
                   
 
2.06
Termination or Reduction of Aggregate Revolving Commitments.

 
The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Total Revolving
Outstandings; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) if, after giving effect to any reduction of the
Aggregate Revolving Commitments, the Letter of Credit Sublimit or the Swingline
Sublimit exceeds the amount of the Aggregate Revolving Commitments, such
sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments.  Except as
provided in Section 2.15(e), any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Lender
according to its Applicable Percentage.  All fees accrued with respect thereto
until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.
 
 
2.07
Repayment of Loans.

 
(a)             Revolving Loans.  The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.
 
(b)             Swingline Loans.  The Borrower shall repay each Swingline Loan
on the earlier to occur of (i) the date ten (10) Business Days after such
Swingline Loan is made and (ii) the Maturity Date.
 
(c)             Term Loan A.  The Borrower shall repay the outstanding principal
amount of the Term Loan A in installments on the dates and in the amounts set
forth in the table below (as such installments may hereafter be adjusted as a
result of prepayments made pursuant to Section 2.05), unless accelerated sooner
pursuant to Section 9.02; provided that if the payment date set forth below is
not a Business Day, payment shall be due on the immediately preceding Business
Day:
            
 
53

--------------------------------------------------------------------------------

 
              
 
Payment Dates
Principal Amortization
Payment
April 30, 2016
$1,875,000.00
July 31, 2016
$1,875,000.00
October 31, 2016
$1,875,000.00
January 31, 2017
$1,875,000.00
April 30, 2017
$1,875,000.00
July 31, 2017
$1,875,000.00
October 31, 2017
$1,875,000.00
January 31, 2018
$1,875,000.00
April 30, 2018
$2,812,500.00
July 31, 2018
$2,812,500.00
October 31, 2018
$2,812,500.00
January 31, 2019
$2,812,500.00
April 30, 2019
$3,750,000.00
July 31, 2019
$3,750,000.00
October 31, 2019
$3,750,000.00
January 31, 2020
$3,750,000.00



The Outstanding Amount of the Term Loan A, together with unpaid accrued
interest, shall be due and payable in full on the Maturity Date.


(d)             Additional Term Loans.  The Outstanding Amount of any Additional
Term Loan established as an Incremental Credit Facility hereunder shall be
repayable as provided in the documentation establishing such Additional Term
Loan.  Amounts repaid on any Additional Term Loan may not be reborrowed.
 
 
2.08
Interest.

 
(a)             Subject to the provisions of subsection (b) below, with respect
to the Term A Loans, Revolving Loans and Swingline Loans, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurodollar Rate
for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swingline Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.  Any Additional
Term Loan established as Incremental Credit Facilities hereunder shall bear
interest on the outstanding principal amount thereof as provided in the loan
documentation establishing such Additional Term Loan.
 
(b)             (i)         If any amount of principal of any Loan is not paid
when due, whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.
 
(ii)         If any amount (other than principal of any Loan) payable by the
Borrower under any Credit Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
           
 
54

--------------------------------------------------------------------------------

 
          
(iii)         During the continuance of an Event of Default under Section
9.01(e), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(iv)         Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
 
(c)             Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
 
2.09
Fees.

 
In addition to certain fees described in subsections (h) and (i) of Section
2.03:
 
(a)             Commitment Fee.  The Borrower shall pay to the Administrative
Agent, for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee (the “Commitment Fee”) equal to the product of (i)
the Applicable Rate times (ii) the actual daily amount by which the Aggregate
Revolving Commitments exceed the sum of (y) the Outstanding Amount of Revolving
Loans and (z) the Outstanding Amount of L/C Obligations, subject to adjustment
as provided in Section 2.15. The Commitment Fee shall accrue at all times during
the Availability Period, including at any time during which one (1) or more of
the conditions in Article V is not met, and shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the First Amendment Effective
Date, and on the last day of the Availability Period.  The Commitment Fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  For purposes of clarification,
Swingline Loans shall not be considered outstanding for purposes of determining
the unused portion of the Aggregate Revolving Commitments.
 
(b)             Fee Letters.  The Borrower shall pay to the Joint Lead Arrangers
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letters.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
 
 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

 
(a)             All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of three hundred sixty-five (365) or three hundred sixty-six
(366) days, as the case may be, and actual days elapsed.  All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year).  Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one (1) day.  Each determination
by the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.
 
 
55

--------------------------------------------------------------------------------

 
              
(b)             If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article IX.  The
Borrower’s obligations under this paragraph shall survive through and including
the date that is one year after date of the termination of the Aggregate
Revolving Commitments and the repayment of all Obligations hereunder.
 
 
2.11
Evidence of Debt.

 
(a)             The Credit Extensions made by each Lender shall be evidenced by
one (1) or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each such promissory note shall (i) in the case of
Revolving Loans, be in the form of Exhibit 2.11(a)-1 (a “Revolving Note”), (ii)
in the case of Swingline Loans, be in the form of Exhibit 2.11(a)-2 (a
“Swingline Note”) and (iii) in the case of any Term Loan, be in the form of
Exhibit 2.11(a)-3 (a “Term Note”).  Each Lender may attach schedules to its Note
and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.
 
(b)             In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
               
 
56

--------------------------------------------------------------------------------

 
         
 
2.12
Payments Generally; Administrative Agent’s Clawback.

 
(a)             General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
(b)             (i)         Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
       
 
57

--------------------------------------------------------------------------------

 
            
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)             Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
 
(d)             Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 11.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
 
(e)             Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(f)             Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.
 
 
2.13
Sharing of Payments by Lenders.

 
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
           
 
58

--------------------------------------------------------------------------------

 
              
(i)         if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)         the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Credit Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (B) the
application of Cash Collateral provided for in Section 2.14, or (C) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swingline Loans to any assignee or participant, other than an assignment to any
Credit Party or any Subsidiary thereof (as to which the provisions of this
Section shall apply).
 
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Laws, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.
 
 
2.14
Cash Collateral.

 
(a)             Certain Credit Support Events.  If (i) the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, (ii) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, (iii)
the Borrower shall be required to provide Cash Collateral pursuant to Section
9.02(c) or (iv) there shall exist a Defaulting Lender, the Borrower shall
immediately (in the case of clause (iii) above) or within one Business Day (in
all other cases) following any request by the Administrative Agent or the L/C
Issuer provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.15(b) and any Cash
Collateral provided by the Defaulting Lender).
 
(b)             Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.14(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided (other than Liens
permitted under clause (k) in the definition of “Permitted Liens”), or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower or the relevant Defaulting Lender shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
          
 
59

--------------------------------------------------------------------------------

 
              
(c)             Application.  Notwithstanding anything to the contrary contained
in this Credit Agreement, Cash Collateral provided under any of this Section
2.14 or Sections 2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall
be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.
 
(d)             Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.
 
 
2.15
Defaulting Lenders.

 
(a)             Adjustments.  Notwithstanding anything to the contrary contained
in this Credit Agreement, if any Lender becomes a Defaulting Lender, then, until
such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
 
(i)         Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 11.01.
 
(ii)         Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Credit Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Credit Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Credit Agreement, in
accordance with Section 2.14; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuer or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the L/C Issuer or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Credit Agreement;
             
 
60

--------------------------------------------------------------------------------

 
             
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Credit Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(b). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(iii)         Certain Fees.
 
(A)           No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
 
(B)           Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.14.
 
(C)           With respect to any fee payable under Section 2.09(a) or any
Letter of Credit Fee not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to Section 2.15(b) below, (y) pay to the L/C Issuer and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
         
 
61

--------------------------------------------------------------------------------

 
          
(b)             Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 5.02 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
 
(c)             Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in Section 2.15(b) above cannot, or can only partially,
be effected, the Borrower shall, without prejudice to any right or remedy
available to it hereunder or under applicable Law, (x) first, prepay Swingline
Loans in an amount equal to the Swingline Lenders’ Fronting Exposure and (y)
second, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 2.14.
 
(d)             Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the L/C Issuer agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral to be provided by such Lender), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.15(b)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
 
(e)             Non-Ratable Reduction of Revolving Commitments. During any
period in which there is a Defaulting Lender, the Borrower may (in its
discretion) apply all or any portion (to be specified by the Borrower) of any
optional reduction of unused Revolving Commitments of that Defaulting Lender as
specified by the Borrower before applying any remaining reduction to all
Revolving Lenders in the manner otherwise specified in Section 2.06.
 
 
2.16
Reverse Dutch Auction Prepayments.

 
(a)           Notwithstanding anything to the contrary contained in this Credit
Agreement, any Credit Party may at any time and from time to time purchase Term
Loans at a purchase price to be determined in accordance with the Auction
Procedures (each, an “Auction”, and each such Auction to be managed exclusively
by the Administrative Agent or another financial institution of recognized
national standing selected by such Credit Party and reasonably acceptable to the
Administrative Agent (in such capacity, the “Auction Manager”)), so long as the
following conditions are satisfied:
           
 
62

--------------------------------------------------------------------------------

 
           
(i)           each Auction shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section and the Auction Procedures;
 
(ii)           no Default or Event of Default shall have occurred and be
continuing or would result therefrom;
 
(iii)           the principal amount (calculated on the face amount thereof) of
any Term Loan that such Credit Party offers to repay in any such Auction shall
be no less than $5,000,000 and whole increments of $500,000 in excess thereof
(unless another amount is agreed to by the Administrative Agent and Auction
Manager);
 
(iv)           the aggregate principal amount (calculated on the face amount
thereof) of any Term Loan so prepaid by such Credit Party shall automatically be
cancelled and retired by the Borrower on the settlement date of the relevant
prepayment;
 
(v)           no more than one Auction may be ongoing at any one time; and
 
(vi)           any Auction shall be offered to all Lenders with a Commitment or
outstanding Loans of the applicable Term Loan that is to be prepaid on a pro
rata basis.
 
(b)           Any purchase of Term Loans pursuant to this Section 2.16 shall be
effective upon recordation in the Register (in the manner set forth above) by
the Administrative Agent.  Each assignment shall be recorded in the Register
immediately following the completion of the relevant Auction conducted pursuant
to the relevant Auction Procedures.  The date of such recordation of a transfer
shall be referred to in this Section 2.16 as the “ Auction Effective Date”.
After such assignments have been recorded in the Register, the Credit Party, the
Borrower and such Term Loans shall each be removed by the Administrative Agent
from the Register in their entirety.  The processing and recordation fee as set
forth in Section 11.06(b)(iv) shall not be applicable to any purchase of Term
Loans pursuant to this Section 2.16 or the concurrent assignment of Term Loans
by any Credit Party to the Borrower, in each case consummated pursuant to this
Section 2.16.
 
(c)           Each Credit Party shall make payment of the purchase price for
Term Loans accepted for purchase pursuant to the Auction Procedures by
transmitting funds directly to the assigning Lender.  Interest on such Term
Loans accrued through the Auction Effective Date shall be paid to the Lender
that has assigned such Term Loans on the Auction Effective Date.
 
(d)           The provisions of this Section 2.16 shall not require any Credit
Party to offer to purchase any Term Loans.
 
(e)           The Administrative Agent and the Lenders hereby consent to the
Auctions and the other transactions contemplated by this Section (provided that
no Lender shall have an obligation to participate in any such Auctions) and
hereby waive the requirements of any provision of this Credit Agreement
(including, without limitation, Sections 2.05 and 2.13), it being understood and
acknowledged that prepayments of the Term Loans by a Credit Party contemplated
by this Section shall not constitute Investments by such Credit Party) that may
otherwise prohibit any Auction or any other transaction contemplated by this
Section.  The Auction Manager acting in its capacity as such hereunder shall be
entitled to the benefits of the provisions of Article X and Section 11.04(b)
mutatis mutandis as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Auction.
            
 
63

--------------------------------------------------------------------------------

 
                  
ARTICLE III
                 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
 
3.01
Taxes.

 
(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.


(i)           Any and all payments by or on account of any obligation of any
Credit Party under any Credit Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or any Credit Party, as applicable) require the deduction
or withholding of any Tax from any such payment by the Administrative Agent or a
Credit Party, then the Administrative Agent or such Credit Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii)           If any Credit Party or the Administrative Agent shall be required
by the Internal Revenue Code to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Internal Revenue Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Credit Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.  Each Recipient shall use
reasonable efforts to cooperate with the Credit Parties in seeking a refund of
any payment made pursuant to this Section in respect of Taxes that, in the
opinion of the independent certified public accountants to the Borrower, were
not correctly or legally asserted, unless, in such Recipient’s sole discretion,
such Recipient determines that such cooperation could have an adverse
consequence to such Recipient.


(iii)           If any Credit Party or the Administrative Agent shall be
required by any applicable Laws other than the Internal Revenue Code to withhold
or deduct any Taxes from any payment, then (A) such Credit Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it, in its good faith discretion, to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) such Credit Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
 
64

--------------------------------------------------------------------------------

 

 
(c)           Tax Indemnifications.


(i)           Each of the Credit Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within ten (10) days after written demand therefor (accompanied by any
supporting documentation received from the taxing authority imposing such
Indemnified Taxes, except to the extent the applicable Recipient deems such
information to be confidential), for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, that no
payment shall be required that would duplicate a payment made pursuant to
subsection (a) above.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.  Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, for any amount which a Lender or the
L/C Issuer for any reason fails to pay indefeasibly to the Administrative Agent
as required pursuant to Section 3.01(c)(ii) below.


(ii)           Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (B) the Administrative Agent and the Credit Parties, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(d) relating to the maintenance of a Participant
Register and (C) the Administrative Agent and the Credit Parties, as applicable,
against any Excluded Taxes attributable to such Lender or the L/C Issuer, in
each case, that are payable or paid by the Administrative Agent or a Credit
Party in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Credit
Agreement or any other Credit Document against any amount due to the
Administrative Agent under this clause (ii).


(d)           Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
  
 
65

--------------------------------------------------------------------------------

 
           
(e)           Status of Lenders; Tax Documentation.


(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,


(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Credit Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:


(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(2)           executed originals of IRS Form W-8ECI;


(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit 3.01(e)-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable,; or
         
 
66

--------------------------------------------------------------------------------

 
             
(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 3.01(e)-2 or Exhibit 3.01(e)-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.01(e)-4 on behalf of each such direct and indirect
partner;


(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Credit Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and


(D)           if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Credit
Agreement.


(iii)           Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.


(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  
 
 
67

--------------------------------------------------------------------------------

 
             
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund (including any application thereof to another
amount owed to the refunding Governmental Authority) of any Taxes as to which it
has been indemnified by any Credit Party or with respect to which any Credit
Party has paid additional amounts pursuant to this Section 3.01, it shall pay to
the Credit Party an amount equal to such refund (including any application
thereof to another amount owed to the refunding Governmental Authority) (but
only to the extent of indemnity payments made, or additional amounts paid, by a
Credit Party under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Credit Party, upon the request of the Recipient, agrees to repay the
amount paid over to the Credit Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund (including any application
thereof to another amount owed to the refunding Governmental Authority) to such
Governmental Authority.  Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to the Credit Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Credit Party or any other
Person.


(g)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all other Obligations.


 
3.02
Illegality.

 
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender, shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all of such Lender’s Eurodollar Rate Loans to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal  for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
        
 
68

--------------------------------------------------------------------------------

 
           
 
3.03
Inability to Determine Rates.

 
If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended and (y) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Rate
component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
 
 
3.04
Increased Costs.

 
(a)             Increased Costs Generally.  If any Change in Law shall:
 
(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;
 
(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(iii)         impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Credit Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to or continuing or maintaining any Loan the
interest on which is determined by reference to the Eurodollar Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
           
 
69

--------------------------------------------------------------------------------

 
             
(b)             Capital and Liquidity Requirements.  If any Lender or the L/C
Issuer determines that any Change in Law affecting such Lender or the L/C Issuer
or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of materially reducing the rate of return on such Lender’s
or the L/C Issuer’s capital or on the capital of such Lender’s or the L/C
Issuer’s holding company, if any, as a consequence of this Credit Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level materially below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy) by a cost or an amount the Lender deems
material, then from time to time the Borrower will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company for any such reduction suffered.
 
(c)             Certificates for Reimbursement.  A certificate of a Lender or
the L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
(d)             Delay in Requests.  Failure or delay on the part of any Lender
or the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e)             Notwithstanding any other provision of this Section, no Lender
or L/C Issuer shall demand compensation for any increased cost or reduction
pursuant to this Section 3.04 if it shall not at the time be the general policy
or practice of such Lender or L/C Issuer to demand such compensation from
borrowers similarly situated in similar circumstances under comparable
provisions of other credit agreements.
 
 
3.05
Compensation for Losses.

 
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
       
 
70

--------------------------------------------------------------------------------

 
             
(a)             any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
 
(b)             any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or
 
(c)             any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it, excluding any loss of anticipated profits, to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
 
 
3.06
Mitigation Obligations; Replacement of Lenders.

 
(a)             Designation of a Different Lending Office.  If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer, as applicable, shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer, as
applicable, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.
 
(b)             Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, and, in each case, such Lender
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.
 
 
3.07
Survival.

 
All of the Credit Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
       
 
71

--------------------------------------------------------------------------------

 
          
 
3.08
Withholding Taxes.

 
For purposes of determining withholding Taxes imposed under FATCA, from and
after the First Amendment Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans under this Agreement as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
 
 
ARTICLE IV
          
GUARANTY
     
 
4.01
The Guaranty.

 
Each of the Guarantors hereby jointly and severally guarantees to each Swap
Contract Provider, each Treasury Management Bank, the Administrative Agent and
each Lender as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms
thereof.  The Guarantors hereby further agree that if any of the Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
in accordance with the terms of such extension or renewal.
 
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Credit Agreement and the other Credit
Documents shall not exceed an aggregate amount equal to the largest amount that
would not render such obligations subject to avoidance under applicable Debtor
Relief Laws.
 
 
4.02
Obligations Unconditional.

 
The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, any Swap Contracts
or Treasury Management Agreements or any other documents relating to the
Obligations, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable Laws, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than a payment in full of all outstanding
Obligations, unless such any payment with respect to such Obligations is
rescinded or must be otherwise restored by any holder of the Obligations), it
being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all
circumstances.  Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations have been paid in full and the Commitments have expired or
terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by Law, the occurrence of any one (1) or
more of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:
 
 
72

--------------------------------------------------------------------------------

 
 
(a)             at any time or from time to time, without notice to any
Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;
 
(b)             any of the acts mentioned in any of the provisions of any of the
Credit Documents, any Swap Contract between any Credit Party and any Swap
Contract Provider or any Treasury Management Agreement between any Credit Party
and any Treasury Management Bank, or any other agreement or instrument expressly
incorporated by reference in the Credit Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted;
 
(c)             the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Credit Documents, any Swap Contract
between any Credit Party and any Swap Contract Provider or any Treasury
Management Agreement between any Credit Party and any Treasury Management Bank,
or any other agreement or instrument expressly incorporated by reference in the
Credit Documents, such Swap Contracts or such Treasury Management Agreements
shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;
 
(d)             any Lien granted to, or in favor of, the Administrative Agent or
any other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or
 
(e)             any of the Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
 
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Credit Documents, any Swap Contract between any
Credit Party and any Swap Contract Provider or any Treasury Management Agreement
between any Credit Party and any Treasury Management Bank, or any other
agreement or instrument expressly incorporated by reference in the Credit
Documents, such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.
 
 
4.03
Reinstatement.

 
The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.
    
 
73

--------------------------------------------------------------------------------

 
          
 
4.04
Certain Additional Waivers.

 
Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.
 
 
4.05
Remedies.

 
The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in said Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01.  The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Security Documents and that the holders of the Obligations
may exercise their remedies thereunder in accordance with the terms thereof.
 
 
4.06
Rights of Contribution.

 
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Laws.  Such contribution rights shall
be subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been paid in full and the
Commitments have terminated.
 
 
4.07
Guarantee of Payment; Continuing Guarantee.

 
The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.
 
 
4.08
Keepwell.

 
Each Credit Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of the security interest under the Credit Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Guaranty and
the other Credit Documents in respect of such Swap Obligation (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article IV voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.
          
 
74

--------------------------------------------------------------------------------

 
               
 
4.09
Appointment of Borrower.

 
Each of the Credit Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Credit Documents and all other
documents and electronic platforms entered into in connection herewith and
agrees that (a) the Borrower may execute such documents and provide such
authorizations on behalf of such Credit Parties as the Borrower deems
appropriate in its sole discretion and each Credit Party shall be obligated by
all of the terms of any such document and/or authorization executed on its
behalf, (b) any notice or communication delivered by the Administrative Agent,
L/C Issuer or a Lender to the Borrower shall be deemed delivered to each Credit
Party and (c) the Administrative Agent, L/C Issuer or the Lenders may accept,
and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Borrower on behalf of each of the Credit Parties.
 
 
ARTICLE V
                   
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
              
 
5.01
Conditions of Effectiveness.

 
This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Loans is subject to, the satisfaction of the
following conditions precedent:
 
(a)             Execution of Credit Agreement and Credit Documents.  Receipt of
(i) multiple counterparts of this Credit Agreement, (ii) multiple counterparts
of the Pledge Agreement, and (iii) for the account of each Lender requesting a
promissory note, a Note, in each case (A) executed by a duly authorized officer
of each party thereto, (B) conforming to the requirements of this Credit
Agreement and (C) to the extent requested by a Lender.
 
(b)             Legal Opinion.  Receipt of a New York counsel legal opinion and,
to the extent requested by the Administrative Agent, applicable local counsel
opinions relating to this Credit Agreement and the other Credit Documents and
the transactions contemplated herein and therein, in form and substance
reasonably acceptable to the Administrative Agent, which opinions shall include,
without limitation, (i) an opinion that the execution, delivery and performance
of the Credit Documents and the performance of the transactions contemplated
hereby will not conflict with any material Indebtedness of the Credit Parties or
any of the Credit Parties’ organizational documents and (ii) opinions as to
perfection of the Liens granted to the Administrative Agent pursuant to the
Pledge Agreement.
 
(c)             Financial Information of Closing Date Acquisition
Target.  Receipt by the Administrative Agent of the financial information of the
Closing Date Acquisition Target for the six (6) months ended June 30, 2012, in
form and substance reasonably satisfactory to the Administrative Agent.
 
(d)             Corporate Documents.  Receipt of the following (or their
equivalent) for each Credit Party, each (other than with respect to clause (iv))
certified by the secretary or assistant secretary of such Credit Party as of the
Closing Date to be true and correct and in force and effect pursuant to a
certificate substantially in the form attached hereto as Exhibit 5.01(d):
 
(i)         Articles of Incorporation.  Copies of the articles of incorporation
or charter documents certified to be true and complete as of a recent date by
the appropriate Governmental Authority of the state of its organization.
              
 
75

--------------------------------------------------------------------------------

 
              
(ii)         Resolutions.  Copies of resolutions of the board of directors or
comparable managing body approving and adopting the respective Credit Documents,
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by an officer of such Credit Party (pursuant to a secretary’s
certificate in substantially the form of Exhibit 5.01(d) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.
 
(iii)         Bylaws.  Copies of the bylaws, operating agreement or partnership
agreement certified by a secretary or assistant secretary as of the Closing Date
to be true and correct and in force and effect as of such date.
 
(iv)         Good Standing.  Copies, where applicable, of certificates of good
standing, existence or its equivalent certified as of a recent date by the
appropriate Governmental Authorities of the State of organization and each other
State in which the failure to so qualify and be in good standing would be
reasonably likely to have a Material Adverse Effect.
 
(v)         Incumbency.  An incumbency certificate of each Credit Party
certified by a secretary or assistant secretary to be true and correct as of the
Closing Date.
 
(e)           Personal Property Collateral.  The Administrative Agent shall have
received, in form and substance reasonably satisfactory to the Administrative
Agent:
 
(i)         (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of the Credit Parties, copies of the financing
statements on file in such jurisdictions evidencing that no Liens exist other
than Permitted Liens and (B) tax lien, judgment and pending litigation searches;
 
(ii)         completed UCC financing statements for each appropriate
jurisdiction as is necessary to perfect the Administrative Agent’s security
interest in the Collateral;
 
(iii)         stock or membership certificates, if any, evidencing the Equity
Interests pledged to the Administrative Agent pursuant to the Pledge Agreement
and duly executed in blank undated stock or transfer powers; and
 
(iv)         duly executed consents as are necessary to perfect the Lenders’
security interest in the Collateral.
 
Notwithstanding the foregoing, it is understood and agreed that, to the extent
any lien search or Pledged Collateral (as defined in the Pledge Agreement)
(including the creation or perfection of any security interest therein) is not
or cannot be provided and/or perfected on the Closing Date (other than (x) UCC
lien searches in the jurisdiction of organization of the Borrower or any
Guarantor, (y) a lien on such Pledged Collateral that may be perfected solely by
the filing of a financing statement under the UCC and (z) the pledge and
perfection of the security interests in the Equity Interests of the Borrower and
the Guarantors with respect to which a Lien may be perfected on the Closing Date
by the delivery of a stock or equivalent certificate; provided that stock
certificates will only be required to be delivered on the Closing Date to the
extent received from the Closing Date Acquisition Sellers) after the Borrower
uses commercially reasonable efforts to do so or without undue burden or
expense, then the provision of any such lien search and/or provision and/or
perfection of a security interest in such Pledged Collateral shall not
constitute a condition precedent to obligation of each Lender to make its
initial Credit Extension on the Closing Date, but may instead be delivered
within forty-five (45) days (or such longer period as the Administrative Agent
may reasonably agree in its discretion) after the Closing Date.
                 
 
76

--------------------------------------------------------------------------------

 
              
(f)             Fees.  Receipt by the Administrative Agent and the Lenders of
all fees, if any, then owing pursuant to the Fee Letters, Section 2.09 or
pursuant to any Credit Document and receipt by legal counsel to the
Administrative Agent of all reasonable and documented fees, expenses and
disbursements required to be paid on or before the Closing Date that have been
invoiced a reasonable period of time prior to the Closing Date.
 
(g)             Officer’s Certificate.  Receipt by the Administrative Agent of a
certificate of a Responsible Officer of the Borrower as of the Closing Date
certifying that after giving effect to the Credit Extensions and other
transactions contemplated herein, the conditions specified in Sections 5.01(h),
5.01(i)(iii), 5.01(k), 5.01(m) and 5.02(b)(i) have been satisfied as of the
Closing Date.
 
(h)             Purchase Agreement Representations.  The representations and
warranties made by the Closing Date Acquisition Target in the Closing Date
Acquisition Purchase Agreement (the “Purchase Agreement Representations”) that
are material to the interests of the Lenders shall be true and correct in all
material respects on and as of the Closing Date but only to the extent the
Borrower (or any Affiliate of the Borrower) has the right (determined without
regard to any notice requirement) to terminate its obligations (or to refuse to
consummate the Closing Date Acquisition) under the Closing Date Acquisition
Purchase Agreement as a result of a failure of such representations and
warranties to be true and correct; provided, that to the extent that any of the
Purchase Agreement Representations made on the Closing Date are qualified by or
subject to a “Material Adverse Effect”, such “Material Adverse Effect” shall be
deemed to mean a “Closing Date Material Adverse Effect”.
 
(i)             Closing Date Acquisition.
 
(i)         Receipt by the Administrative Agent of reasonably satisfactory
evidence that the Closing Date Acquisition shall have been consummated in
material compliance with the terms and provisions of the Closing Date
Acquisition Purchase Agreement.
 
(ii)         The Closing Date Acquisition Purchase Agreement shall be in form
and substance reasonably acceptable to the Joint Lead Arrangers.
 
(iii)         Receipt by the Administrative Agent of a copy, certified by a
Responsible Officer of the Borrower as true and complete in all material
respects, of the Closing Date Purchase Agreement, including all schedules and
exhibits thereto, which Closing Date Acquisition Purchase Agreement shall not
have been altered, amended or otherwise changed or supplemented or any condition
therein waived in any manner that is materially adverse to the Lenders without
the consent of the Joint Lead Arrangers (such consent not to be unreasonably
withheld, conditioned or delayed) (it being understood and agreed for purposes
of this Section 5.01(i) that any increase to the purchase price shall be deemed
to be materially adverse to the Lenders; provided, however, that any increase in
the purchase price shall not be materially adverse to the Lenders so long as
such increase is funded by proceeds from Revolving Loans, Term Loans, equity
issuances or the Borrower’s cash on hand).
 
(j)             Payment Instructions.  Receipt by the Administrative Agent of
payment instructions with respect to each wire transfer to be made by the
Administrative Agent on behalf of the Lenders or the Borrower on the Closing
Date setting forth the amount of such transfer, the purpose of such transfer,
the name and number of the account to which such transfer is to be made, the
name and ABA number of the bank or other financial institution where such
account is located and the name and telephone number of an individual that can
be contacted to confirm receipt of such transfer.
           
 
77

--------------------------------------------------------------------------------

 
        
(k)             No Closing Date Material Adverse Effect.  There shall not have
occurred since December 31, 2011 any event or condition that has had or would be
reasonably expected, either individually or in the aggregate, to have a Closing
Date Material Adverse Effect with respect to the Closing Date Acquisition
Target.
 
(l)             Existing Indebtedness.  All of the existing Indebtedness of the
Borrower and its Subsidiaries under the Existing Credit Agreement (other than
the Existing Letters of Credit) shall be repaid in full and terminated and all
security interests and Liens (other than Permitted Liens) related thereto (if
any) shall be terminated on the Closing Date.
 
(m)             Consents.  The Administrative Agent shall have received evidence
that all necessary governmental consents and approvals, if any, in connection
with the financings and other transactions contemplated hereby have been
received.
 
(n)             Solvency Certificate.  The Administrative Agent shall have
received an officer’s certificate for the Credit Parties prepared by the chief
financial officer of the Borrower in substantially the form of Exhibit 5.01(n).
 
(o)             “Know Your Customer” and Patriot Act Information.  Receipt by
the Administrative Agent or any Lender of all documentation and other
information that the Administrative Agent or such Lender shall have reasonably
requested at least five (5) Business Days) prior to the Closing Date in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering laws and regulations, including the Patriot Act.
 
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
 
 
5.02
Conditions to all Credit Extensions.

 
(a)           The obligation of each Lender to honor any Request for Credit
Extension (other than the initial Request for Credit Extension on the Closing
Date) is subject to the following conditions precedent:
 
(i)           Representations and Warranties.  The representations and
warranties made by any Credit Party herein or in any other Credit Document or
which are contained in any certificate furnished at any time under or in
connection herewith or therewith shall (i) with respect to representations and
warranties that contain a materiality qualification, be true and correct (after
giving effect to such materiality qualification set forth therein) and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects, in each case on and
as of the date of such Credit Extension as if made on and as of such date except
for any representation or warranty made as of an earlier date, in which case any
such representation or warranty shall be true and correct (or true and correct
in all material respects, as applicable) as of such earlier date.
 
 
78

--------------------------------------------------------------------------------

 
              
(ii)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Credit Extension to be made on such date.
 
(iii)           Outstanding Amounts.  Immediately after giving effect to the
Credit Extension to be made on such date (and the application of the proceeds
thereof), (i) the Total Revolving Outstandings at such time shall not exceed the
Aggregate Revolving Commitments, (ii) the L/C Obligations shall not exceed the
Letter of Credit Sublimit and (iii) the outstanding Swingline Loans shall not
exceed the Swingline Sublimit.
 
(iv)           Request for Credit Extension.  The Administrative Agent and, if
applicable, the L/C Issuer or the Swingline Lender shall have received a Request
for Credit Extension in accordance with the requirements hereof.
 
Notwithstanding anything to the contrary herein, if the proceeds of any
Additional Term Loan established under Section 2.01 are being used to finance a
Permitted Acquisition, at the option of the lenders providing such Additional
Term Loan, the documentation thereto may modify such restrictions relating to
the funding conditions of such Additional Term Loan in a manner consistent with
customary “Sungard” or other “certain funds” provisions; provided, that, in no
case shall an Event of Default under Section 9.01(a) or 9.01(e) have occurred
and be continuing, or would result after giving effect to any such Additional
Term Loan.


(b)           The obligation of each Lender to honor the initial Request for
Credit Extension on the Closing Date is subject to the following conditions
precedent:
 
(i)           Representations and Warranties.  The representations and
warranties made by any Credit Party in Sections 6.03(a) (as to valid existence),
6.03(b) (as to corporate power and authority), 6.04(a), 6.04(c), 6.05(a),
6.05(b)(i), 6.10, 6.16, 6.18, 6.19 and 6.20 shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct (after giving effect to such materiality qualification set forth
therein) and (ii) with respect to representations and warranties that do not
contain a materiality qualification, be true and correct in all material
respects, in each case on and as of the date of such Credit Extension as if made
on and as of such date except for any representation or warranty made as of an
earlier date, in which case any such representation or warranty shall be true
and correct (or true and correct in all material respects, as applicable) as of
such earlier date.
 
(ii)           Outstanding Amounts.  Immediately after giving effect to the
Credit Extension to be made on such date (and the application of the proceeds
thereof), (i) the Total Revolving Outstandings at such time shall not exceed the
Aggregate Revolving Commitments, (ii) the L/C Obligations shall not exceed the
Letter of Credit Sublimit and (iii) the outstanding Swingline Loans shall not
exceed the Swingline Sublimit.
 
(iii)           Request for Credit Extension.  The Administrative Agent and, if
applicable, the L/C Issuer or the Swingline Lender shall have received a Request
for Credit Extension in accordance with the requirements hereof.
          
 
79

--------------------------------------------------------------------------------

 
         
(c) Each Request for Credit Extension submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in Sections
5.02(a), (b) and (c) have been satisfied on and as of the date of the applicable
Credit Extension.
 
 
ARTICLE VI
            
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders to enter into this Credit Agreement and to make Credit
Extensions herein provided for, each of the Credit Parties hereby represents and
warrants to the Administrative Agent and to each Lender that:
 
 
6.01
Financial Condition.

 
The Borrower has delivered to the Administrative Agent and the Lenders balance
sheets and the related statements of income and of cash flows of the Borrower
and its Subsidiaries for the Borrower’s fiscal year ended July 26, 2014 audited
by Deloitte & Touche, LLP, certified public accountants.  The financial
statements referred to above are, in all material respects, true and correct and
present fairly the consolidated financial condition of the Borrower and its
Subsidiaries in accordance with GAAP as of such date.  All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as disclosed therein).
 
 
6.02
No Material Adverse Change.

 
Since July 26, 2014, there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect.
 
 
6.03
Organization; Existence.

 
Each Credit Party (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the corporate or
other necessary power and authority, and the legal right to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, except as would not, in the
aggregate, have a Material Adverse Effect and (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so qualified and in good standing would not, in the aggregate, have a
Material Adverse Effect.
 
 
6.04
Power; Authorization; Enforceable Obligations.

 
(a)           Each Credit Party has the corporate or other necessary power and
authority, and the legal right, to make, deliver and perform the Credit
Documents to which it is a party and has taken all necessary corporate or other
action to authorize the execution, delivery and performance by it of the Credit
Documents to which it is a party.
 
(b)           No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with acceptance of any Credit Extension by the Borrower
or the making of the guaranties hereunder or with the execution, delivery or
performance of any Credit Documents by the Credit Parties (other than those
which have been obtained) or with the validity or enforceability of any Credit
Document against the Credit Parties.
             
 
80

--------------------------------------------------------------------------------

 
            
(c)           Each Credit Document to which it is a party constitutes a valid
and legally binding obligation of each Credit Party enforceable in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
 
 
6.05
Conflict.

 
The execution, delivery and performance of the Credit Documents, the Borrowings
hereunder and the use of the proceeds of the Loans will not (a) violate any
Requirement of Law applicable to the Credit Parties or the Restricted
Subsidiaries (except those as to which waivers or consents have been obtained),
(b) conflict with, result in a breach of or constitute a default under (i) the
articles of incorporation, bylaws or other organizational documents of such
Person, (ii) any material indenture, material agreement or other material
instrument to which such Person is a party or by which any of its properties may
be bound or (iii) any approval of any Governmental Authority relating to such
Person, or (c) result in, or require, the creation or imposition of any Lien
(other than Permitted Liens) on any of their respective properties or revenues
pursuant to any Requirement of Law.
 
 
6.06
No Material Litigation

 
No claim, litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the best knowledge of the Credit
Parties, threatened by or against any Credit Party or any of its Subsidiaries or
against any of their respective properties which (a) relates to the Credit
Documents or any of the transactions contemplated hereby or thereby or (b) could
reasonably be expected to have a Material Adverse Effect.
 
 
6.07
No Default.

 
No Default or Event of Default has occurred and is continuing.
 
 
6.08
Taxes.

 
Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all federal and state income tax returns and other material tax returns
required to be filed and paid (a) all amounts of taxes shown thereon to be due
(including interest and penalties) and (b) all other material taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing by it, except, in either
case, for such taxes (i) which are not yet delinquent or (ii) that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP.  Neither any of the
Credit Parties nor any of its Subsidiaries are aware as of the Closing Date of
any proposed tax assessments against it or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.
 
 
6.09
ERISA.

 
(a)             There are no pending claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Pension Plan that could
reasonably be expected to have a Material Adverse Effect.
          
 
81

--------------------------------------------------------------------------------

 
            
(b)             Except as would not have a Material Adverse Effect, (i) no ERISA
Event has occurred or is reasonably to occur with respect to any Pension Plan;
(ii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Internal
Revenue Code) is 60% or higher; (iii) neither any Credit Party nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; and (iv) neither any Credit Party nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA.
 
 
6.10
Governmental Regulations, Etc.

 
(a)             No part of the proceeds of the Loans hereunder will be used,
directly or indirectly, for the purpose of purchasing or carrying any “margin
stock” within the meaning of Regulation U.  No Indebtedness being reduced or
retired out of the proceeds of the Loans hereunder was or will be incurred for
the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U or any “margin security” within the meaning of Regulation
T.  “Margin stock” within the meaning of Regulation U does not constitute more
than twenty-five percent (25%) of the value of the consolidated assets of the
Borrower and its Subsidiaries.  Neither the execution and delivery hereof by the
Borrower, nor the performance by it of any of the transactions contemplated by
this Credit Agreement (including, without limitation, the direct or indirect use
of the proceeds of the Loans) will violate or result in a violation of
Regulation T, U or X.
 
(b)             None of the Credit Parties is an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended.
 
 
6.11
Subsidiaries.

 
Set forth on Schedule 6.11 (or such later schedule delivered to the
Administrative Agent pursuant to Section 7.02(a)) is a list of all the
Subsidiaries of the Credit Parties, including a list setting forth Material
Domestic Subsidiaries, Material Foreign Subsidiaries, Immaterial Domestic
Subsidiaries, Immaterial Foreign Subsidiaries, Immaterial Guarantors and
Unrestricted Subsidiaries on the First Amendment Effective Date (or as of the
date on which Schedule 6.11 was most recently delivered to the Administrative
Agent pursuant to Section 7.02(a)), the jurisdiction of their incorporation and
the direct or indirect ownership interest of the Borrower therein.
 
 
6.12
Use of Proceeds.

 
The Credit Extensions will be used solely (a) to refinance certain existing
Indebtedness, including the Existing Credit Agreement, (b) to provide general
working capital, (c) for other general corporate purposes and (d) for Permitted
Acquisitions.
 
 
6.13
Compliance with Laws.

 
Each Credit Party and each Subsidiary is in compliance with all Requirements of
Law, except to the extent that the failure to comply therewith would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
            
 
82

--------------------------------------------------------------------------------

 
             
 
6.14
Accuracy and Completeness of Information.

 
All written information, other than the Projections (as defined below), which
has been made available to the Administrative Agent or the Lenders by any Credit
Party or any Credit Parties’ representatives, taken as a whole, in connection
with the transactions contemplated hereby is true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading in any material manner, in light of the circumstances under which it
has been made, and (ii) all financial projections concerning the Borrower and
its Subsidiaries that have been made available to the Administrative Agent or
the Lenders by the Borrower and its Subsidiaries or any of their representatives
(the “Projections”) have been prepared in good faith based upon assumptions
believed in good faith by the Borrower to be reasonable at the time furnished,
it being understood and agreed that the Projections are subject to uncertainty
and that there can be no assurances that they will be achieved and that actual
results may differ materially from the Projections.  There is no fact now known
to any of the Credit Parties which has, or could reasonably be expected to have,
a Material Adverse Effect which fact has not been set forth herein, in the
financial statements of the Credit Parties furnished to the Administrative Agent
and/or the Lenders, or in any certificate, opinion or other written statement
made or furnished by the Credit Parties to the Administrative Agent and/or the
Lenders or disclosed in any filing made by any Credit Party with the SEC.
 
 
6.15
Environmental Matters.

 
(a)             Except where such non-compliance or violation or liability would
not reasonably be expected to have a Material Adverse Effect, the facilities and
properties owned, leased or operated by any of the Credit Parties and their
Subsidiaries (the “Properties”) do not contain any Materials of Environmental
Concern in amounts or concentrations which (i) constitute a violation of, or
(ii) have resulted in liability under, any Environmental Law.
 
(b)             Except where such non-compliance or violation would not
reasonably be expected to have a Material Adverse Effect, and to the best
knowledge of the Credit Parties with respect to Properties that are leased, the
Properties and all operations of the Credit Parties and their Subsidiaries at
the Properties are in compliance, and have in the last three (3) years been in
compliance, with all applicable Environmental Laws.
 
(c)             Except where such non-compliance, violation or liability would
not reasonably be expected to have a Material Adverse Effect, none of the Credit
Parties or any of its Subsidiaries has received any written notice of, or
otherwise become aware of, any violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the business
operated by any of the Credit Parties for which any of the Credit Parties has
liability (the “Business”).
 
(d)             Except where such violation or liability would not reasonably be
expected to have a Material Adverse Effect, Materials of Environmental Concern
have not been transported or disposed of from the Properties in violation of, or
in a manner or to a location which has given rise to liability under any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that has given rise to liability under, any
applicable Environmental Law.
 
(e)             Except as would not reasonably be expected to have a Material
Adverse Effect, no judicial proceeding or governmental or administrative action
is pending or, to the knowledge of any Credit Party, threatened, under any
Environmental Law to which any of the Credit Parties is or would reasonably be
expected to be named as a party with respect to the Properties or the Business,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
directives outstanding under any Environmental Law with respect to the
Properties or the Business.
      
 
83

--------------------------------------------------------------------------------

 
        
(f)             Except where such violation or remediation would not reasonably
be expected to have a Material Adverse Effect, there has been no release or
threat of release of Materials of Environmental Concern at or from the
Properties, or arising from or related to the operations of any of the Credit
Parties in connection with the Properties or otherwise in connection with the
Business, in violation of or in amounts or in a manner requiring remediation
under Environmental Laws.
 
 
6.16
Solvency.

 
The amount of “fair saleable value” of the assets of the Credit Parties, on a
consolidated basis, exceeds (i) the value of all liabilities of the Credit
Parties, on a consolidated basis, including contingent and other liabilities,
and (ii) the amount that will be required to pay the probable liabilities of the
Credit Parties, on a consolidated basis, on their existing debts (including
contingent liabilities) as such debts become absolute and matured.  The Credit
Parties, on a consolidated basis, (a) do not have an unreasonably small amount
of capital for the operation of the businesses in which they are engaged or
(b) are able to pay their liabilities, including contingent and other
liabilities, as they mature.  For purposes of this Section, (x) “not have an
unreasonably small amount of capital for the operation of the businesses in
which it is engaged or proposed to be engaged” and “able to pay its liabilities,
including contingent and other liabilities, as they mature” means that the
Credit Parties, on a consolidated basis, will be able to generate enough cash
from operations, asset dispositions or refinancing, or a combination thereof, to
meet its obligations as they become due, and (y) the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the First Amendment Effective Date, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
 
6.17
Insurance.

 
As of the First Amendment Effective Date, the present insurance coverage of the
Credit Parties and the Restricted Subsidiaries complies with the requirements
set forth in Section 7.05.
 
 
6.18
Anti-Corruption Laws.

 
The Borrower and its Subsidiaries are currently conducting their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption laws applicable to the
Borrower and its Subsidiaries and have instituted and currently maintain
policies and procedures reasonably designed to promote and achieve compliance
with such laws in all material respects.
 
 
6.19
Sanctions.

 
Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the
Borrower and its Subsidiaries, any director, officer, employee or affiliate
thereof, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar published list enforced by any other relevant sanctions authority
applicable to the Borrower and its Subsidiaries or (iii) located, organized or
resident in a Designated Jurisdiction.
          
 
84

--------------------------------------------------------------------------------

 
             
 
6.20
Security Documents.

 
The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby.  Except as set forth in the Security
Documents, upon the filing of appropriate financing statements with the
Secretary of State of the state of incorporation or organization for each Credit
Party and the Administrative Agent obtaining control or possession (in the State
of New York, with respected to certificated securities) over those items of
Collateral in which a security interest is perfected through control or
possession, the Administrative Agent shall have perfected security interests and
Liens in the Collateral, prior to all other Liens other than Permitted Liens.
 
 
ARTICLE VII
                  
AFFIRMATIVE COVENANTS
 
The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document (other than indemnification obligations which survive
the termination of this Credit Agreement) have been paid in full, the Credit
Parties shall, and shall cause each Restricted Subsidiary to:
 
 
7.01
Financial Statements.

 
Furnish, or cause to be furnished, to the Administrative Agent for the benefit
of the Lenders:
 
(a)             Audited Financial Statements.  As soon as available, but in any
event within ninety (90) days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ending July 25, 2015), a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of the fiscal year and
the related consolidated statements of income, retained earnings, shareholders’
equity and cash flows for the year, audited by an independent certified public
accounting firm of nationally recognized standing, setting forth in each case in
comparative form the figures for the previous year, reported without a “going
concern” or like qualification or exception, or qualification indicating that
the scope of the audit was inadequate to permit such independent certified
public accountants to certify such financial statements without such
qualification.  In the event the footnotes to the financial statements delivered
pursuant to this Section 7.01(a) do not include a schedule providing a break-out
of the Borrower and the Guarantors in form and substance reasonably satisfactory
to the Administrative Agent, such schedule, which shall be in form and substance
reasonably satisfactory to the Administrative Agent, shall be provided to the
Administrative Agent.
 
(b)             Company-Prepared Financial Statements.  As soon as available,
but in any event within forty-five (45) days after the end of each of the first
three (3) fiscal quarters of the Borrower (commencing with the fiscal quarter
ending April 25, 2015), a company-prepared consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the quarter and related
company-prepared consolidated statements of income for such quarterly period and
for the fiscal year to date and cash flows for the fiscal year to date; in each
case setting forth in comparative form the consolidated figures for the
corresponding period or periods of the preceding fiscal year or the portion of
the fiscal year ending with such period, as applicable, in each case subject to
normal recurring year-end adjustments.  In the event the footnotes to the
financial statements delivered pursuant to this Section 7.01(b) do not include a
schedule providing a break-out of the Borrower and the Guarantors, in form and
substance reasonably satisfactory to the Administrative Agent, such schedule,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent, shall be provided to the Administrative Agent.
 
 
85

--------------------------------------------------------------------------------

 
                    
(c)             Annual Operating Budget.  As soon as available, but in any event
within sixty (60) days after the end of each fiscal year of the Borrower, a copy
of a detailed annual operating budget of the Borrower and its Subsidiaries for
the next four (4) fiscal quarter period prepared on a quarterly basis, in form
and substance reasonably satisfactory to the Administrative Agent, together with
a summary of the material assumptions made in the preparation of such annual
budget.  The annual operating budget delivered pursuant to this Section 7.01(c)
shall be accompanied by a schedule providing, in form and substance reasonably
satisfactory to the Administrative Agent, a break-out of the Borrower and the
Guarantors taken as a whole.
 
All such financial statements shall be true and correct in all material respects
(subject, in the case of interim statements, to normal recurring year-end
adjustments) and shall be prepared in reasonable detail and in accordance with
GAAP applied consistently throughout the periods reflected therein and further
accompanied by a description of, and an estimation of the effect on the
financial statements on account of, a change in the application of accounting
principles as provided in Section 1.03.
 
 
7.02
Certificates; Other Information.

 
Furnish, or cause to be furnished, to the Administrative Agent for distribution
to the Lenders:
 
(a)             Accountant’s Certificate and Reports.  Concurrently with the
delivery of the financial statements referred to in Section 7.01(a) above, a
certificate of the independent certified public accountants reporting on such
financial statements stating that in making the examination necessary therefor
no knowledge was obtained of any Default or Event of Default relating to
financial or accounting matters or violations of Section 7.07, except as
specified in such certificate.
 
(b)             Officer’s Certificate.  Concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and 7.01(b) above, a
certificate of a Responsible Officer, delivered to the Administrative Agent at
its credit contact address, with a copy to the Administrative Agent at its
syndication agency services address, in each case as set forth in Section 11.02
(which delivery may, unless the Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes), stating that, to the best of such Responsible Officer’s knowledge and
belief, (i) the financial statements fairly present in all material respects the
financial condition of the parties covered by such financial statements,
(ii) during such period each Credit Party has observed or performed its
covenants and other agreements hereunder and under the other Credit Documents,
and satisfied the conditions contained in this Credit Agreement to be observed,
performed or satisfied by it (except to the extent waived in accordance with the
provisions hereof) and (iii) such Responsible Officer has obtained no knowledge
of any Default or Event of Default except as specified in such
certificate.  Such certificate shall include (i) the calculations required to
indicate compliance with Section 7.07 as of the last day of the period covered
by such financial statements and (ii) solely with respect to the certificate
delivered in connection with Section 7.01(a), an updated Schedule 6.11 as of the
most recently ended fiscal quarter of the Borrower.  A form of Compliance
Certificate is attached as Exhibit 7.02(b); provided that the Borrower shall
deliver an updated Schedule 6.11 each time a Guarantor is required to be added
pursuant to Section 7.09 or is released from its obligations in a transaction
permitted by this Credit Agreement.
          
 
86

--------------------------------------------------------------------------------

 
             
(c)             Public Information.  Promptly after the same are sent, copies of
all reports (other than those otherwise provided pursuant to Section 7.01 or
accessible to the public via www.sec.gov or any successor or other website
maintained by the SEC) and other financial information which any Credit Party
sends to its public stockholders, and promptly upon written request after the
same are filed, copies of all financial statements and non-confidential reports
which any Credit Party may make to, or file with, the SEC.
 
(d)             Permitted Acquisition Report.  Where the total consideration,
including, without limitation, assumed Indebtedness, Earn Out Obligations and
any other deferred payments (the “Total Consideration”) for such Permitted
Acquisition is expected to exceed $150,000,000:
 
(i)         not less than five (5) Business Days prior to the consummation of
such Permitted Acquisition, a reasonably detailed description of the material
terms of (A) such Permitted Acquisition (including, without limitation, the
purchase price and method and structure of payment) and (B) each Target;
 
(ii)         (A) if the Total Consideration is expected to be greater than
$150,000,000 but less than $300,000,000, not less than five (5) Business Days
prior to the consummation of such Permitted Acquisition, audited financial
statements (or, if unavailable, management-prepared financial statements) of the
Target for its most recent fiscal year and unaudited year-to-date statements
through the most recently prepared fiscal quarter and (B) if the Total
Consideration is expected to be greater than or equal to $300,000,000, (I) not
later than the date and time required by the SEC for delivery of such audited
financial statements of the Target, audited financial statements of the Target
for its most recent fiscal year prepared by a nationally recognized independent
certified public accountants or by independent certified public accountants
reasonably acceptable to the Administrative Agent and unaudited fiscal
year-to-date statements for the most recent fiscal quarter or (II) if the
audited or unaudited financial statements of the Target referenced in clause (I)
are unavailable five (5) Business Days prior to the consummation of such
Permitted Acquisition, not less than five (5) Business Days prior to the
consummation of such Permitted Acquisition, unaudited financial statements of
the Target and its Subsidiaries, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Target to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Target and its
Subsidiaries, subject only to normal year-end audit adjustments and the absence
of footnotes;
 
(iii)         if the Total Consideration is expected to be greater than
$300,000,000, consolidated projected income statements of the Borrower and its
consolidated Subsidiaries (giving effect to such Permitted Acquisition and the
consolidation with the Borrower of each relevant Target) for the three (3)-year
period following the consummation of such Permitted Acquisition, in reasonable
detail, together with any appropriate statement of assumptions and pro forma
adjustments reasonably acceptable to the Administrative Agent; and
 
(iv)         a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, executed by a Responsible Officer of the Borrower
(A) setting forth the best good faith estimate of the Total Consideration to be
paid for each Target, (B) certifying that (y) such Permitted Acquisition
complies with the requirements of this Credit Agreement and (z) after giving
effect to such Permitted Acquisition and any borrowings in connection therewith,
the Borrower believes in good faith that it will have sufficient availability
under the Aggregate Revolving Commitments to meet its ongoing working capital
requirements and (C) demonstrating compliance with clauses (b) and (d) of the
definition of the Permitted Acquisition.
         
 
87

--------------------------------------------------------------------------------

 
              
(e)             Regulation U Certificate.  Upon the request of any Lender or the
Administrative Agent, a certificate in conformity with the requirements of FR
Form U-1 referred to in Regulation U, signed by a Responsible Officer, stating
that no part of the proceeds of the Loans under this Credit Agreement will be
used, directly or indirectly, for the purpose of purchasing or carrying any
“margin stock” within the meaning of Regulation U, or for the purpose of
purchasing or carrying or trading in any securities.
 
(f)             Other Information.  Promptly, such additional financial and
other information as the Administrative Agent, at the request of any Lender, may
from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon its written request to
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify the Administrative Agent (by facsimile or electronic mail)
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each a
“Public Lender”) may have personnel who do not wish to receive MNPI with respect
to the Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the Joint
Lead Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials
as not containing any MNPI (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Joint Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information”.  Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”
             
 
88

--------------------------------------------------------------------------------

 
           
 
7.03
Notices.

 
Give notice to the Administrative Agent and each Lender of:
 
(a)             Defaults.  Promptly (but in any event within two (2) Business
Days), after any Credit Party knows or has reason to know thereof, the
occurrence of any Default or Event of Default.
 
(b)             Legal Proceedings.  Promptly, any litigation, or any
investigation or proceeding (including without limitation, any environmental
proceeding) known to a Credit Party, relating to a Credit Party or any of its
Subsidiaries which would reasonably be expected to have a Material Adverse
Effect.
 
(c)             ERISA.  Promptly, (i) the occurrence of (or if a Responsible
Officer determines it is reasonably expected to occur) any Reportable Event with
respect to any Pension Plan, the creation of any Lien in favor of the PBGC
(other than a Permitted Lien) or a Pension Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan, that in
each case is reasonably likely to have a Material Adverse Effect or (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any ERISA Affiliate or any Multiemployer Plan with respect to the
withdrawal from, or the terminating, Reorganization or Insolvency of, any
Pension Plan, that in each case is reasonably likely to have a Material Adverse
Effect.
 
(d)             Other.  Promptly, any other development or event which a
Responsible Officer of the Borrower determines is reasonably likely to have a
Material Adverse Effect.
 
Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower proposes to take with
respect thereto.
 
 
7.04
Maintenance of Existence; Compliance with Laws.

 
(a)             (i) Except as permitted under Section 8.04, preserve, renew and
keep in full force and effect the corporate existence of (A) each of the Credit
Parties and (B) each Subsidiary that is not a Credit Party, where such failure
to preserve, renew and keep in full force and effect the corporate existence of
such Subsidiary could reasonably be expected to have a Material Adverse Effect
and (ii) take all reasonable action to maintain all rights, privileges, licenses
and franchises necessary or desirable in the normal conduct of its business
other than any such rights, privileges, licenses and franchises the loss of
which would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(b)             Comply with all Requirements of Law (including, without
limitation, all Environmental Laws and ERISA) applicable to it except to the
extent that failure to comply therewith would not, in the aggregate, have a
Material Adverse Effect.
        
 
89

--------------------------------------------------------------------------------

 
             
 
7.05
Maintenance of Property; Insurance.

 
Keep all material property useful and necessary in its business in reasonably
good working order and condition (ordinary wear and tear excepted); maintain
with financially sound and reputable insurance companies casualty, liability,
business interruption and such other insurance (which may include plans of
self-insurance) with such coverage and deductibles, and in such amounts as may
be consistent with prudent business practice and in any event consistent with
normal industry practice; and furnish to the Administrative Agent, upon written
request, full information as to the insurance carried.
 
 
7.06
Inspection of Property; Books and Records; Discussions.

 
Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent, the Administrative Agent to visit and inspect any of its
properties and examine and make abstracts (including photocopies) from any of
its books and records at any reasonable time, and to discuss the business,
operations, properties and financial and other condition of the Credit Parties
and their Restricted Subsidiaries with officers and employees of the Credit
Parties and their Restricted Subsidiaries and with their independent certified
public accountants.  The cost of the inspection referred to in the preceding
sentence shall be for the account of the Lenders unless an Event of Default has
occurred and is continuing, in which case the cost of such inspection shall be
for the account of the Borrower.
 
 
7.07
Financial Covenants.

 
(a)             Consolidated Leverage Ratio:  Maintain a Consolidated Leverage
Ratio of the Borrower and its Restricted Subsidiaries, which shall be calculated
at the end of each fiscal quarter of the Borrower, of not greater than
3.50:1.00.
 
provided, however, that the Consolidated Leverage Ratio level set forth above
may, at the election of the Borrower and upon written notice to the
Administrative Agent prior to the consummation of a Qualified Permitted
Acquisition, be increased by 0.50:1.00 (a “half-turn”) in connection with a
Permitted Acquisition with aggregate cash and non-cash consideration (including
assumed Indebtedness, the good faith estimate by the Borrower of the maximum
amount of any deferred purchase price obligations (including the Borrower’s good
faith estimate of any anticipated Earn Out Obligations) and Equity Interests)
paid in connection therewith in excess of $150,000,000 (each such Permitted
Acquisition, a “Qualified Permitted Acquisition”), with a 0.25:1.0 step-down for
the first four fiscal quarter period ending after the date that is six months
after such Permitted Acquisition and another 0.25:1.0 step-down (returning the
required Consolidated Leverage Ratio to the then otherwise required ratio) for
the first four fiscal quarter period ending after the date that is twelve months
after such Permitted Acquisition; provided further that, (x) in any event, the
maximum Consolidated Leverage Ratio for any period of four fiscal quarters shall
not be increased to be greater than 4.00:1.00, (y) the Consolidated Leverage
Ratio levels shall not be increased pursuant to the foregoing proviso on more
than two occasions during the term of this Credit Agreement and (z) following
any increase in the Consolidated Leverage Ratio level pursuant to the foregoing
proviso, no subsequent increase in the Consolidated Leverage Ratio level
pursuant to the foregoing proviso may be made until after the required
Consolidated Leverage Ratio has been at the applicable level set forth above
(without giving effect to any increase pursuant to the foregoing proviso) for at
least one full fiscal quarter.
               
 
90

--------------------------------------------------------------------------------

 
             
(b)             Consolidated Interest Coverage Ratio.  Maintain a Consolidated
Interest Coverage Ratio of the Borrower and its Restricted Subsidiaries, which
shall be calculated at the end of each fiscal quarter of the Borrower, of not
less than 3.00:1.00.
 
 
7.08
Use of Proceeds.

 
Use the Loans solely for the purposes provided in Section 6.12.
 
 
7.09
Additional Guarantors.

 
(a)             Cause (i) each of the Borrower’s Material Domestic Subsidiaries
(other than U.S. Foreign Holdcos) that is a Restricted Subsidiary which is not a
party to this Credit Agreement, whether newly formed, after acquired or
otherwise existing and (ii) any guarantor of any Indebtedness incurred under
Section 8.01(j) or any Subordinated Indebtedness which is not a party to this
Credit Agreement, to promptly become a “Guarantor” hereunder by way of execution
and delivery of a Guarantor Joinder Agreement, together with a secretary’s
certificate, an incumbency certificate, resolutions, a good standing
certificate, organization documents, a New York legal counsel opinion (with
customary opinions regarding enforceability, no conflicts with Laws or specified
agreements of material indebtedness, governmental consents and approvals, status
under Investment Company Act of 1940, execution (to the extent governed by New
York Law) and security (attachment and perfection of pledged Equity Interests))
and, with respect to Material Domestic Subsidiaries, a local counsel opinion
(with customary existence, power, authority, execution (to the extent governed
by local Law), no conflicts with Laws or organizational documents and
governmental consents and approvals).
 
(b)             To the extent that the Borrower’s Immaterial Domestic
Subsidiaries (other than Unrestricted Subsidiaries and U.S. Foreign Holdcos)
which are not Guarantors collectively own greater than twenty percent (20%) of
Consolidated Total Assets, cause one (1) or more of such Immaterial Domestic
Subsidiaries to promptly become a “Guarantor” hereunder by way of execution of a
Guarantor Joinder Agreement, together with a secretary’s certificate, an
incumbency certificate, resolutions, a good standing certificate, organization
documents and a New York legal counsel opinion (with customary opinions
regarding enforceability, no conflicts with Laws or specified agreements of
material indebtedness, governmental consents and approvals, status under
Investment Company Act of 1940, execution (to the extent governed by New York
Law) and security (attachment and perfection of Equity Interests)), to
reduce the Consolidated Total Assets ownership percentage of the remaining
Immaterial Domestic Subsidiaries that are not Guarantors to twenty percent (20%)
or below; provided that (i) the Credit Parties may elect to release any
Immaterial Domestic Subsidiary as a Guarantor hereunder to the extent the
Borrower delivers to the Administrative Agent a certificate of a Responsible
Officer certifying that, after giving effect to such release, the Borrower’s
Immaterial Domestic Subsidiaries that are not Guarantors collectively own less
than twenty percent (20%) of Consolidated Total Assets and (ii) it is
acknowledged and agreed that upon receipt of such certificate, such Immaterial
Domestic Subsidiary shall be released as a Guarantor hereunder and the
Administrative Agent shall take such action to evidence such release of such
Immaterial Domestic Subsidiary from its Guaranty as is reasonably requested by,
and at the expense of, the Credit Parties.
 
(c)             At the option of the Borrower, cause any Domestic Subsidiary
that is not otherwise required to become a Guarantor pursuant to Section 7.09(a)
or 7.09(b) to become a “Guarantor” hereunder by way of execution and delivery of
a Guarantor Joinder Agreement, together with a secretary’s certificate, an
incumbency certificate, resolutions, a good standing certificate and
organization documents; provided that the Borrower shall not be required to
deliver a legal opinion in connection with such joinder.
         
 
91

--------------------------------------------------------------------------------

 
            
(d)             Notwithstanding anything to the contrary in this Section 7.09,
if the Borrower designates any Guarantor as an Unrestricted Subsidiary in
accordance with the terms of the definition of Unrestricted Subsidiary, it is
acknowledged and agreed that such Guarantor shall be released from its Guaranty
and that the Administrative Agent shall take such action to evidence such
release of such Guarantor from its Guaranty as is reasonably requested by, and
at the expense of, the Credit Parties; and
 
 
7.10
Payment of Taxes.

 
Pay, discharge or otherwise satisfy before becoming delinquent, all of its
federal taxes, state income taxes and other material taxes and any additional
costs that are imposed as a result of any failure to so pay, discharge or
otherwise satisfy such taxes, except when the amount or validity of such taxes
and costs is currently being contested in good faith by appropriate proceedings
and reserves, if applicable, in conformity with GAAP with respect thereto have
been provided on the books of the Borrower or its Restricted Subsidiaries, as
the case may be.
 
 
7.11
Environmental Laws.

 
(a)             Comply in all material respects with, and take commercially
reasonably steps to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and take commercially
reasonably steps to ensure that all tenants and subtenants obtain and comply in
all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; and
 
(b)             Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings would not
reasonably be expected to have a Material Adverse Effect.
 
 
7.12
Pledged Equity Interests.

 
Cause one hundred percent (100%) of the Equity Interests in each of its direct
or indirect Domestic Subsidiaries (other than U.S. Foreign Holdcos, Unrestricted
Subsidiaries, Immaterial Domestic Subsidiaries and direct or indirect
Subsidiaries of Foreign Subsidiaries) and sixty-five percent (65%) (or such
greater percentage that, as a result of a Change in Law, could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary or U.S.
Foreign Holdco, as applicable, as determined for U.S. federal income tax
purposes, to be included in the income of a direct, indirect or constructive
shareholder of such Foreign Subsidiary or U.S. Foreign Holdco or otherwise to
cause any materially adverse tax consequences to the Borrower or any Guarantor)
of the voting Equity Interests and one hundred percent (100%) of the non-voting
Equity Interests (provided that any Equity Interests constituting “stock
entitled to vote” within the meaning of Treasury Regulation section
1.956-2(c)(2) shall be treated as voting Equity Interests) of its first-tier
Foreign Subsidiaries (other than Unrestricted Subsidiaries and Immaterial
Foreign Subsidiaries) and its U.S. Foreign Holdcos, in each case to the extent
directly owned by such Credit Party, to be subject to a first priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Security Documents;
                
 
92

--------------------------------------------------------------------------------

 
              
provided that the Credit Parties shall not be required to grant or maintain any
such Liens after the Collateral Release Date and the Administrative Agent shall
take all action reasonably required to release such Liens, including the
delivery to the Borrower of all stock certificates and stock powers held by the
Administrative Agent and the filing of UCC financing termination statements;
provided, further, however, if the Borrower’s corporate family rating from
Moody’s is downgraded below Baa3 or the Borrower’s corporate rating from S&P is
downgraded below BBB-, or either the Borrower’s corporate family rating from
Moody’s or the Borrower’s corporate rating from S&P fails to be in effect, each
Credit Party shall grant to the Administrative Agent the Liens contemplated by
this Section 7.12 and shall take all actions required hereunder to reinstate the
Liens on Collateral granted pursuant to the Security Documents immediately prior
to the Collateral Release Date.  In the event that (a) a Guarantor is designated
by the Borrower as an Unrestricted Subsidiary in accordance with the terms of
the definition of Unrestricted Subsidiary, (b) any Equity Interests pledged
under the Pledge Agreement are Disposed of in a transaction permitted under this
Credit Agreement, (c) any issuer of Equity Interests pledged under the Pledge
Agreement is dissolved in compliance with this Credit Agreement, (d) any Pledgor
is released, dissolved or the subject of a merger (in which the Pledgor is not
the surviving entity) in a transaction permitted under this Credit Agreement
(including, without limitation, pursuant to Section 7.09), (e) any Pledgor is no
longer required to be a Credit Party by the terms of this Agreement or (f) any
Equity Interests pledged under the Pledge Agreement are no longer required to be
pledged by the terms of this Agreement, the Administrative Agent shall promptly
take such actions reasonably requested by, and at the expense of, the Credit
Parties to release the Lien on such Equity Interests or to release such Pledgor,
including without limitation the delivery to the Borrower of such Subsidiary’s
certificated Equity Interests and stock powers previously delivered to it, if
any, and the filing of a UCC termination statement with respect to any UCC
financing statement pertaining to such Equity Interests.
 
 
7.13
Further Assurances.

 
(a)             To the extent the Credit Parties are required to pledge any
Collateral in accordance with the terms hereof or the Security Documents, upon
the reasonable request of the Administrative Agent, promptly perform or cause to
be performed any and all acts and execute or cause to be executed any and all
documents for filing under the provisions of the UCC or any other Requirement of
Law which are necessary or advisable to maintain in favor of the Administrative
Agent, for the benefit of the Secured Parties, Liens on the Collateral that are
duly perfected in accordance with the requirements of, or the obligations of the
Credit Parties under, the Credit Documents and all applicable Requirements of
Law.
 
(b)             Upon the request of the Administrative Agent and other than as
expressly provided in Section 7.09(c), promptly cause to be delivered to the
Administrative Agent a local counsel opinion, in form and substance
substantially similar to the local counsel opinions received on the Closing Date
pursuant to Section 5.01(b) and otherwise reasonably satisfactory to the
Administrative Agent and at the Credit Parties’ expense, with respect to any
Guarantor that has become a Material Domestic Subsidiary since the Closing Date
for which the Administrative Agent did not receive a legal opinion on the
Closing Date pursuant to Section 5.01(b).
 
 
7.14
Anti-Corruption Laws.

 
(a) Conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption laws applicable to the Borrower and its Subsidiaries and
maintain policies and procedures reasonably designed to promote and achieve
compliance with such laws in all material respects and (b) not directly or, to
the knowledge of the Borrower, indirectly use the proceeds of any Credit
Extension for any purpose which would result in a violation in any material
respect of the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption laws applicable to the
Borrower and its Subsidiaries.
               
 
93

--------------------------------------------------------------------------------

 
               
 
7.15
Sanctions.

            
Not directly or, to the knowledge of the Borrower, indirectly use the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
(i) to fund in violation of Sanctions any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or (ii) in any other manner that will
result in a violation of Sanctions by the Borrower or any of its Subsidiaries or
the Administrative Agent, L/C Issuer, Swingline Lender or Lender as a result of
their participation in the transaction.
ARTICLE VIII
             
NEGATIVE COVENANTS

              
The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document (other than indemnification obligations which survive
the termination of this Credit Agreement) have been paid in full:
 
 
8.01
Indebtedness.

 
Each of the Credit Parties will not, nor will it permit any of the Restricted
Subsidiaries to, contract, create, incur, assume or permit to exist any
Indebtedness, except:
 
(a)             Indebtedness arising or existing under this Credit Agreement and
the other Credit Documents;
 
(b)             Indebtedness of the Borrower and its Subsidiaries existing as of
the First Amendment Effective Date as referenced in the financial statements
referenced in Section 6.01 (and set out more specifically in Schedule 8.01)
hereto and any Permitted Refinancing thereof;
 
(c)             Indebtedness of the Borrower and its Restricted Subsidiaries
incurred after the First Amendment Effective Date consisting of Capital Leases
or Indebtedness incurred to provide all or a portion of the purchase price or
cost of construction of an asset; provided that (i) such Indebtedness when
incurred shall not exceed the purchase price or cost of construction of such
asset; (ii) no such Indebtedness shall be refinanced for a principal amount in
excess of the principal balance outstanding thereon at the time of such
refinancing plus any reasonable fees, premiums and other financing costs payable
in connection therewith; and (iii) the total amount of all such Indebtedness
shall not exceed $75,000,000 at any time outstanding;
 
(d)             unsecured intercompany Indebtedness among the Borrower and its
Restricted Subsidiaries, provided that any such Indebtedness shall be fully
subordinated to the Obligations hereunder on terms reasonably satisfactory to
the Administrative Agent;
                 
 
94

--------------------------------------------------------------------------------

 
                 
(e)             Indebtedness and obligations owing under Swap Contracts entered
into in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;
 
(f)             Indebtedness and obligations of the Credit Parties and the
Restricted Subsidiaries owing under documentary letters of credit for the
purchase of goods or other merchandise generally;
 
(g)             Guaranty Obligations in respect of Indebtedness of any Credit
Party or any Restricted Subsidiary to the extent such Indebtedness is permitted
to exist or be incurred pursuant to this Section 8.01;
 
(h)             obligations with respect to surety bonds and performance bonds
incurred in the ordinary course of business;
 
(i)             Indebtedness of the Credit Parties and Restricted Subsidiaries
not otherwise contemplated in this Section 8.01 so long as at the time of
incurrence, the Consolidated Leverage Ratio is less than or equal to 2.75:1.00
on a Pro Forma Basis after giving effect to the incurrence of such Indebtedness;
provided that (i) not more than $50,000,000 of such Indebtedness may be secured
and (ii) the aggregate principal amount of all Indebtedness incurred by
Restricted Subsidiaries that are not Credit Parties pursuant to this Section
8.01(i) shall not exceed $30,000,000 at any time outstanding;
 
(j)             the Senior Subordinated Notes, as the same may be refinanced
with Indebtedness hereunder or pursuant to any Permitted Refinancing thereof;
provided that any Indebtedness incurred pursuant to such Permitted Refinancing
shall be comprised of Subordinated Indebtedness or shall be unsecured
Indebtedness issued by a Credit Party;
 
(k)             other Subordinated Indebtedness of the Credit Parties and the
Restricted Subsidiaries so long as at the time of incurrence, the Consolidated
Leverage Ratio is less than or equal to 3.25:1.00 on a Pro Forma Basis after
giving effect to the incurrence of such Indebtedness;
 
(l)             Indebtedness arising from netting services, overdraft
protection, treasury management obligations and otherwise in connection with
deposit, securities and commodities accounts in the ordinary course of business;
 
(m)             Indebtedness arising from agreements providing for Earn Out
Obligations or similar obligations, or from guaranties, surety bonds or
performance bonds securing the performance of the Borrower and any Restricted
Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or dispositions permitted hereunder;
 
(n)             Indebtedness consisting of Investments permitted by clauses (c),
(j), (k) and (l) the definition of Permitted Investments;
 
(o)             Indebtedness incurred in connection with any Sale and Leaseback
Transaction permitted by Section 8.10;
 
(p)             Indebtedness of any Person that becomes a Subsidiary of the
Borrower after the First Amendment Effective Date or assumed in connection with
a Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of the Borrower or at the time of the Permitted Acquisition
and was not incurred solely in contemplation of such Person’s becoming a
Subsidiary or such Permitted Acquisition; and
             
 
95

--------------------------------------------------------------------------------

 
                  
(q)             all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in the foregoing clauses.
 
 
8.02
Liens.

 
Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, contract, create, incur, assume or permit to exist any Lien
with respect to any of its property or assets of any kind (whether real or
personal, tangible or intangible), whether now owned or hereafter acquired,
except for Permitted Liens.
 
 
8.03
Nature of Business.

 
Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, alter the character of its business in any material respect
from that conducted as of the First Amendment Effective Date.
 
 
8.04
Consolidation, Merger, Sale or Purchase of Assets, etc.

 
Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to,
 
(a)             dissolve, liquidate or wind up its affairs, sell, transfer,
lease or otherwise dispose of its property or assets except the following,
without duplication, shall be expressly permitted:
 
(i)         the sale, transfer (including by way of license), lease or other
disposition of inventory, materials, tools, property, equipment, software and
intellectual property whether now owned or hereafter acquired, in the ordinary
course of business (including , without limitation, Dispositions of vehicles for
purposes of fleet maintenance that are substantially consistent with the Credit
Parties’ past practices and that are in the ordinary course of business),
including any of the foregoing with an Unrestricted Subsidiary (subject to
Section 8.06) (it being understood that a Disposition of all of the Equity
Interests of, or all or substantially all of the assets of, a Subsidiary or a
Disposition of a line of business or a division of a Credit Party or a
Subsidiary shall not constitute Disposition in the ordinary course of business);
 
(ii)         the sale, lease, transfer or other disposition of obsolete or
worn-out property or assets, whether now owned or hereafter acquired, in the
ordinary course of business;
 
(iii)         the sale, transfer or other disposition of cash and Cash
Equivalents for fair market value;
 
(iv)         Dispositions of accounts receivable in connection with the
collection or compromise thereof in the ordinary course of business;
 
(v)         licenses, sublicenses, leases or subleases granted to others not
interfering in any material respect with the business of the Borrower and its
Subsidiaries;
 
 
96

--------------------------------------------------------------------------------

 
 
(vi)         the disposition of property or assets as a direct result of a
Recovery Event;
 
(vii)         (A) the sale, lease or transfer (including by way of license) of
property or assets between Credit Parties, (B) the sale, lease or transfer
(including by way of license) of other property or assets between (1) any Credit
Party and any Restricted Subsidiary in an aggregate amount not to exceed
$50,000,000 during the term of this Credit Agreement and (2) subject to Section
8.06, any Credit Party or any Restricted Subsidiary and any Unrestricted
Subsidiary in an aggregate amount not to exceed $50,000,000 during the term of
this Credit Agreement, (C) the sale, lease or transfer (including by way of
license) of property or assets between Subsidiaries that are not Credit Parties
and (D) any conversion of a Restricted Subsidiary from one corporate form to
another;
 
(viii)         (A) the sale, lease or transfer (including by way of license) of
property or assets not to exceed $50,000,000 in the aggregate in any fiscal year
and (B) the sale lease or transfer (including by way of license) of property or
assets not to exceed $35,000,000 during the term of this Credit Agreement;
provided, that the aggregate amount of property or assets sold, leased or
transferred (including by way of license) pursuant to the immediately foregoing
clauses (A) and (B) shall not exceed $60,000,000 in the aggregate in any fiscal
year;
 
(ix)         the liquidation and/or dissolution of any Immaterial Domestic
Subsidiary or any Immaterial Foreign Subsidiary; provided that the Credit
Parties shall remain in compliance with Section 7.09(b) after giving effect to
any such liquidation or dissolution;
 
(x)         Dispositions and Investments permitted under Section 8.05; and
 
(xi)         Dispositions of non-core assets acquired in a Permitted
Acquisition; provided that (A) such Dispositions are completed within eighteen
(18) months of such Permitted Acquisition and (B) such non-core assets do not
exceed twenty-five percent (25%) of the total tangible assets acquired in such
Permitted Acquisition.
 
provided, that, in the case of clauses (i), (iii) and (vi) above, at least
seventy-five percent (75%) of the consideration received therefor by the
Borrower or any such Subsidiary is in the form of cash or Cash Equivalents; or
 
(b)             (i) purchase, lease or otherwise acquire (including by way of
license), whether in a single transaction or a series of related transactions,
the property or assets of any Person (other than purchases or other acquisitions
of inventory, materials, tools, property, equipment, software or intellectual
property in the ordinary course of business, including any of the foregoing with
an Unrestricted Subsidiary (subject to Section 8.06), except as otherwise
limited or prohibited herein) or (ii) enter into any transaction of merger or
consolidation, except, in each case, for (A) Investments or acquisitions
permitted pursuant to Section 8.05, (B) the merger or consolidation of a Credit
Party or other Subsidiary with and into another Credit Party (with the Credit
Party being the surviving entity; provided, that, if the Borrower is a party to
such transaction, the Borrower shall be the surviving entity), (C) the merger or
consolidation of an Unrestricted Subsidiary with and into any Restricted
Subsidiary or another Unrestricted Subsidiary or (D) the merger or consolidation
of a Restricted Subsidiary with and into another Restricted Subsidiary.
            
 
97

--------------------------------------------------------------------------------

 
              
 
8.05
Advances; Investments and Loans.

 
Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, make any Investment except for Permitted Investments.
 
 
8.06
Transactions with Affiliates.

 
Except as permitted under this Credit Agreement or among Credit Parties or
wholly owned Restricted Subsidiaries, each of the Credit Parties will not, nor
will it permit any of its Restricted Subsidiaries to, enter into any transaction
or series of transactions, whether or not in the ordinary course of business,
with any officer, director, shareholder or Affiliate other than on terms and
conditions substantially as favorable as would be obtainable in a comparable
arm’s-length transaction with a Person other than an officer, director,
shareholder or Affiliate.
 
 
8.07
Fiscal Year; Organizational Documents; Senior Subordinated Notes.

 
Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, (a) change its fiscal year and (b) amend, modify or change its
articles of incorporation (or corporate charter or other similar organizational
document) or bylaws (or other similar document) in any manner materially adverse
to the interests of the Lenders without the prior written consent of the
Required Lenders; provided that no Credit Party shall (i) except as permitted
under Section 8.04, alter its legal existence or, in one transaction or a series
of transactions, merge into or consolidate with any other entity, or sell all or
substantially all of its assets, (ii) change its state of incorporation or
organization, without providing thirty (30) days prior written notice to the
Administrative Agent (or such shorter period as the Administrative Agent may
consent to) and without filing (or confirming that the Administrative Agent has
filed) such financing statements and amendments to any previously filed
financing statements as the Administrative Agent may require or (iii) change its
registered legal name, without providing thirty (30) days prior written notice
to the Administrative Agent (or such shorter period as the Administrative Agent
may consent to) and without filing (or confirming that the Administrative Agent
has filed) such financing statements and amendments to any previously filed
financing statements as the Administrative Agent may require.
 
Each of the Credit Parties will not, nor will it permit any Subsidiary to,
without the prior written consent of the Required Lenders, amend, modify or
permit the amendment or modification of any subordination provision in the
Senior Subordinated Notes or any other Subordinated Indebtedness or in any
indenture, purchase agreement or other agreement governing the Senior
Subordinated Notes or other Subordinated Indebtedness in any manner adverse to
the Lenders.
 
 
8.08
Limitation on Restricted Actions.

 
Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
such Person to (a) pay dividends or make any other distributions to any Credit
Party on its Equity Interests or with respect to any other interest or
participation in, or measured by, its profits, (b) pay any Indebtedness or other
obligation owed to any Credit Party, (c) make loans or advances to any Credit
Party, (d) sell, lease or transfer any of its properties or assets to any Credit
Party, or (e) act as a Guarantor and pledge its assets pursuant to the Credit
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (a)-(d)
above) for such encumbrances or restrictions existing under or by reason of
(i) this Credit Agreement or any other Credit Document, (ii) applicable Laws,
(iii) any document or instrument governing Indebtedness incurred pursuant to
Sections 8.01(c), (i), (j), (k) or (o); provided that with respect to
Indebtedness incurred pursuant to Section 8.01(i), (j) and (k), any such
restriction shall not apply to this Credit Agreement or any other Credit
Document or (iv) any Permitted Lien or any document or instrument governing any
Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien.
                   
 
98

--------------------------------------------------------------------------------

 
               
 
8.09
Restricted Payments.

 
Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, directly or indirectly, declare, order, make or set apart any
sum for or pay any Restricted Payment, except (a) to make dividends payable
solely in the same class of Equity Interests of such Person, (b) to make
dividends or other distributions payable to any Credit Party (directly or
indirectly through Subsidiaries), (c) subject to the subordination terms
thereof, to make regularly scheduled interest payments under the Senior
Subordinated Notes and other Subordinated Indebtedness; (d) the repurchase,
redemption or other acquisition or retirement for value of any Equity Interests
of the Borrower or any Restricted Subsidiary of the Borrower held by any current
or former officer, director or employee of the Borrower or any of its Restricted
Subsidiaries pursuant to any equity subscription agreement, stock option
agreement, shareholders’ agreement or similar agreement; provided that (i) the
aggregate price paid for all such repurchased, redeemed, acquired or retired
Equity Interests may not exceed $10,000,000 in any twelve (12)-month period plus
the portion of such amount available but unused from prior twelve (12)-month
periods and (ii) such amount in any calendar year may be increased by an amount
not to exceed (A) the net cash proceeds received by the Borrower from the sale
of Equity Interests (other than Disqualified Stock) of the Borrower to members
of management or directors of the Borrower and its Restricted Subsidiaries that
occurs after the First Amendment Effective Date (to the extent such cash
proceeds from the sale of such Equity Interests have not otherwise been applied
to the payment of Restricted Payments), plus (B) the net cash proceeds of key
man life insurance policies received by the Borrower and its Restricted
Subsidiaries after the First Amendment Effective Date, less (C) the amount of
any Restricted Payments made pursuant to clauses (ii)(A) and (ii)(B) of this
clause (d), (e) the repurchase of Equity Interests deemed to occur (i) upon the
exercise of stock options, warrants or other convertible securities to the
extent such Equity Interests represent a portion of the exercise price thereof
or (ii) upon the transfer of shares of restricted stock to the Borrower in
connection with the payment of withholding tax by the Borrower or a Restricted
Subsidiary following a sale of shares of restricted stock by the holder thereof,
(f) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, (i) to make dividends, repurchase shares of its Equity
Interests and make other Restricted Payments in an aggregate amount not to
exceed $125,000,000 for the period from the First Amendment Effective Date
through the Maturity Date and (ii) if the Consolidated Leverage Ratio would be
less than or equal to 2.75 to 1.0 as of the last fiscal quarter end after giving
effect thereto on a Pro Forma Basis, to make unlimited dividends, share
repurchases and other Restricted Payments (it being understood and agreed that
Restricted Payments made pursuant to this clause (ii) shall not be included in
the calculation of the amount available for Restricted Payments pursuant to the
foregoing clause (i)).
 
 
8.10
Sale Leasebacks.

 
Each of the Credit Parties will not, nor will permit any of its Restricted
Subsidiaries to, enter into any Sale and Leaseback Transaction; provided that
any of the Credit Parties and the Restricted Subsidiaries will be permitted to
enter into Sale and Leaseback Transactions so long as (a) the sale of the
property is for fair market value and otherwise permitted by this Credit
Agreement and (b) the rental payments to be made with respect to all such Sale
and Leaseback Transactions does not exceed $2,000,000 in the aggregate in any
fiscal year.
              
 
99

--------------------------------------------------------------------------------

 
                    
 
8.11
No Further Negative Pledges.

 
Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, enter into, assume or become subject to any agreement
prohibiting or otherwise restricting the creation or assumption of any Lien upon
its properties or assets, whether now owned or hereafter acquired, or requiring
the grant of any security for such obligation if security is given for some
other obligation, except (a) pursuant to this Credit Agreement and the other
Credit Documents, (b) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Sections 8.01(c), (i), (j), (k) or (o)
provided that, (i) with respect to Indebtedness incurred pursuant to Section
8.01(c), any such restriction contained therein relates only to the asset or
assets constructed or acquired in connection therewith and (ii) with respect to
Indebtedness incurred pursuant to Sections 8.01(i), (j), (k) and (o), any such
restriction shall not apply to this Credit Agreement or any other Credit
Document, and (c) in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restrictions
contained therein relates only to the asset or assets subject to such Permitted
Lien.
 
 
8.12
Capital Expenditures.

 
Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, make or become legally obligated to make Consolidated Capital
Expenditures (excluding normal replacements and maintenance that are properly
charged to current operations), except for Consolidated Capital Expenditures in
the ordinary course of business not exceeding, in the aggregate for the Borrower
and its Restricted Subsidiaries, the sum of (i) $100,000,000 during any fiscal
year plus (ii) Consolidated Capital Proceeds during such fiscal year plus (iii)
fifty percent (50%) of Consolidated EBITDA (determined after giving effect to
all Permitted Acquisitions on a Pro Forma Basis), provided that the amount set
forth in this clause (iii) shall be available only to the extent that there
shall exist no Default or Event of Default immediately before and immediately
after giving effect to any proposed expenditure.
 
 
ARTICLE IX
                       
EVENTS OF DEFAULT AND REMEDIES
 
 
9.01
Events of Default.

 
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
 
(a)             The Borrower shall fail to pay any principal on any Loan when
due in accordance with the terms hereof; or the Borrower shall fail to reimburse
the L/C Issuer for any L/C Obligations when due in accordance with the terms
hereof; or the Borrower shall fail to pay any interest on any Loan or any fee or
other amount payable hereunder when due in accordance with the terms hereof and
such failure shall continue unremedied for three (3) Business Days (or any
Guarantor shall fail to pay on the Guaranty in respect of any of the foregoing
or in respect of any other Guaranty Obligations thereunder within the aforesaid
period of time); or
 
(b)             Any representation or warranty made or deemed made herein or in
any of the other Credit Documents or which is contained in any certificate,
document or financial or other statement furnished at any time under or in
connection with this Credit Agreement shall prove to have been incorrect, false
or misleading in any material respect on or as of the date made or deemed made;
provided however, that if such representation or warranty is capable of being
cured, it shall not constitute an Event of Default unless such representation or
warranty continues uncured for a period of ten (10) Business Days following the
earlier of a Responsible Officer of the applicable Credit Party obtaining
knowledge thereof or receipt by such Credit Party of a written notice thereof
from the Administrative Agent; or
 
 
100

--------------------------------------------------------------------------------

 
                       
(c)             (i) Any Credit Party shall fail to perform, comply with or
observe any term, covenant or agreement applicable to it contained in Sections
7.03(a), 7.04(a), 7.07 or 7.08 or in Section 8; or (ii) any Credit Party shall
fail to perform, comply with or observe any covenant or agreement contained in
Section 7.01 and such failure shall continue unremedied for a period of five (5)
Business Days; or (iii) any Credit Party shall fail to comply with any other
covenant contained in this Credit Agreement or the other Credit Documents or any
other agreement, document or instrument among any Credit Party, the
Administrative Agent and the Lenders or executed by any Credit Party in favor of
the Administrative Agent or the Lenders (other than as described in Sections
9.01(a), 9.01(b), 9.01(c)(i) or 9.01(c)(ii) above), and such failure is capable
of cure but continues for thirty (30) days; or
 
(d)             Any Credit Party or any of its Restricted Subsidiaries shall
(i) default in any payment of principal of or interest on any Indebtedness
(other than as specified in clause (a) above) in a principal amount outstanding
of at least $25,000,000 in the aggregate for the Credit Parties and
their Restricted Subsidiaries beyond the period of grace (not to exceed thirty
(30) days), if any, provided in the instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
other agreement or condition relating to any Indebtedness in a principal amount
outstanding of at least $25,000,000 in the aggregate for the Credit Parties and
their Restricted Subsidiaries or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due or required to be prepaid,
repurchased or redeemed prior to its stated maturity; provided that this clause
(d) shall not apply to (x) indebtedness that becomes due as a result of a
voluntary sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of property or assets and (y) termination events
or similar events pursuant to the terms of any Swap Contract (other than a
failure to make a payment required as a result of such termination or similar
event); or
 
(e)             (i) Any Credit Party other than an Immaterial Guarantor shall
commence any case, proceeding or other action (A) under any existing or future
Law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or any Credit Party other than an Immaterial Guarantor shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Credit Party other than an Immaterial Guarantor  any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced against any Credit Party
other than an Immaterial Guarantor any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such  relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within sixty (60) days from the entry thereof;
or (iv) any Credit Party other than an Immaterial Guarantor shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clauses (i), (ii), or (iii) above;
or (v) any Credit Party other than an Immaterial Guarantor shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or
            
 
101

--------------------------------------------------------------------------------

 
               
(f)             One (1) or more judgments or decrees shall be entered against
any Credit Party or any of its Restricted Subsidiaries involving in the
aggregate a liability (to the extent not paid when due or covered by insurance)
of $25,000,000 or more and all such judgments or decrees shall not have been
paid and satisfied, vacated, discharged, stayed or bonded pending appeal within
sixty (60) days from the entry thereof; or
 
(g)             An ERISA Event occurs with respect to a Pension Plan which has
resulted or could reasonably be expected to result in liability of one or more
Credit Parties under Title IV of ERISA that, together with all other such ERISA
Events, if any, could have a Material Adverse Effect; or
 
(h)             There shall occur a Change of Control; or
 
(i)             The Guaranty or any provision thereof shall cease to be in full
force and effect or any Guarantor or any Person acting by or on behalf of any
Guarantor shall, in writing, purport to revoke, terminate or rescind any
Guarantor’s obligations under the Guaranty, except in accordance with the Credit
Documents; or
 
(j)             Any Credit Document (other than those which are ministerial in
nature) shall fail to be in full force and effect or to give the Administrative
Agent and/or the Lenders the security interests, liens, rights, powers, priority
and privileges purported to be created thereby (except as such documents may be
terminated or no longer in force and effect in accordance with the terms
thereof, other than those indemnities and provisions which by their terms shall
survive) or, except any Lien shall fail to be a first priority, perfected Lien
on a material portion of the Collateral or any Credit Party or any Person acting
by or on behalf of any Credit Party shall, in writing, purport to revoke,
terminate or rescind any Obligation, except in accordance with the Credit
Documents; or
 
(k)             The Obligations shall fail to constitute “senior debt,”
“designated senior debt” or a corresponding term under the terms of the Senior
Subordinated Notes.
 
 
9.02
Remedies upon Event of Default.

 
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
 
(a)             declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)             declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
              
 
102

--------------------------------------------------------------------------------

 
              
(c)             require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)             exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Credit Documents or applicable Laws;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.
 
 
9.03
Application of Funds.

 
After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Credit Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Credit Party or any Subsidiary
and any Swap Contract Provider, to the extent such Swap Contract is permitted by
Section 8.01(e), ratably among the Lenders (and, in the case of such Swap
Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them;
 
Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Credit Party and any Swap Contract Provider, to the
extent such Swap Contract is permitted by Section 8.01(e), (c) payments of
amounts due under any Treasury Management Agreement between any Credit Party and
any Treasury Management Bank and (d) Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit, in
proportion to the respective amounts described in this clause Fourth, ratably
among the Lenders (and, in the case of such Swap Contracts and Treasury
Management Agreements, Swap Contract Providers or Treasury Management Banks, as
applicable) and the L/C Issuer; and
             
 
103

--------------------------------------------------------------------------------

 
              
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
Notwithstanding the foregoing, Obligations arising under Swap Contracts and
Treasury Management Agreements may be excluded from the application described
above without any liability to the Administrative Agent, if the Administrative
Agent has not received written notice, together with such supporting
documentation as the Administrative Agent may request, from the applicable Swap
Contract Provider or Treasury Management Bank.  Each Swap Contract Provider and
Treasury Management Bank not a party to this Credit Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article X for itself and its Affiliates as if a
“Lender” party hereto.

 
 
ARTICLE X
              
ADMINISTRATIVE AGENT
             
 
10.01
Appointment and Authority.

 
Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Credit Party shall have rights as a third party beneficiary of
any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Credit Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
 
The Administrative Agent shall also act as the “collateral agent” under the
Credit Documents, and each of the Lenders (including in its capacities as a
Lender, Swingline Lender, Swap Contract Provider and/or Treasury Management
Bank, as applicable) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Credit Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Credit Documents) as if set forth in full herein with respect
thereto.
           
 
104

--------------------------------------------------------------------------------

 
               
 
10.02
Rights as a Lender.

 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Credit Party or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.
 
 
10.03
Exculpatory Provisions.

 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:
 
(a)             shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)             shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable Laws,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
 
(c)             shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.
                            
 
105

--------------------------------------------------------------------------------

 
                                 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Credit Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
 
10.04
Reliance by Administrative Agent.

 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance, extension,
renewal or increase of such Letter of Credit.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Credit Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
 
10.05
Delegation of Duties.

 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one (1) or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
 
10.06
Resignation of Administrative Agent.

 
(a)             The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent of the Borrower so long as no Event of Default has occurred and is
continuing, which consent shall not be unreasonably withheld or delayed, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above.  Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.
 
 
106

--------------------------------------------------------------------------------

 
                  
(b)             If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, with
the consent of the Borrower so long as no Event of Default has occurred and
continues, which consent shall not be unreasonably withheld or delayed, appoint
a successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
 
(c)             With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Credit Documents (except that in the case of any collateral security held
by the Administrative Agent on behalf of the Lenders or the L/C Issuer under any
of the Credit Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other
Credit Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.
 
(d)             Any resignation or removal of the Administrative Agent pursuant
to this Section shall also constitute its resignation or removal as L/C Issuer
and Swingline Lender. The retiring L/C Issuer shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation or
removal as L/C Issuer and all L/C Obligations with respect thereto, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  The
retiring Swingline Lender shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation or removal, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swingline Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swingline Lender, as applicable, (b) the retiring L/C Issuer and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer  with respect to such Letters of Credit.
 
 
107

--------------------------------------------------------------------------------

 
               
 
10.07
Non-Reliance on Administrative Agent and Other Lenders.

 
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement.  Each Lender and the L/C Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.
 
 
10.08
No Other Duties; Etc.

 
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, co-documentation agents or co-agents shall have
any powers, duties or responsibilities under this Credit Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
 
 
10.09
Administrative Agent May File Proofs of Claim.

 
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a)             to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations arising under the Credit Documents that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the L/C Issuer and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
11.04) allowed in such judicial proceeding; and
 
(b)             to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.
 
 
108

--------------------------------------------------------------------------------

 
                   
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
 
 
10.10
Collateral and Guaranty Matters.

 
Without limiting the provisions of Section 10.09, each of the Lenders (including
in its capacities as a potential Swap Contract Provider or Treasury Management
Bank) and the L/C Issuer irrevocably authorize the Administrative Agent, at its
option and in its discretion,
 
(a)             to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than (A) contingent indemnification obligations and (B) any obligations and
liabilities under Swap Contracts or Treasury Management Agreements other than
such outstanding obligations then due and payable as to which arrangements
satisfactory to the applicable Swap Contract Provider or Treasury Management
Bank have not been made) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements reasonably
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) that is transferred or to be transferred as part of or in connection
with any Disposition permitted hereunder or under any other Credit Document or
any Involuntary Disposition, (iii) that is permitted to be released pursuant to
Section 7.12 or (iii) as approved in accordance with Section 11.01;
 
(b)             to subordinate any Lien on any property granted to or held by
the Administrative Agent under any Credit Document to the holder of any Lien on
such property that is permitted by Section 8.02 and clause (c) in the definition
of “Permitted Liens”; and
 
(c)             to release any Guarantor from its obligations under the Guaranty
as a result of a transaction permitted hereunder, including without limitation
if such release is permitted under the terms of Sections 7.09(b) or (c).
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.
 
In each case as specified in this Section 10.10, the Administrative Agent will
execute and deliver to the applicable Credit Party, at the Credit Parties’ sole
expense, such documents as such Credit Party may reasonably request in order to
evidence the release of such item of Collateral from the security interest
granted under the Security Documents or to subordinate its security interest in
such item or to release  such Guarantor from its obligations under the Guaranty,
as applicable, in each case in accordance  with the terms of this Section 10.10
and the Credit Documents.
 
 
109

--------------------------------------------------------------------------------

 
              
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.


 
10.11
Secured Treasury Management Agreements and Secured Swap Contracts.

 
No Swap Contract Provider or Treasury Management Bank that obtains the benefit
of the provisions of Section 9.03, the Guaranty or any Collateral by virtue of
the provisions hereof or any Collateral Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Credit Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) (or to notice of or to
consent to any amendment, waiver or modification of the provisions hereof or of
the Guaranty or any Collateral Document) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Credit
Documents.  Notwithstanding any other provision of this Article X to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Swap Contracts or Treasury Management Agreements
except to the extent expressly provided herein and unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Swap Contract Provider or Treasury Management Bank.  The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Swap Contracts or Treasury Management Agreements in the case of a
Maturity Date.
 
ARTICLE XI
                
MISCELLANEOUS
              
 
11.01
Amendments, Etc.

 
No amendment or waiver of any provision of this Credit Agreement or any other
Credit Document, and no consent to any departure by any Credit Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower or the applicable Credit Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, further, that
 
(a)             no such amendment, waiver or consent shall:
 
(i)         extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);
 
(ii)         postpone any date fixed by this Credit Agreement or any other
Credit Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled reduction of the Commitments hereunder or under any other Credit
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;
 
 
110

--------------------------------------------------------------------------------

 
                   
(iii)         reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Credit Document without the written consent of each Lender entitled to
receive such amount; provided, however, that only the consent of the Required
Lenders shall be necessary to (A) amend the definition of “Default Rate” or
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (B) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;
 
(iv)         change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;
 
(v)         release all or substantially all of the Collateral without the
written consent of each Lender whose Obligations are secured by such Collateral;
 
(vi)         release the Borrower without the consent of each Lender, or, except
in connection with a transaction permitted under Section 8.04, all or
substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guarantied thereby, except to the extent such
release is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone); or
 
(b)             prior to the termination of the Revolving Commitments, unless
also signed by Lenders (other than Defaulting Lenders) holding in the aggregate
at least a majority of the Revolving Commitments, no such amendment, waiver or
consent shall, (i) waive any Default for purposes of Section 5.02(b), (ii)
amend, change, waive, discharge or terminate Sections 5.02 or 9.01 in a manner
adverse to such Lenders or (iii) amend, change, waive, discharge or terminate
Section 7.07 (or any defined term used therein) or this Section 11.01(b); or
 
(c)             unless also signed by Lenders (other than Defaulting Lenders)
holding in the aggregate at least a majority of the Outstanding Amount of the
Term Loans, no such amendment, waiver or consent shall (i) amend, change, waive,
discharge or terminate Section 2.05(b)(iv) so as to alter the manner of
application of proceeds of any mandatory prepayment required by
Section 2.05(b)(ii) or (iii), or (ii) amend, change, waive, discharge or
terminate this Section 11.01(c);
 
(d)             unless also signed by the L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Credit
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it;
 
(e)             unless also signed by the Swingline Lender, no amendment, waiver
or consent shall affect the rights or duties of the Swingline Lender under this
Credit Agreement;
 
(f)             unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Credit Agreement or any other Credit Document;
           
 
111

--------------------------------------------------------------------------------

 
           
(g)             for the avoidance of doubt and notwithstanding provisions to the
contrary in this Section 11.01 or elsewhere in this Credit Agreement, this
Credit Agreement may be amended (or amended and restated) with the written
consent of the Credit Parties and the Administrative Agent (and the consent of
the Lenders or the Required Lenders shall not be required, other than the
consent of any Lenders providing the Incremental Facilities referred to below)
for the purpose of including one (1) or more Incremental Credit Facilities as
contemplated in Section 2.01(c) by (i) increasing the Aggregate Revolving
Commitments and/or (ii) adding one (1) or more Term Loans hereunder or otherwise
to effect the provisions of Section 2.01(c);
 
provided, however, that notwithstanding anything to the contrary herein, (i)
each of the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto, (ii) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersedes the unanimous consent
provisions set forth herein, (iii) the Required Lenders shall determine whether
or not to allow a Credit Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders and (iv) any provision of this Credit Agreement or any other
Credit Document may be amended by an agreement in writing entered into between
the Borrower and the Administrative Agent for the purpose of curing any
ambiguity, omission, defect or inconsistency so long as, in each case, the
Lenders shall have received at least five (5) Business Days’ prior notice
thereof and the Administrative Agent shall not have received, within five (5)
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.
 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
 
 
11.02
Notices; Effectiveness; Electronic Communications.

 
(a)             Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)         if to any Credit Party, the Administrative Agent, the L/C Issuer or
the Swingline Lender, to the address, telecopier number, electronic mail address
or telephone number specified for such Person on Schedule 11.02; and
 
(ii)         if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain MNPI relating to the Borrower).
          
 
112

--------------------------------------------------------------------------------

 
            
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)             Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)             The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
              
 
113

--------------------------------------------------------------------------------

 
            
(d)             Change of Address, Etc.  Each of the Borrower, the
Administrative Agent, the L/C Issuer and the Swingline Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swingline Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one (1)
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Laws,
including United States Federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain MNPI with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.
 
(e)             Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notice of Loan
Prepayment and Swingline Loan Notices) purportedly given by or on behalf of any
Credit Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Credit Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Credit Party.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
 
11.03
No Waiver; Cumulative Remedies; Enforcement.

 
No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege
hereunder  or under any other Credit Document preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Credit Document are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by Law.
 
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) the
L/C Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Credit Documents,
 
 
114

--------------------------------------------------------------------------------

 
            
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
        
 
11.04
Expenses; Indemnity; and Damage Waiver.

 
(a)             Costs and Expenses.  The Credit Parties shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, its
Affiliates and the Joint Lead Arrangers (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent and the Joint Lead
Arrangers), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Credit Agreement and the other Credit Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of the Administrative Agent, any Lender or the L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Credit Agreement and the other Credit Documents, including its rights
under this Section, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
(b)             Indemnification by the Credit Parties.  The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Credit Agreement, any other
Credit Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Credit Agreement and
the other Credit Documents (including, without duplication, in respect of any
matters addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned or operated by
a Credit Party or any of its Subsidiaries, or any Environmental Liability
related in any way to a Credit Party or any of its Subsidiaries, or
                 
 
115

--------------------------------------------------------------------------------

 
          
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Credit Party, and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee, (y) result
from a claim brought by any Credit Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Credit
Document, if such Credit Party has obtained a final and non-appealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(z) result from disputes solely among Indemnitees other than any claims against
an Indemnitee in its capacity or in fulfilling its role as the Administrative
Agent or a Joint Lead Arranger and other than any claims arising out of any act
or omission on the part of the Borrower or any of its affiliates.  Without
limiting the provisions of Section 3.01(c), this Section 11.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claims.
 
(c)             Reimbursement by Lenders.  To the extent that the Credit Parties
for any reason fail to indefeasibly pay any amount required under subsection (a)
or (b) of this Section to be paid by them to the Administrative Agent (and any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (and any
sub-agent thereof), the L/C Issuer or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (and any sub-agent thereof) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (and any sub-agent thereof) or L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).
 
(d)             Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Laws, no party hereto shall assert, and each party
hereto hereby waives, any claim against any other party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Credit Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Credit Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.
 
(e)             Payments.  All amounts due under this Section shall be payable
not later than ten (10) Business Days after demand therefor.
 
 
116

--------------------------------------------------------------------------------

 
             
(f)             Survival.  The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swingline Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
 
 
11.05
Payments Set Aside.

 
To the extent that any payment by or on behalf of any Credit Party is made to
the Administrative Agent, the L/C Issuer or any Lender, or the Administrative
Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Credit Agreement.
 
 
11.06
Successors and Assigns.

 
(a)             Successors and Assigns Generally.  The provisions of this Credit
Agreement and the other Credit Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Credit Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Credit Agreement.
 
(b)             Assignments by Lenders.  Any Lender may at any time assign to
one (1) or more assignees all or a portion of its rights and obligations under
this Credit Agreement and the other Credit Documents (including all or a portion
of its Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
 
(i)         Minimum Amounts.
              
 
117

--------------------------------------------------------------------------------

 
                 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the revolving credit facility provided hereunder, or $1,000.000, in
the case of any assignment in respect of the term loan facility provided
hereunder, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).
 
(ii)         Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swingline Lender’s rights and
obligations in respect of Swingline Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) and its
outstanding Term Loans, if any, on a non-pro rata basis;
 
(iii)         Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or, in the case of an assignment of Term Loans, an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Loan Commitment or Revolving Commitment if such assignment is to
a Person that is not a Lender with a Commitment in respect of the Commitment
subject to such assignment, an Affiliate of such Lender or, in the case of an
assignment of any Term Loan Commitment, an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and
             
 
118

--------------------------------------------------------------------------------

 
                
(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans and Revolving Commitments; and
 
(D)           the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans and Revolving Commitments.
 
(iv)         Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(v)         No Assignment to Certain Persons.  No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural person.
 
(vi)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Laws without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Credit Agreement until
such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04
with respect to facts and circumstances occurring prior to the effective date of
such assignment); provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Credit Agreement that
does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
       
 
119

--------------------------------------------------------------------------------

 
        
(c)             Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.
 
(d)             Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swingline
Loans) owing to it); provided that (i) such Lender’s obligations under this
Credit Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the other Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Credit Agreement.  For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
clauses (i) through (vii) of Section 11.01(a) that affects such
Participant.  Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  
            
 
120

--------------------------------------------------------------------------------

 
                     
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Credit Agreement notwithstanding any
notice to the contrary.  For the avoidance of doubt, the Administrative Agent
(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
 
(e)             Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
(f)             Resignation as L/C Issuer or Swingline Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Commitment and Revolving
Loans pursuant to subsection (b) above, Bank of America may, (i) upon thirty
(30) days’ notice to the Borrower and the Lenders, resign as L/C Issuer and/or
(ii) upon thirty (30) days’ notice to the Borrower, resign as Swingline
Lender.  In the event of any such resignation as L/C Issuer or Swingline Lender,
the Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swingline Lender, as the case may be.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If Bank of America resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04(c).  Upon the appointment of a successor L/C
Issuer and/or Swingline Lender, (1) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swingline Lender, as the case may be, and (2) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
                
 
121

--------------------------------------------------------------------------------

 
              
 
11.07
Treatment of Certain Information; Confidentiality.

 
Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Credit Agreement or any Eligible
Assignee invited to become a Lender pursuant to Section 2.01(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Credit Party and its obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a non-confidential basis from a source other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
a Credit Party or any Subsidiary relating to the Credit Parties or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a non-confidential basis prior to disclosure by such Credit Party or
any Subsidiary, provided that, in the case of information received from a Credit
Party or any Subsidiary after the First Amendment Effective Date, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include MNPI concerning a Credit Party or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of MNPI and (c) it will handle such MNPI in accordance with
applicable Laws, including United States Federal and state securities Laws.
 
 
11.08
Set-off.

 
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Laws,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Credit
Party against any and all of the obligations of such Credit Party now or
hereafter existing under this Credit Agreement or any other Credit Document to
such Lender or the L/C Issuer, irrespective of whether or not such Lender or the
L/C Issuer shall have made any demand under this Credit Agreement or any other
Credit Document and although such obligations of such Credit Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness;
            
 
122

--------------------------------------------------------------------------------

 
             
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  The rights of each Lender, the L/C Issuer
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have.  Each Lender and the L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
 
 
11.09
Interest Rate Limitation.

 
Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Laws (the
“Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Laws, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
 
11.10
Counterparts; Integration; Effectiveness.

 
This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Credit Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 5.01, this Credit
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Credit Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.
 
 
11.11
Survival of Representations and Warranties.

 
All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.
            
 
123

--------------------------------------------------------------------------------

 
             
 
11.12
Severability.

 
If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Credit Agreement relating to Defaulting Lenders shall be limited by Debtor
Relief Laws, as determined in good faith by the Administrative Agent, the L/C
Issuer or the Swingline Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.
 
 
11.13
Replacement of Lenders.

 
If (a) any Lender requests compensation under Section 3.04, (b) the Borrower is
required to pay any additional amount or indemnification payment to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, (c) a Lender (a “Non-Consenting Lender”) does not consent to a proposed
change, waiver, discharge or termination with respect to any Credit Document
that has been approved by the Required Lenders as provided in Section 11.01 but
requires unanimous consent of all Lenders or all Lenders directly affected
thereby (as applicable) or (d) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort and with the reasonable assistance
and cooperation of such Lender, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Credit Agreement and the related Credit Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
 
(a)             the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);
 
(b)             such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Credit Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
 
(c)             in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(d)             such assignment does not conflict with applicable Laws; and
 
(e)             in the case of any such assignment resulting from a
Non-Consenting Lender’s failure to consent to a proposed change, waiver,
discharge or termination with respect to any Credit Document, the applicable
replacement bank, financial institution or Fund consents to the proposed change,
waiver, discharge or termination; provided that the failure by such
Non-Consenting Lender to execute and deliver an Assignment and Assumption shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s Commitments and outstanding
Loans and participations in L/C Obligations and Swingline Loans pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.
             
 
124

--------------------------------------------------------------------------------

 
              
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
 
11.14
Governing Law; Jurisdiction; Etc.

 
(a)             GOVERNING LAW.  THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)             SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER OR
ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY OTHER PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)             WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAWS, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
           
 
125

--------------------------------------------------------------------------------

 
             
(d)             SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAWS.
 
 
11.15
Waiver of Right to Trial by Jury.

 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 
11.16
No Advisory or Fiduciary Responsibility.

 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Credit Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Credit Agreement provided by the
Administrative Agent, the Joint Lead Arrangers and the Lenders are arm’s-length
commercial transactions between the Credit Parties and their respective
Affiliates, on the one hand, and the Administrative Agent, the Joint Lead
Arrangers and the Lenders, on the other hand, (B) each of the Credit Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Credit Parties is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent, the Joint Lead Arrangers and each Lender each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Credit Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Joint Lead Arrangers nor any Lender has any obligation to the Credit Parties or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other
Credit Documents; and (iii) the Administrative Agent, the Joint Lead Arrangers
and the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Credit
Parties and their respective Affiliates, and neither the Administrative Agent,
the Joint Lead Arrangers nor any Lender has any obligation to disclose any of
such interests to the Credit Parties and their respective Affiliates.  To the
fullest extent permitted by Law, each of the Credit Parties hereby waives and
releases any claims that it may have against the Administrative Agent and the
Joint Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
            
 
126

--------------------------------------------------------------------------------

 
              
 
11.17
Electronic Execution.

 
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Credit Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.
 
 
11.18
USA PATRIOT Act Notice.

 
Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.  The Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.
 



 
 
 
 
 
 
 
 
 
 
 
 
 
127

--------------------------------------------------------------------------------

 
                        
Schedule 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES




Lender
 
Revolving Commitment
 
Applicable Percentage of Aggregate Revolving Commitments
 
Term Loan A
 
Applicable Percentage of Term Loan A
Bank of America, N.A.
 
$71,250,000.00
 
15.833333334%
 
$23,750,000.00
 
15.833333334%
Wells Fargo Bank, National Association
 
$71,250,000.00
 
15.833333333%
 
$23,750,000.00
 
15.833333333%
Branch Banking and Trust Company
 
$43,125,000.00
 
9.583333333%
 
$14,375,000.00
 
9.583333333%
PNC Bank, National Association
 
$43,125,000.00
 
9.583333333%
 
$14,375,000.00
 
9.583333333%
SunTrust Bank
 
$43,125,000.00
 
9.583333333%
 
$14,375,000.00
 
9.583333333%
Citizens Bank
 
$33,750,000.00
 
7.500000000%
 
$11,250,000.00
 
7.500000000%
Fifth Third Bank
 
$33,750,000.00
 
7.500000000%
 
$11,250,000.00
 
7.500000000%
Compass Bank
 
$33,750,000.00
 
7.500000000%
 
$11,250,000.00
 
7.500000000%
Regions Bank
 
$30,000,000.00
 
6.666666667%
 
$10,000,000.00
 
6.666666667%
Goldman Sachs Bank USA
 
$30,000,000.00
 
6.666666667%
 
$10,000,000.00
 
6.666666667%
Florida Community Bank
 
$16,875,000.00
 
3.750000000%
 
   $5,625,000.00
 
3.750000000%
Total:
 
$450,000,000.00
 
100.00000000%
 
$150,000,000.00  
 
100.000000000%

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.03


EXISTING LETTERS OF CREDIT




Customer/Applicant
Issuer
Letter of Credit #
Beneficiary
Exposure
Issue Date
Expiration Date
Dycom Industries, Inc.
Bank of America, N.A.
68036669
Liberty Mutual Insurance Company
$2,997,000
5/18/2011
5/18/2015
Dycom Industries, Inc.
Bank of America, N.A.
68036671
Liberty Mutual Insurance Company
$7,575,000
7/1/2011
8/1/2015
Dycom Industries, Inc.
Bank of America, N.A.
68036672
Liberty Mutual Insurance Company
$2,200,000
7/1/2011
6/29/2015
Dycom Industries, Inc.
Bank of America, N.A.
68036673
Liberty Mutual Insurance Company
$800,000
7/1/2011
6/29/2015
Dycom Industries, Inc.
Bank of America, N.A.
68036674
Liberty Mutual Insurance Company
$3,645,712
7/1/2011
6/29/2015
Dycom Industries, Inc.
Bank of America, N.A.
68036675
Liberty Mutual Insurance Company
$3,000,000
7/1/2011
6/29/2015
Dycom Industries, Inc.
Bank of America, N.A.
68036676
Liberty Mutual Insurance Company
$5,000,000
7/1/2011
6/29/2015
Dycom Industries, Inc.
Bank of America, N.A.
68036677
Liberty Mutual Insurance Company
$4,500,000
7/1/2011
6/29/2015
Dycom Industries, Inc.
Bank of America, N.A.
68037038
Arrowood Indemnity Company
$290,000
7/1/2011
6/29/2015
Dycom Industries, Inc.
Bank of America, N.A.
68037041
Liberty Mutual Insurance Company
$5,960,000
9/12/2011
9/13/2015
Dycom Industries, Inc.
Bank of America, N.A.
68037042
Liberty Mutual Insurance Company
$1,344,288
10/14/2011
10/10/2015
Dycom Industries, Inc.
Bank of America, N.A.
68054023
The Travelers Indemnity Company
$425,000
11/4/2010
11/5/2015
Dycom Industries, Inc.
Bank of America, N.A.
68054765
Liberty Mutual Insurance Company
$3,523,000
12/1/2010
12/1/2015
Dycom Industries, Inc.
Bank of America, N.A.
68055993
Superintendent of Financial Services of the State of New York
$131,000
1/18/2011
1/20/2016
Dycom Industries, Inc.
Bank of America, N.A.
68055995
Liberty Mutual Insurance Company
$411,000
1/13/2011
1/20/2016

 
 
 

--------------------------------------------------------------------------------

 
 
Customer/Applicant
Issuer
Letter of Credit #
Beneficiary
Exposure
Issue Date
Expiration Date
UtiliQuest, LLC
Bank of America, N.A.
68057160
National Union Fire Insurance Co.
$483,990
3/23/2011
3/23/2016
Dycom Industries, Inc.
Bank of America, N.A.
68066259
Liberty Mutual Insurance Company
$5,668,000
7/30/2012
7/30/2015
Dycom Industries, Inc.
Bank of America, N.A.
68036670
State Of Washington
$1,498,000
5/31/2011
4/7/2016
Dycom Industries, Inc.
Bank of America, N.A.
68054766
Lumbermens’ Mutual Casualty Company
$42,000
12/15/2010
12/15/2015
Dycom Industries Inc.
Bank of America, N.A.
68037040
Liberty Mutual Insurance Company
$4,940,000
09/12/2014
9/10/2015
     
TOTAL:
$54,433,990
   





 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.11


SUBSIDIARIES




Entity Name
Jurisdiction
Equity Interest Holder
Percent Ownership (%)
Material Domestic Subsidiaries
Ansco & Associates, LLC
Delaware
Dycom Investments, Inc.
100
Dycom Capital Management, Inc.
Delaware
Dycom Investments, Inc.
100
Dycom Investments, Inc.
Delaware
Dycom Industries, Inc.
100
Dycom Identity, LLC
Delaware
Dycom Corporate Identity, Inc.
Locating, Inc.
97.461
2.539
PBG Acquisition III, LLC
Delaware
Dycom Investments, Inc.
100
Immaterial Domestic Subsidiaries - Guarantors
Apex Digital, LLC
Delaware
Dycom Investments, Inc.
100
Blair Park Services, LLC
Delaware
PBG Acquisition III, LLC
100
Broadband Express, LLC
Delaware
Broadband Installation Services, LLC
100
Broadband Installation Services, LLC
Delaware
Dycom Investments, Inc.
100
C-2 Utility Contractors, LLC
Delaware
Dycom Investments, Inc.
100
Cable Connectors, LLC
Delaware
Lambert's Cable Splicing Company, LLC
100
CableCom of California, Inc.
Delaware
CableCom, LLC
100
CableCom, LLC
Delaware
Dycom Investments, Inc.
100
Can-Am Communications, Inc.
Delaware
Dycom Investments, Inc.
100
Cavo Broadband Communications, LLC
Delaware
Prince Telecom, LLC
100
CCLC, Inc.
Delaware
Spectrum Wireless Solutions, Inc.
100
CertusView Leasing, LLC
Delaware
Dycom Investments, Inc.
100
CMI Services, Inc.
Florida
Trawick Construction Company, Inc.
100
Communications Construction Group, LLC
Delaware
Dycom Investments, Inc.
100
Communication Services, LLC
North Carolina
Globe Communications, LLC
100
Dycom Corporate Identity, Inc.
Delaware
Dycom Capital Management, Inc.
100
E A Technical Services, Inc.
Georgia
PBG Acquisition III, LLC
100
Engineering Associates, Inc.
Georgia
PBG Acquisition III, LLC
100
Ervin Cable Construction, LLC
Delaware
Dycom Investments, Inc.
100
Fiber Technologies Solutions, LLC
Delaware
PBG Acquisition III, LLC
100
Globe Communications, LLC
North Carolina
Dycom Investments, Inc.
100
Golden State Utility Co.
Delaware
PBG Acquisition III, LLC
100

 
 
 

--------------------------------------------------------------------------------

 
 
Entity Name
Jurisdiction
Equity Interest Holder
Percent Ownership (%)
Ivy H. Smith Company, LLC
Delaware
Dycom Investments, Inc.
100
Kanaan Communications, LLC
Delaware
Dycom Investments, Inc.
100
Lambert's Cable Splicing Company, LLC
Delaware
Dycom Investments, Inc.
100
Locating, Inc.
Washington
Dycom Investments, Inc.
100
Midtown Express, LLC
Delaware
Broadband Installation Services, LLC
100
NeoCom Solutions, Inc.
Georgia
NeoCom Solutions Holdings, LLC
100
NeoCom Solutions Holdings, LLC
Delaware
Dycom Investments, Inc.
100
Nichols Construction, LLC
Delaware
Dycom Investments, Inc.
100
Niels Fugal Sons Company, LLC
Delaware
Dycom Investments, Inc.
100
North Sky Communications, Inc.
Delaware
PBG Acquisition III, LLC
100
OSP Services, LLC
Delaware
Dycom Investments, Inc.
100
Parkside Site & Utility Company
Corporation
Delaware
PBG Acquisition III, LLC
100
Parkside Utility Construction, LLC
Delaware
PBG Acquisition III, LLC
100
Pauley Construction Inc.
Arizona
PBG Acquisition III, LLC
100
Point to Point Communications, Inc.
Louisiana
Dycom Identity, LLC
100
Precision Valley Communications of Vermont, LLC
Delaware
Can-Am Communications, Inc.
100
Prince Telecom, LLC
Delaware
Dycom Investments, Inc.
100
Professional Teleconcepts, Inc.
Illinois
PBG Acquisition III, LLC
100
Professional Teleconcepts, Inc.
New York
PBG Acquisition III, LLC
100
RJE Telecom, LLC
Delaware
Dycom Investments, Inc.
100
Sage Telecommunications Corp. of Colorado, LLC
Colorado
Dycom Investments, Inc.
100
Spectrum Wireless Solutions, Inc.
Delaware
PBG Acquisition III, LLC
100
Star Construction, LLC
Delaware
Dycom Investments, Inc.
100
Stevens Communications, LLC
Delaware
Dycom Investments, Inc.
100
S.T.S., LLC
Tennessee
Dycom Investments, Inc.
100
TCS Communications, LLC
Delaware
Can-Am Communications, Inc.
100
Tesinc, LLC
Delaware
Dycom Investments, Inc.
100
Tjader & Highstrom Utility Services, LLC
Delaware
PBG Acquisition III, LLC
100
Trawick Construction Company,
Inc.
Florida
PBG Acquisition III, LLC
100
Triple-D Communications, LLC
Delaware
Globe Communications, LLC
100
Underground Specialties, LLC
Delaware
Can-Am Communications, Inc.
100
UtiliQuest, LLC
Georgia
Dycom Investments, Inc.
100
VCI Construction, Inc.
Delaware
PBG Acquisition III, LLC
100
VCI Utility Services Holdings, LLC
Delaware
PBG Acquisition III, LLC
100

 
 
 

--------------------------------------------------------------------------------

 
 
Entity Name
Jurisdiction
Equity Interest Holder
Percent Ownership (%)
VCI Utility Services, Inc.
Delaware
VCI Utility Services Holdings, LLC
100
White Mountain Cable Construction, LLC
Delaware
Can-Am Communications, Inc.
100
Immaterial Domestic Subsidiary - Non-Guarantors
Alabama Broadband, LLC
Delaware
Dycom Investments, Inc.
100
Atlantic Communications Services, LLC
Delaware
RJE Telecom, LLC
100
Dycom Aviation, LLC
Delaware
Dycom Investments, Inc.
100
NCS, LLC
Delaware
Dycom Investments, Inc.
100
North Sky Telecom, Inc.
Delaware
PBG Acquisition III, LLC
100
RJE Canada, Inc.
Delaware
Dycom Investments, Inc.
100
Foreign Subsidiaries
North Sky Telecom ULC
British Columbia Canada
North Sky Telecom, Inc.
100
RJE Canada, ULC
Alberta Canada
RJE Canada, Inc.
100
Unrestricted Subsidiaries
CertusView Solutions, LLC
Delaware
Dycom Investments, Inc.
100
CertusView Technologies, LLC
Delaware
Dycom Investments, Inc.
100
Gardens Capital Management, LLC
Delaware
Dycom Investments, Inc.
100

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.01


INDEBTEDNESS EXISTING ON THE FIRST AMENDMENT EFFECTIVE DATE




 
1)
Bonds set forth on the Annex 1.



 
2)
Indebtedness incurred in connection with the Liens described in Schedule
8.02(c).



 
3)
Indebtedness of NST Canada, ULC as of the First Amendment Effective Date:




 
Amount Owed ($USD)
Dycom Industries, Inc.
$125,867
North Sky Communications, Inc.
$ 260,626
RJE Canada, ULC
$ 6,929





Indebtedness of RJE Canada, ULC as of the First Amendment Effective Date:



 
Amount Owed ($USD)
C-2 Utility Contractors, LLC
$25,240





Indebtedness of CertusView Technologies, LLC as of the First Amendment Effective
Date:



 
Amount Owed ($USD)
Tesinc, LLC
$19,792



Indebtedness of CertusView Solutions, LLC as of the First Amendment Effective
Date:



 
Amount Owed ($USD)
Dycom Industries, Inc.
$12,439
CertusView Technologies, LLC
$135,901
CertusView Leasing, LLC
$ 98,000





 
4)
An obligation of up to $1,000,000 in connection with the purchase price of an
acquisition.

 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1
To Schedule 8.01




See attached.
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
                                        

                               
Subsidiary
   
Bond Amount
   
Bond
Currency
   
Bond Type
   
Bond
Effective
Date
   
Bond
Expiration
Date
Ansco & Associates, LLC
 
$
10,000
   
USD
   
Right of Way
   
04/05/14
   
04/05/15
Ansco & Associates, LLC
   
10,000
   
USD
   
Electrical Contractor
   
05/01/14
   
05/01/15
Ansco & Associates, LLC
   
10,000
   
USD
   
Other License
   
05/06/14
   
05/06/15
Ansco & Associates, LLC
   
10,000
   
USD
   
Other Miscellaneous
   
05/07/14
   
05/07/15
Ansco & Associates, LLC
   
25,000
   
USD
   
Other License
   
05/13/14
   
05/13/15
Ansco & Associates, LLC
   
2,000
   
USD
   
Contractors  License
   
08/04/14
   
08/04/15
Ansco & Associates, LLC
   
10,000
   
USD
   
Other License
   
09/17/14
   
09/17/15
Ansco & Associates, LLC
   
50,000
   
USD
   
Right of Way
   
10/10/14
   
10/10/15
Ansco & Associates, LLC
   
50,000
   
USD
   
Right of Way
   
10/10/14
   
10/10/15
Ansco & Associates, LLC
   
50,000
   
USD
   
Right of Way
   
10/10/14
   
10/10/15
Ansco & Associates, LLC
   
50,000
   
USD
   
Right of Way
   
10/10/14
   
10/10/15
Ansco & Associates, LLC
   
20,000
   
USD
   
Other License
   
10/18/14
   
10/18/15
Ansco & Associates, LLC
   
5,000
   
USD
   
Contractors  License
   
10/28/14
   
10/28/15
Ansco & Associates, LLC
   
50,000
   
USD
   
Right of Way
   
12/15/14
   
12/15/15
Ansco & Associates, LLC
   
50,000
   
USD
   
Right of Way
   
12/15/14
   
12/15/15
Ansco & Associates, LLC
   
100,000
   
USD
   
Contractors  License
   
01/05/15
   
01/05/16
Ansco & Associates, LLC
   
1,000
   
USD
   
Other Permit
   
01/06/15
   
01/06/16
Ansco & Associates, LLC
   
1,000
   
USD
   
Other License
   
02/16/15
   
02/16/16
Ansco & Associates, LLC
   
20,000
   
USD
   
Contractors  License
   
03/10/15
   
03/10/16
Ansco & Associates, LLC
   
5,000
   
USD
   
Right of Way
   
04/01/15
   
04/01/16
Ansco & Associates, LLC
   
50,000
   
USD
   
Right of Way
   
04/08/15
   
04/08/16
Blair Park Services, LLC
   
350,000
   
USD
   
Other Permit
   
09/09/14
   
09/09/15
C-2 Utility Contractors, LLC
   
75,000
   
USD
   
Contractors  License
   
04/12/14
   
04/12/15
C-2 Utility Contractors, LLC
   
20,000
   
USD
   
Contractors  License
   
04/13/14
   
04/13/15
C-2 Utility Contractors, LLC
   
30,000
   
USD
   
Other Financial Guarantee
   
04/19/14
   
04/19/15
C-2 Utility Contractors, LLC
   
25,000
   
USD
   
Other Permit
   
07/24/14
   
07/24/15
C-2 Utility Contractors, LLC
   
2,500
   
USD
   
Street Opening
   
07/25/14
   
07/25/15
C-2 Utility Contractors, LLC
   
10,000
   
USD
   
Other Permit
   
08/15/14
   
08/15/15
C-2 Utility Contractors, LLC
   
100,000
   
USD
   
Wage and Welfare
   
08/28/14
   
08/28/15
C-2 Utility Contractors, LLC
   
12,500
   
USD
   
Contractors  License
   
08/28/14
   
08/28/15
C-2 Utility Contractors, LLC
   
12,500
   
USD
   
Contractors  License
   
08/28/14
   
08/28/15
C-2 Utility Contractors, LLC
   
2,000
   
USD
   
Street Opening
   
10/29/14
   
10/29/15
C-2 Utility Contractors, LLC
   
6,000
   
USD
   
Contractors  License
   
03/08/15
   
03/08/16
C-2 Utility Contractors, LLC
   
9,500
   
USD
   
Sales Tax
   
03/11/15
   
03/11/16
C-2 Utility Contractors, LLC
   
20,000
   
USD
   
Right of Way
   
04/03/15
   
04/03/16
Cablecom, LLC
   
25,000
   
USD
   
Street Opening
   
02/09/13
   
02/09/16
Cablecom, LLC
   
1,000
   
USD
   
Contractors  License
   
04/15/14
   
04/15/15
Cablecom, LLC
   
2,500
   
USD
   
Contractors  License
   
04/17/14
   
04/17/15
Cablecom, LLC
   
5,000
   
USD
   
Contractors  License
   
04/17/14
   
04/17/15
Cablecom, LLC
   
12,000
   
USD
   
Contractors  License
   
04/22/14
   
04/22/15
Cablecom, LLC
   
12,500
   
USD
   
Contractors  License
   
04/28/14
   
04/28/15
Cablecom, LLC
   
10,000
   
USD
   
Notary Bond
   
05/01/14
   
05/01/18
Cablecom, LLC
   
1,000
   
USD
   
Contractors  License
   
05/06/14
   
05/06/15
Cablecom, LLC
   
50,000
   
USD
   
Other Permit
   
05/08/14
   
05/08/15
Cablecom, LLC
   
50,000
   
USD
   
Right of Way
   
05/24/14
   
05/24/15
Cablecom, LLC
   
40,000
   
USD
   
Other Permit
   
06/04/14
   
06/04/15
Cablecom, LLC
   
4,000
   
USD
   
Contractors  License
   
06/16/14
   
06/16/15
Cablecom, LLC
   
50,000
   
USD
   
Contractors  License
   
06/28/14
   
06/28/15
Cablecom, LLC
   
25,000
   
USD
   
Other Permit
   
06/30/14
   
06/30/15
Cablecom, LLC
   
7,000
   
USD
   
Contractors  License
   
07/09/14
   
07/09/15
Cablecom, LLC
   
10,000
   
USD
   
Contractors  License
   
07/22/14
   
07/22/15
Cablecom, LLC
   
75,000
   
USD
   
Contractors  License
   
07/30/14
   
07/30/15
Cablecom, LLC
   
15,000
   
USD
   
Other Permit
   
08/21/14
   
08/21/15
Cablecom, LLC
   
10,000
   
USD
   
Other Permit
   
08/21/14
   
08/21/15
Cablecom, LLC
   
15,000
   
USD
   
Other Permit
   
08/22/14
   
08/22/15
Cablecom, LLC
   
5,000
   
USD
   
Other Permit
   
08/22/14
   
08/22/15
Cablecom, LLC
   
10,000
   
USD
   
Other Permit
   
08/22/14
   
08/22/15
Cablecom, LLC
   
10,000
   
USD
   
Other Permit
   
08/27/14
   
08/27/15
Cablecom, LLC
   
5,000
   
USD
   
Street Obstruction
   
09/04/14
   
09/04/15
Cablecom, LLC
   
15,000
   
USD
   
Right of Way
   
09/04/14
   
09/04/15
Cablecom, LLC
   
5,000
   
USD
   
Street Opening
   
09/04/14
   
09/04/15
Cablecom, LLC
   
5,000
   
USD
   
Other Permit
   
09/04/14
   
09/04/15
Cablecom, LLC
   
10,000
   
USD
   
Right of Way
   
10/01/14
   
10/01/15
Cablecom, LLC
   
100,000
   
USD
   
Other Permit
   
10/01/14
   
10/01/15
Cablecom, LLC
   
7,500
   
USD
   
Contractors  License
   
10/06/14
   
10/06/15
Cablecom, LLC
   
20,000
   
USD
   
Other Permit
   
10/09/14
   
10/09/15
Cablecom, LLC
   
100,000
   
USD
   
Other Permit
   
10/17/14
   
10/17/15
Cablecom, LLC
   
10,000
   
USD
   
Contractors  License
   
10/17/14
   
10/17/15
Cablecom, LLC
   
5,000
   
USD
   
Other Permit
   
10/24/14
   
10/24/15
Cablecom, LLC
   
300,000
   
USD
   
Other Permit
   
11/03/14
   
11/03/15
Cablecom, LLC
   
12,500
   
USD
   
Contractors  License
   
12/08/14
   
12/08/15
Cablecom, LLC
   
100,000
   
USD
   
Wage and Welfare
   
12/08/14
   
12/08/15
Cablecom, LLC
   
12,500
   
USD
   
Contractors  License
   
12/08/14
   
12/08/15
Cablecom, LLC
   
5,000
   
USD
   
Other License
   
01/14/15
   
01/14/16
Cablecom, LLC
   
50,000
   
USD
   
Other Permit
   
01/19/15
   
01/19/16

 
 
 

--------------------------------------------------------------------------------

 
              
Cablecom, LLC
   
100,000
   
USD
   
Right of Way
   
02/03/15
   
02/03/16
Cablecom, LLC
   
25,000
   
USD
   
Other Permit
   
02/03/15
   
02/03/16
Cablecom, LLC
   
15,000
   
USD
   
Other Permit
   
02/04/15
   
02/04/16
Cablecom, LLC
   
25,000
   
USD
   
Other Permit
   
02/05/15
   
02/05/16
Cablecom, LLC
   
5,000
   
USD
   
Right of Way
   
02/22/15
   
02/22/16
Cablecom, LLC
   
15,000
   
USD
   
Right of Way
   
04/10/15
   
04/10/16
Cablecom, LLC
   
20,000
   
USD
   
Right of Way
   
04/10/15
   
04/10/16
CAVO Broadband Communications, LLC
   
20,000
   
USD
   
Other License
   
04/22/14
   
04/22/15
CAVO Broadband Communications, LLC
   
10,000
   
USD
   
Electrical Contractor
   
10/01/14
   
10/01/15
CAVO Broadband Communications, LLC
   
5,000
   
USD
   
Contractors  License
   
12/23/14
   
12/23/15
CAVO Broadband Communications, LLC
   
25,000
   
USD
   
Contractors  License
   
02/10/15
   
02/10/16
Communication Services, LLC
   
10,000
   
USD
   
Contractors  License
   
12/16/14
   
12/16/15
Communication Services, LLC
   
5,000
   
USD
   
Other License
   
01/03/15
   
01/03/16
Communication Services, LLC
   
10,000
   
USD
   
Contractors  License
   
02/01/15
   
02/01/16
Communications Construction Group, LLC
   
10,000
   
USD
   
Street Opening
   
05/26/14
   
05/26/16
Communications Construction Group, LLC
   
10,000
   
USD
   
Street Opening
   
06/09/14
   
06/09/15
Communications Construction Group, LLC
   
5,000
   
USD
   
Street Opening
   
06/23/14
   
06/23/15
Communications Construction Group, LLC
   
5,000
   
USD
   
Street Opening
   
07/08/14
   
07/08/15
Communications Construction Group, LLC
   
2,000
   
USD
   
Other License
   
07/21/14
   
07/21/15
Communications Construction Group, LLC
   
750
   
USD
   
Street Opening
   
08/11/14
   
08/11/15
Communications Construction Group, LLC
   
20,000
   
USD
   
Street Opening
   
08/26/14
   
08/26/15
Communications Construction Group, LLC
   
25,000
   
USD
   
Street Opening
   
09/09/14
   
09/09/15
Communications Construction Group, LLC
   
12,000
   
USD
   
Contractors  License
   
09/24/14
   
09/24/15
Communications Construction Group, LLC
   
4,000
   
USD
   
Contractors  License
   
10/07/14
   
10/07/15
Communications Construction Group, LLC
   
5,000
   
USD
   
Street Opening
   
10/16/14
   
10/16/15
Communications Construction Group, LLC
   
5,000
   
USD
   
Street Opening
   
01/14/15
   
01/14/16
Communications Construction Group, LLC
   
3,000
   
USD
   
Street Opening
   
01/30/15
   
01/30/16
Communications Construction Group, LLC
   
25,500
   
USD
   
Performance  and Payment
   
02/24/15
   
02/24/16
Dycom Industries, Inc.
   
160,000
   
USD
   
Lost Instrument Bond - Open Penalty
   
04/30/14
   
04/30/21
Engineering Associates, Inc.
   
1,182,544
   
USD
   
Performance  and Payment
   
11/22/13
   
11/22/14
Engineering Associates, Inc.
   
11,000
   
USD
   
Wage and Welfare
   
09/17/14
   
09/17/15
Ervin Cable Construction, LLC
   
1,191,671
   
USD
   
Performance
   
09/20/11
   
09/20/12
Ervin Cable Construction, LLC
   
10,220,813
   
USD
   
Performance  and Payment
   
09/29/11
   
09/29/12
Ervin Cable Construction, LLC
   
8,109,487
   
USD
   
Performance
   
08/20/12
   
08/20/13
Ervin Cable Construction, LLC
   
3,480,360
   
USD
   
Performance  and Payment
   
05/01/13
   
05/01/14
Ervin Cable Construction, LLC
   
750,000
   
USD
   
Performance
   
08/05/13
   
08/05/14
Ervin Cable Construction, LLC
   
6,113,241
   
USD
   
Performance
   
08/28/13
   
08/28/14
Ervin Cable Construction, LLC
   
947,445
   
USD
   
Other Contract Award
   
09/20/13
   
09/20/14
Ervin Cable Construction, LLC
   
2,030,753
   
USD
   
Performance
   
11/11/13
   
11/11/14
Ervin Cable Construction, LLC
   
2,000
   
USD
   
Electrical Contractor
   
11/30/13
   
11/30/15
Ervin Cable Construction, LLC
   
800,000
   
USD
   
Performance
   
02/07/14
   
02/07/15
Ervin Cable Construction, LLC
   
3,240,145
   
USD
   
Other Contract Award
   
04/01/14
   
04/01/15
Ervin Cable Construction, LLC
   
50,000
   
USD
   
Right of Way
   
04/14/14
   
04/14/15
Ervin Cable Construction, LLC
   
5,000
   
USD
   
Right of Way
   
05/24/14
   
05/24/15
Ervin Cable Construction, LLC
   
10,000
   
USD
   
Street Opening
   
05/26/14
   
05/26/15
Ervin Cable Construction, LLC
   
6,000
   
USD
   
Other License
   
05/29/14
   
05/29/15
Ervin Cable Construction, LLC
   
5,000
   
USD
   
Right of Way
   
06/02/14
   
06/02/15
Ervin Cable Construction, LLC
   
9,000
   
USD
   
Right of Way
   
06/02/14
   
06/02/15
Ervin Cable Construction, LLC
   
25,000
   
USD
   
Wage and Welfare
   
06/02/14
   
06/02/15
Ervin Cable Construction, LLC
   
10,000
   
USD
   
Right of Way
   
06/08/14
   
06/08/15
Ervin Cable Construction, LLC
   
30,323
   
USD
   
Performance
   
06/10/14
   
06/10/15
Ervin Cable Construction, LLC
   
26,635
   
USD
   
Payment
   
06/20/14
   
06/20/15
Ervin Cable Construction, LLC
   
1,000
   
USD
   
Other License
   
07/17/14
   
07/17/15
Ervin Cable Construction, LLC
   
5,000
   
USD
   
Other Permit
   
08/01/14
   
08/01/15
Ervin Cable Construction, LLC
   
5,000
   
USD
   
Right of Way
   
08/04/14
   
08/04/15
Ervin Cable Construction, LLC
   
25,000
   
USD
   
Other License
   
08/04/14
   
08/04/15
Ervin Cable Construction, LLC
   
265,460
   
USD
   
Performance  and Payment
   
08/05/14
   
08/05/15
Ervin Cable Construction, LLC
   
10,000
   
USD
   
Street Opening
   
08/29/14
   
08/29/15
Ervin Cable Construction, LLC
   
1,000
   
USD
   
Right of Way
   
09/06/14
   
09/06/15
Ervin Cable Construction, LLC
   
20,000
   
USD
   
Other Permit
   
09/06/14
   
09/06/15
Ervin Cable Construction, LLC
   
2,500
   
USD
   
Other Permit
   
09/14/14
   
09/14/15
Ervin Cable Construction, LLC
   
10,000
   
USD
   
Right of Way
   
09/17/14
   
09/17/15
Ervin Cable Construction, LLC
   
5,000
   
USD
   
Other License
   
09/17/14
   
09/17/15
Ervin Cable Construction, LLC
   
5,000
   
USD
   
Contractors  License
   
09/17/14
   
09/17/15
Ervin Cable Construction, LLC
   
10,000
   
USD
   
Contractors  License
   
09/27/14
   
09/27/15
Ervin Cable Construction, LLC
   
185,661
   
USD
   
Performance  and Payment
   
10/01/14
   
10/01/15
Ervin Cable Construction, LLC
   
2,000
   
USD
   
Right of Way
   
10/04/14
   
10/04/15
Ervin Cable Construction, LLC
   
3,000
   
USD
   
Other Financial Guarantee
   
10/22/14
   
10/22/15
Ervin Cable Construction, LLC
   
1,500
   
USD
   
Other Financial Guarantee
   
10/22/14
   
10/22/16
Ervin Cable Construction, LLC
   
10,000
   
USD
   
Electrical Contractor
   
11/18/14
   
11/18/15
Ervin Cable Construction, LLC
   
10,000
   
USD
   
Right of Way
   
11/24/14
   
11/24/15
Ervin Cable Construction, LLC
   
25,000
   
USD
   
Street Opening
   
11/29/14
   
11/29/15
Ervin Cable Construction, LLC
   
5,000
   
USD
   
Right of Way
   
12/03/14
   
12/03/15
Ervin Cable Construction, LLC
   
10,000
   
USD
   
Other License
   
12/20/14
   
12/20/15
Ervin Cable Construction, LLC
   
10,000
   
USD
   
Other License
   
12/23/14
   
12/23/15
Ervin Cable Construction, LLC
   
245,000
   
USD
   
Contractors  License
   
01/08/15
   
01/08/16
Ervin Cable Construction, LLC
   
1,000
   
USD
   
Contractors  License
   
01/11/15
   
01/11/16
Ervin Cable Construction, LLC
   
5,000
   
USD
   
Contractors  License
   
01/12/15
   
01/12/16
Ervin Cable Construction, LLC
   
10,000
   
USD
   
Right of Way
   
01/23/15
   
01/23/16
Ervin Cable Construction, LLC
   
28,000
   
USD
   
Right of Way
   
01/23/15
   
01/23/16
Ervin Cable Construction, LLC
   
50,000
   
USD
   
Other License
   
01/24/15
   
01/24/16
Ervin Cable Construction, LLC
   
10,000
   
USD
   
Contractors  License
   
01/27/15
   
01/27/16

            
 
 

--------------------------------------------------------------------------------

 
             
Ervin Cable Construction, LLC
   
2,500
   
USD
   
Right of Way
   
01/30/15
   
01/30/16
Ervin Cable Construction, LLC
   
1,000
   
USD
   
Other License
   
02/12/15
   
02/12/16
Ervin Cable Construction, LLC
   
50,000
   
USD
   
Street Opening
   
02/15/15
   
02/15/16
Ervin Cable Construction, LLC
   
5,000
   
USD
   
Right of Way
   
02/18/15
   
02/18/16
Ervin Cable Construction, LLC
   
2,000
   
USD
   
Other License
   
02/20/15
   
02/20/16
Ervin Cable Construction, LLC
   
50,000
   
USD
   
Other License
   
02/24/15
   
02/24/16
Ervin Cable Construction, LLC
   
10,000
   
USD
   
Other License
   
02/25/15
   
02/25/16
Ervin Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
03/06/15
   
03/06/16
Ervin Cable Construction, LLC
   
20,000
   
USD
   
Other Permit
   
03/07/15
   
03/07/16
Ervin Cable Construction, LLC
   
1,000
   
USD
   
Road Restoration/Maintenance
   
03/10/15
   
03/10/16
Ervin Cable Construction, LLC
   
2,000
   
USD
   
Street Opening
   
03/13/15
   
03/13/16
Ervin Cable Construction, LLC
   
5,000
   
USD
   
Road Restoration/Maintenance
   
03/17/15
   
03/17/16
Ervin Cable Construction, LLC
   
20,000
   
USD
   
Other License
   
03/20/15
   
03/20/16
Ervin Cable Construction, LLC
   
1,000
   
USD
   
Other License
   
03/26/15
   
03/26/16
Ervin Cable Construction, LLC
   
50,000
   
USD
   
Right of Way
   
03/26/15
   
03/26/16
Ervin Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
03/27/15
   
03/27/16
Ervin Cable Construction, LLC
   
2,000
   
USD
   
Right of Way
   
04/01/15
   
04/01/16
Ervin Cable Construction, LLC
   
32,000
   
USD
   
Right of Way
   
04/01/15
   
04/01/16
Ervin Cable Construction, LLC
   
1,000,000
   
USD
   
Contractors  License
   
04/01/15
   
04/01/16
Ervin Cable Construction, LLC
   
50,000
   
USD
   
Right of Way
   
04/09/15
   
04/09/16
Ervin Cable Construction, LLC
   
50,000
   
USD
   
Other License
   
04/10/15
   
04/10/16
Ervin Cable Construction, LLC
   
100,000
   
USD
   
Right of Way
   
04/11/15
   
04/11/16
Fiber Technologies Solutions, LLC
   
105,000
   
USD
   
Right of Way
   
04/05/14
   
04/05/15
Fiber Technologies Solutions, LLC
   
25,000
   
USD
   
Right of Way
   
08/01/14
   
08/01/15
Fiber Technologies Solutions, LLC
   
250,000
   
USD
   
Other Financial Guarantee
   
09/07/14
   
09/07/15
Fiber Technologies Solutions, LLC
   
2,000,000
   
USD
   
Contractors  License
   
11/12/14
   
11/12/15
Fiber Technologies Solutions, LLC
   
20,000
   
USD
   
Right of Way
   
12/08/14
   
12/08/15
Fiber Technologies Solutions, LLC
   
211,954
   
USD
   
Wage and Welfare
   
12/09/14
   
12/09/15
Fiber Technologies Solutions, LLC
   
500,000
   
USD
   
Street Obstruction
   
12/12/14
   
12/12/15
Fiber Technologies Solutions, LLC
   
10,000
   
USD
   
Other License
   
12/12/14
   
12/12/15
Fiber Technologies Solutions, LLC
   
5,000
   
USD
   
Wage and Welfare
   
02/19/15
   
02/19/16
Fiber Technologies Solutions, LLC
   
10,000
   
USD
   
Right of Way
   
03/06/15
   
03/06/16
Fiber Technologies Solutions, LLC
   
15,000
   
USD
   
Contractors  License
   
03/16/15
   
03/16/16
Globe Communications, LLC
   
25,000
   
USD
   
Performance
   
07/29/13
   
07/29/14
Globe Communications, LLC
   
614,683
   
USD
   
Performance
   
09/24/13
   
09/24/14
Globe Communications, LLC
   
397,243
   
USD
   
Other Contract Award
   
03/20/14
   
03/20/15
Globe Communications, LLC
   
1,360,475
   
USD
   
Other Contract Award
   
04/23/14
   
04/23/15
Globe Communications, LLC
   
459,219
   
USD
   
Other Contract Award
   
04/23/14
   
04/23/15
Globe Communications, LLC
   
5,000
   
USD
   
Right of Way
   
11/19/14
   
11/19/15
Globe Communications, LLC
   
500,000
   
USD
   
Right of Way
   
01/03/15
   
01/03/16
Golden State Utility Co.
   
587,191
   
USD
   
Performance
   
09/01/11
   
12/01/11
Golden State Utility Co.
   
2,677,800
   
USD
   
Performance
   
07/16/12
   
07/16/13
Golden State Utility Co.
   
20,000
   
USD
   
Contractors  License
   
12/17/13
   
01/01/16
Golden State Utility Co.
   
1,089,327
   
USD
   
Performance
   
01/06/14
   
01/06/15
Golden State Utility Co.
   
15,000
   
USD
   
Notary Bond
   
02/14/14
   
02/14/18
Golden State Utility Co.
   
12,500
   
USD
   
Contractors  License
   
04/07/14
   
04/07/15
Golden State Utility Co.
   
6,000
   
USD
   
Other Permit
   
05/03/14
   
05/03/15
Golden State Utility Co.
   
12,500
   
USD
   
Contractors  License
   
05/08/14
   
05/08/15
Golden State Utility Co.
   
15,000
   
USD
   
Notary Bond
   
05/09/14
   
05/23/18
Golden State Utility Co.
   
603,116
   
USD
   
Other Contract Award
   
05/28/14
   
05/28/15
Golden State Utility Co.
   
25,000
   
USD
   
Other License
   
06/17/14
   
06/17/15
Golden State Utility Co.
   
2,500
   
USD
   
Other License
   
06/20/14
   
06/20/15
Golden State Utility Co.
   
25,000
   
USD
   
Other License
   
06/30/14
   
06/30/15
Golden State Utility Co.
   
10,000
   
USD
   
Contractors  License
   
07/09/14
   
07/09/15
Golden State Utility Co.
   
12,500
   
USD
   
Contractors  License
   
08/06/14
   
08/06/15
Golden State Utility Co.
   
78,645
   
USD
   
Performance  and Payment
   
08/11/14
   
08/11/15
Golden State Utility Co.
   
9,769,549
   
USD
   
Performance  and Payment
   
08/22/14
   
03/31/15
Golden State Utility Co.
   
15,000
   
USD
   
Contractors  License
   
08/30/14
   
08/30/15
Golden State Utility Co.
   
20,000
   
USD
   
Contractors  License
   
08/30/14
   
08/30/15
Golden State Utility Co.
   
80,000
   
USD
   
Other Permit
   
09/04/14
   
09/04/15
Golden State Utility Co.
   
25,000
   
USD
   
Other License
   
09/12/14
   
09/12/15
Golden State Utility Co.
   
7,000
   
USD
   
Other Permit
   
09/26/14
   
09/26/15
Golden State Utility Co.
   
7,000
   
USD
   
Other Permit
   
09/26/14
   
09/26/15
Golden State Utility Co.
   
329,906
   
USD
   
Other Permit
   
10/03/14
   
10/03/15
Golden State Utility Co.
   
20,000
   
USD
   
Contractors  License
   
10/19/14
   
10/19/15
Golden State Utility Co.
   
25,000
   
USD
   
Contractors  License
   
10/22/14
   
10/22/15
Golden State Utility Co.
   
5,000
   
USD
   
Right of Way
   
10/29/14
   
10/29/15
Golden State Utility Co.
   
5,000
   
USD
   
Other Permit
   
11/04/14
   
11/04/15
Golden State Utility Co.
   
2,500
   
USD
   
Other Permit
   
12/19/14
   
12/19/15
Golden State Utility Co.
   
16,000
   
USD
   
Right of Way
   
01/14/15
   
01/14/16
Golden State Utility Co.
   
26,000
   
USD
   
Road Restoration/Maintenance
   
02/03/15
   
02/03/16
Golden State Utility Co.
   
25,000
   
USD
   
Other Permit
   
02/09/15
   
02/09/16
Golden State Utility Co.
   
400,752
   
USD
   
Other Contract Award
   
02/11/15
   
02/11/16
Golden State Utility Co.
   
357,869
   
USD
   
Other Contract Award
   
02/11/15
   
02/11/16
Golden State Utility Co.
   
15,000
   
USD
   
Other License
   
02/23/15
   
02/23/16
Golden State Utility Co.
   
6,000
   
USD
   
Right of Way
   
03/17/15
   
03/17/16

 
 
 

--------------------------------------------------------------------------------

 
           
Golden State Utility Co.
   
20,000
   
USD
   
Right of Way
   
03/22/15
   
03/22/16
Golden State Utility Co.
   
675,803
   
USD
   
Performance  and Payment
   
03/30/15
   
03/30/16
Golden State Utility Co.
   
12,000
   
USD
   
Contractors  License
   
04/01/15
   
04/01/16
Golden State Utility Co.
   
25,000
   
USD
   
Other Permit
   
04/10/15
   
04/10/16
Installation Technicians, LLC
   
10,000
   
USD
   
Contractors  License
   
04/01/14
   
04/01/15
Ivy H. Smith Company, LLC
   
5,000
   
USD
   
Right of Way
   
05/06/14
   
05/06/15
Ivy H. Smith Company, LLC
   
3,600,000
   
USD
   
Performance
   
11/01/14
   
11/01/15
Ivy H. Smith Company, LLC
   
100,000
   
USD
   
Right of Way
   
11/06/14
   
11/06/15
Lambert’s Cable Splicing Company, LLC
   
72,657
   
USD
   
Performance
   
01/01/14
   
01/01/15
Lambert’s Cable Splicing Company, LLC
   
616,716
   
USD
   
Performance
   
04/17/14
   
04/17/15
Lambert’s Cable Splicing Company, LLC
   
10,654
   
USD
   
Supersedeas  Appeal - Defendant
   
05/05/14
   
05/05/15
Lambert’s Cable Splicing Company, LLC
   
48,000
   
USD
   
Contractors  License
   
06/03/14
   
06/03/15
Lambert’s Cable Splicing Company, LLC
   
238,272
   
USD
   
Performance
   
06/10/14
   
06/10/15
Lambert’s Cable Splicing Company, LLC
   
77,758
   
USD
   
Performance
   
06/23/14
   
06/23/15
Lambert’s Cable Splicing Company, LLC
   
119,761
   
USD
   
Performance
   
07/11/14
   
07/11/15
Lambert’s Cable Splicing Company, LLC
   
393,174
   
USD
   
Performance
   
07/31/14
   
07/31/15
Lambert’s Cable Splicing Company, LLC
   
154,027
   
USD
   
Performance
   
08/01/14
   
08/01/15
Lambert’s Cable Splicing Company, LLC
   
50,000
   
USD
   
Other License
   
08/23/14
   
08/23/15
Lambert’s Cable Splicing Company, LLC
   
104,640
   
USD
   
Performance
   
09/30/14
   
09/30/15
Lambert’s Cable Splicing Company, LLC
   
257,648
   
USD
   
Performance
   
10/13/14
   
10/13/15
Lambert’s Cable Splicing Company, LLC
   
140,612
   
USD
   
Performance
   
12/09/14
   
12/09/15
Lambert’s Cable Splicing Company, LLC
   
3,000
   
USD
   
Toll
   
01/08/15
   
01/08/16
Lambert’s Cable Splicing Company, LLC
   
135,431
   
USD
   
Performance
   
02/04/15
   
02/04/16
Lambert’s Cable Splicing Company, LLC
   
220,332
   
USD
   
Performance
   
02/09/15
   
02/09/16
Neocom Solutions, Inc.
   
250,000
   
USD
   
Payment
   
04/04/14
   
04/04/15
Neocom Solutions, Inc.
   
10,000
   
USD
   
Contractors  License
   
05/18/14
   
05/18/15
Neocom Solutions, Inc.
   
40,000
   
USD
   
Other Permit
   
06/10/14
   
06/10/15
Neocom Solutions, Inc.
   
10,000
   
USD
   
Other License
   
06/18/14
   
06/18/15
Neocom Solutions, Inc.
   
20,000
   
USD
   
Contractors  License
   
06/26/14
   
06/26/15
Neocom Solutions, Inc.
   
10,000
   
USD
   
Contractors  License
   
08/18/14
   
08/18/15
Neocom Solutions, Inc.
   
10,000
   
USD
   
Contractors  License
   
08/18/14
   
08/18/15
Neocom Solutions, Inc.
   
10,000
   
USD
   
Right of Way
   
09/25/14
   
09/25/15
Neocom Solutions, Inc.
   
2,500
   
USD
   
Right of Way
   
11/11/14
   
11/11/15
Neocom Solutions, Inc.
   
25,000
   
USD
   
Other License
   
11/18/14
   
11/18/15
Neocom Solutions, Inc.
   
1,000
   
USD
   
Contractors  License
   
12/31/14
   
12/31/15
Neocom Solutions, Inc.
   
25,000
   
USD
   
Other License
   
01/16/15
   
01/16/16
Neocom Solutions, Inc.
   
10,000
   
USD
   
Electrical Contractor
   
01/27/15
   
01/27/16
Neocom Solutions, Inc.
   
10,000
   
USD
   
Contractors  License
   
03/03/15
   
03/03/16
Neocom Solutions, Inc.
   
5,000
   
USD
   
Other License
   
03/14/15
   
03/14/16
Neocom Solutions, Inc.
   
525
   
USD
   
Other Permit
   
03/14/15
   
03/14/16
Neocom Solutions, Inc.
   
100,000
   
USD
   
Contractors  License
   
03/28/15
   
03/28/16
Neocom Solutions, Inc.
   
40,000
   
USD
   
Other Permit
   
04/09/15
   
04/09/16
Niels Fugal Sons Company, LLC
   
25,000
   
USD
   
Right of Way
   
05/10/12
   
05/10/15
Niels Fugal Sons Company, LLC
   
50,000
   
USD
   
Performance  and Payment
   
06/28/12
   
06/28/13
Niels Fugal Sons Company, LLC
   
25,000
   
USD
   
Right of Way
   
07/06/12
   
07/06/15
Niels Fugal Sons Company, LLC
   
25,000
   
USD
   
Right of Way
   
07/06/12
   
07/06/15
Niels Fugal Sons Company, LLC
   
25,000
   
USD
   
Right of Way
   
11/01/12
   
11/01/15
Niels Fugal Sons Company, LLC
   
39,306
   
USD
   
Right of Way
   
12/11/12
   
12/11/15
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Right of Way
   
12/13/12
   
12/13/15
Niels Fugal Sons Company, LLC
   
5,000
   
USD
   
Notary Bond
   
05/30/13
   
05/30/17
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Contractors  License
   
04/20/14
   
04/20/15
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Contractors  License
   
04/20/14
   
04/20/15
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Other Permit
   
05/05/14
   
05/05/15
Niels Fugal Sons Company, LLC
   
12,500
   
USD
   
Contractors  License
   
05/06/14
   
05/06/15
Niels Fugal Sons Company, LLC
   
1,000
   
USD
   
Other License
   
05/11/14
   
05/11/15
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Other License
   
05/16/14
   
05/16/15
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Street Opening
   
05/16/14
   
05/16/15
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Right of Way
   
05/24/14
   
05/24/15
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Right of Way
   
05/27/14
   
05/27/15
Niels Fugal Sons Company, LLC
   
100,000
   
USD
   
Contractors  License
   
06/19/14
   
06/19/15
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Street Opening
   
07/06/14
   
07/06/15
Niels Fugal Sons Company, LLC
   
12,500
   
USD
   
Contractors  License
   
07/08/14
   
07/08/15
Niels Fugal Sons Company, LLC
   
12,500
   
USD
   
Contractors  License
   
07/08/14
   
07/08/15
Niels Fugal Sons Company, LLC
   
25,000
   
USD
   
Other License
   
07/13/14
   
07/13/15
Niels Fugal Sons Company, LLC
   
75,000
   
USD
   
Contractors  License
   
07/13/14
   
07/13/15
Niels Fugal Sons Company, LLC
   
12,500
   
USD
   
Contractors  License
   
08/12/14
   
08/12/15
Niels Fugal Sons Company, LLC
   
12,000
   
USD
   
Street Obstruction
   
08/15/14
   
08/15/15
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Right of Way
   
09/14/14
   
09/14/15
Niels Fugal Sons Company, LLC
   
50,000
   
USD
   
Contractors  License
   
09/15/14
   
09/15/15
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Other Permit
   
09/25/14
   
09/25/15
Niels Fugal Sons Company, LLC
   
100,000
   
USD
   
Other License
   
11/14/14
   
11/14/15
Niels Fugal Sons Company, LLC
   
50,000
   
USD
   
Contractors  License
   
12/06/14
   
12/06/15
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Right of Way
   
12/16/14
   
12/16/15
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Right of Way
   
12/16/14
   
12/16/15
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Right of Way
   
12/16/14
   
12/16/15
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Right of Way
   
12/16/14
   
12/16/15
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Right of Way
   
01/05/15
   
01/05/16
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Right of Way
   
01/05/15
   
01/05/16
Niels Fugal Sons Company, LLC
   
4,000
   
USD
   
Right of Way
   
01/05/15
   
01/05/16

 
 
 

--------------------------------------------------------------------------------

 
 
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Right of Way
   
01/05/15
   
01/05/16
Niels Fugal Sons Company, LLC
   
20,000
   
USD
   
Right of Way
   
01/05/15
   
01/05/16
Niels Fugal Sons Company, LLC
   
5,000
   
USD
   
Right of Way
   
01/06/15
   
01/06/16
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Contractors  License
   
01/10/15
   
01/10/16
Niels Fugal Sons Company, LLC
   
15,000
   
USD
   
Contractors  License
   
01/10/15
   
01/10/16
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Right of Way
   
01/17/15
   
01/17/16
Niels Fugal Sons Company, LLC
   
20,000
   
USD
   
Right of Way
   
01/17/15
   
01/17/16
Niels Fugal Sons Company, LLC
   
4,000
   
USD
   
Right of Way
   
01/18/15
   
01/18/16
Niels Fugal Sons Company, LLC
   
5,000
   
USD
   
Other Permit
   
01/24/15
   
01/24/16
Niels Fugal Sons Company, LLC
   
50,800
   
USD
   
Other Permit
   
02/01/15
   
02/01/16
Niels Fugal Sons Company, LLC
   
50,000
   
USD
   
Right of Way
   
02/11/15
   
02/11/16
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Right of Way
   
02/11/15
   
02/11/16
Niels Fugal Sons Company, LLC
   
15,000
   
USD
   
Contractors  License
   
02/24/15
   
02/24/16
Niels Fugal Sons Company, LLC
   
12,000
   
USD
   
Contractors  License
   
03/01/15
   
03/01/16
Niels Fugal Sons Company, LLC
   
5,053,485
   
USD
   
Other Contract Award
   
03/02/15
   
03/02/16
Niels Fugal Sons Company, LLC
   
90,000
   
USD
   
Contractors  License
   
03/17/15
   
03/17/16
Niels Fugal Sons Company, LLC
   
10,000
   
USD
   
Right of Way
   
03/22/15
   
03/22/16
Niels Fugal Sons Company, LLC
   
1,000
   
USD
   
Street Opening
   
04/09/15
   
04/09/16
North Sky Communications, Inc.
   
2,516,610
   
USD
   
Performance
   
09/19/11
   
11/26/13
North Sky Communications, Inc.
   
8,877,263
   
USD
   
Performance
   
04/19/13
   
04/19/14
North Sky Communications, Inc.
   
10,000
   
USD
   
Notary Bond
   
08/01/13
   
08/01/17
North Sky Communications, Inc.
   
1,000,000
   
USD
   
Payment
   
03/25/14
   
03/25/15
North Sky Communications, Inc.
   
10,000
   
USD
   
Street Obstruction
   
05/08/14
   
05/08/15
North Sky Communications, Inc.
   
30,000
   
USD
   
Other Permit
   
05/19/14
   
05/19/15
North Sky Communications, Inc.
   
25,000
   
USD
   
Right of Way
   
06/09/14
   
06/09/15
North Sky Communications, Inc.
   
12,500
   
USD
   
Contractors  License
   
06/12/14
   
06/12/15
North Sky Communications, Inc.
   
7,812,682
   
USD
   
Performance  and Payment
   
07/21/14
   
07/21/15
North Sky Communications, Inc.
   
1,998,608
   
USD
   
Performance
   
07/28/14
   
07/28/15
North Sky Communications, Inc.
   
12,500
   
USD
   
Contractors  License
   
08/04/14
   
08/04/15
North Sky Communications, Inc.
   
4,000
   
USD
   
Contractors  License
   
08/10/14
   
08/10/15
North Sky Communications, Inc.
   
10,000
   
USD
   
Street Obstruction
   
08/21/14
   
08/21/15
North Sky Communications, Inc.
   
2,000
   
USD
   
Right of Way
   
09/17/14
   
12/31/15
North Sky Communications, Inc.
   
763,933
   
USD
   
Other Contract Award
   
11/05/14
   
11/05/15
North Sky Communications, Inc.
   
10,000
   
USD
   
Notary Bond
   
11/19/14
   
11/19/18
North Sky Communications, Inc.
   
12,500
   
USD
   
Contractors  License
   
12/03/14
   
12/03/15
North Sky Communications, Inc.
   
12,500
   
USD
   
Contractors  License
   
02/03/15
   
02/03/16
North Sky Communications, Inc.
   
201,821
   
USD
   
Performance
   
02/03/15
   
02/03/16
North Sky Communications, Inc.
   
50,000
   
USD
   
Contractors  License
   
02/22/15
   
02/22/16
North Sky Communications, Inc.
   
75,000
   
USD
   
Contractors  License
   
02/26/15
   
02/26/16
North Sky Communications, Inc.
   
20,000
   
USD
   
Contractors  License
   
02/26/15
   
02/26/16
North Sky Communications, Inc.
   
12,000
   
USD
   
Contractors  License
   
03/09/15
   
03/09/16
North Sky Communications, Inc.
   
25,000
   
USD
   
Street Opening
   
03/30/15
   
03/30/16
North Sky Communications, Inc.
   
244,386
   
USD
   
Performance
   
04/08/15
   
04/08/16
North Sky Communications, Inc.
   
222,381
   
USD
   
Performance
   
04/08/15
   
04/08/16
Parkside Utility Construction, LLC
   
10,000
   
USD
   
Notary Bond
   
02/28/13
   
02/28/17
Parkside Utility Construction, LLC
   
10,000
   
USD
   
Notary Bond
   
04/25/13
   
04/25/17
Parkside Utility Construction, LLC
   
423,200
   
USD
   
Performance  and Payment
   
04/18/14
   
04/18/15
Parkside Utility Construction, LLC
   
7,000,000
   
USD
   
Performance  and Payment
   
05/08/14
   
05/08/15
Parkside Utility Construction, LLC
   
1,501,968
   
USD
   
Performance  and Payment
   
05/23/14
   
05/23/15
Parkside Utility Construction, LLC
   
5,000
   
USD
   
Right of Way
   
07/22/14
   
07/22/15
Parkside Utility Construction, LLC
   
100,000
   
USD
   
Other License
   
10/08/14
   
10/08/15
Parkside Utility Construction, LLC
   
1,000
   
USD
   
Street Opening
   
11/04/14
   
11/04/15
Parkside Utility Construction, LLC
   
5,000
   
USD
   
Street Opening
   
11/09/14
   
11/09/15
Parkside Utility Construction, LLC
   
1,000
   
USD
   
Right of Way
   
12/03/14
   
12/03/15
Parkside Utility Construction, LLC
   
5,000
   
USD
   
Other Permit
   
12/07/14
   
12/07/15
Parkside Utility Construction, LLC
   
100,000
   
USD
   
Right of Way
   
12/20/14
   
12/20/15
Parkside Utility Construction, LLC
   
1,000
   
USD
   
Right of Way
   
12/23/14
   
12/23/15
Parkside Utility Construction, LLC
   
5,000
   
USD
   
Other License
   
01/01/15
   
01/01/16
Parkside Utility Construction, LLC
   
20,000
   
USD
   
Other License
   
01/16/15
   
01/16/16
Parkside Utility Construction, LLC
   
5,000
   
USD
   
Other Permit
   
02/26/15
   
02/26/16
Parkside Utility Construction, LLC
   
10,000
   
USD
   
Other Permit
   
03/10/15
   
03/10/16
Parkside Utility Construction, LLC
   
3,500
   
USD
   
Contractors  License
   
03/19/15
   
03/19/16
Parkside Utility Construction, LLC
   
3,000
   
USD
   
Right of Way
   
04/01/15
   
04/01/16
Parkside Utility Construction, LLC
   
80,000
   
USD
   
Right of Way
   
04/01/15
   
04/01/16
Pauley Construction Inc.
   
7,352,885
   
USD
   
Performance
   
05/23/11
   
05/23/12
Pauley Construction Inc.
   
3,975,874
   
USD
   
Performance
   
06/27/11
   
12/31/11
Pauley Construction Inc.
   
7,027,543
   
USD
   
Performance
   
07/21/11
   
07/21/12
Pauley Construction Inc.
   
1,580,456
   
USD
   
Performance
   
12/12/11
   
12/13/12
Pauley Construction Inc.
   
3,022,699
   
USD
   
Performance
   
03/09/12
   
06/17/12
Pauley Construction Inc.
   
8,516,708
   
USD
   
Performance
   
03/16/12
   
07/16/12
Pauley Construction Inc.
   
4,868,919
   
USD
   
Performance
   
04/06/12
   
08/04/12
Pauley Construction Inc.
   
500
   
USD
   
Other Permit
   
06/14/12
   
06/14/14
Pauley Construction Inc.
   
225,000
   
USD
   
Right of Way
   
07/30/12
   
07/30/13
Pauley Construction Inc.
   
105,000
   
USD
   
Right of Way
   
07/30/12
   
07/30/13
Pauley Construction Inc.
   
7,500
   
USD
   
Right of Way
   
08/02/12
   
08/02/13
Pauley Construction Inc.
   
9,965,028
   
USD
   
Performance  and Payment
   
12/06/12
   
12/31/13
Pauley Construction Inc.
   
5,000
   
USD
   
Notary Bond
   
01/05/13
   
01/04/17
Pauley Construction Inc.
   
10,000
   
USD
   
Other Permit
   
09/17/13
   
09/17/15
Pauley Construction Inc.
   
10,000
   
USD
   
Other Permit
   
09/17/13
   
09/17/15

         
 
 

--------------------------------------------------------------------------------

 
           
Pauley Construction Inc.
   
10,000
   
USD
   
Other Permit
   
09/17/13
   
09/17/15
Pauley Construction Inc.
   
10,000
   
USD
   
Other Permit
   
09/17/13
   
09/17/15
Pauley Construction Inc.
   
10,000
   
USD
   
Other Permit
   
09/18/13
   
09/18/15
Pauley Construction Inc.
   
10,000
   
USD
   
Other License
   
10/07/13
   
10/07/15
Pauley Construction Inc.
   
143,616
   
USD
   
Performance
   
04/04/14
   
04/04/15
Pauley Construction Inc.
   
155,199
   
USD
   
Performance
   
04/15/14
   
04/15/15
Pauley Construction Inc.
   
25,000
   
USD
   
Right of Way
   
04/19/14
   
04/19/15
Pauley Construction Inc.
   
10,000
   
USD
   
Contractors  License
   
05/11/14
   
05/11/15
Pauley Construction Inc.
   
50,000
   
USD
   
Contractors  License
   
05/18/14
   
05/18/15
Pauley Construction Inc.
   
8,000
   
USD
   
Street Opening
   
05/24/14
   
05/24/15
Pauley Construction Inc.
   
2,000
   
USD
   
Right of Way
   
05/30/14
   
05/30/15
Pauley Construction Inc.
   
5,000
   
USD
   
Contractors  License
   
05/31/14
   
05/31/15
Pauley Construction Inc.
   
5,000
   
USD
   
Contractors  License
   
05/31/14
   
05/31/15
Pauley Construction Inc.
   
5,000
   
USD
   
Other License
   
06/01/14
   
06/01/15
Pauley Construction Inc.
   
5,000
   
USD
   
Contractors  License
   
06/08/14
   
06/08/15
Pauley Construction Inc.
   
20,000
   
USD
   
Right of Way
   
06/10/14
   
06/10/15
Pauley Construction Inc.
   
25,000
   
USD
   
Contractors  License
   
06/10/14
   
06/10/15
Pauley Construction Inc.
   
5,000
   
USD
   
Contractors  License
   
06/19/14
   
06/19/15
Pauley Construction Inc.
   
50,000
   
USD
   
Contractors  License
   
06/23/14
   
06/23/15
Pauley Construction Inc.
   
10,000
   
USD
   
Other Permit
   
06/24/14
   
06/24/15
Pauley Construction Inc.
   
25,000
   
USD
   
Other Permit
   
06/26/14
   
06/26/16
Pauley Construction Inc.
   
135,081
   
USD
   
Performance
   
07/01/14
   
07/01/15
Pauley Construction Inc.
   
10,000
   
USD
   
Other License
   
07/07/14
   
07/07/15
Pauley Construction Inc.
   
10,000
   
USD
   
Other Permit
   
07/09/14
   
07/09/15
Pauley Construction Inc.
   
10,000
   
USD
   
Other Permit
   
07/09/14
   
07/09/15
Pauley Construction Inc.
   
1,000
   
USD
   
Other License
   
07/18/14
   
07/18/16
Pauley Construction Inc.
   
25,000
   
USD
   
Contractors  License
   
07/21/14
   
07/21/15
Pauley Construction Inc.
   
5,000
   
USD
   
Contractors  License
   
07/23/14
   
07/23/15
Pauley Construction Inc.
   
5,000
   
USD
   
Other Permit
   
07/28/14
   
07/28/15
Pauley Construction Inc.
   
5,000
   
USD
   
Other License
   
07/29/14
   
07/29/15
Pauley Construction Inc.
   
5,000
   
USD
   
Contractors  License
   
08/04/14
   
08/04/15
Pauley Construction Inc.
   
12,500
   
USD
   
Contractors  License
   
08/05/14
   
08/05/15
Pauley Construction Inc.
   
91,280
   
USD
   
Performance
   
08/13/14
   
08/13/15
Pauley Construction Inc.
   
5,000
   
USD
   
Street Opening
   
08/17/14
   
08/17/15
Pauley Construction Inc.
   
10,000
   
USD
   
Right of Way
   
08/19/14
   
08/19/15
Pauley Construction Inc.
   
10,000
   
USD
   
Contractors  License
   
08/29/14
   
08/29/15
Pauley Construction Inc.
   
10,000
   
USD
   
Other License
   
08/29/14
   
08/29/15
Pauley Construction Inc.
   
10,000
   
USD
   
Other License
   
08/29/14
   
08/29/15
Pauley Construction Inc.
   
5,000
   
USD
   
Right of Way
   
09/04/14
   
09/04/15
Pauley Construction Inc.
   
100,000
   
USD
   
Other Permit
   
09/11/14
   
09/11/15
Pauley Construction Inc.
   
474,095
   
USD
   
Performance
   
09/12/14
   
09/12/15
Pauley Construction Inc.
   
10,000
   
USD
   
Contractors  License
   
09/19/14
   
09/19/15
Pauley Construction Inc.
   
10,000
   
USD
   
Other Permit
   
09/23/14
   
09/23/15
Pauley Construction Inc.
   
10,000
   
USD
   
Other Permit
   
09/23/14
   
09/23/15
Pauley Construction Inc.
   
10,000
   
USD
   
Other Permit
   
09/23/14
   
09/23/15
Pauley Construction Inc.
   
10,000
   
USD
   
Other Permit
   
09/23/14
   
09/23/15
Pauley Construction Inc.
   
15,000
   
USD
   
Other Permit
   
09/24/14
   
09/24/15
Pauley Construction Inc.
   
15,000
   
USD
   
Other Permit
   
09/24/14
   
09/24/15
Pauley Construction Inc.
   
10,000
   
USD
   
Other License
   
09/26/14
   
09/26/15
Pauley Construction Inc.
   
1,000
   
USD
   
Contractors  License
   
10/05/14
   
10/05/15
Pauley Construction Inc.
   
20,000
   
USD
   
Right of Way
   
10/05/14
   
10/05/15
Pauley Construction Inc.
   
5,000
   
USD
   
Right of Way
   
10/09/14
   
10/09/15
Pauley Construction Inc.
   
5,000
   
USD
   
Right of Way
   
10/15/14
   
10/31/16
Pauley Construction Inc.
   
1,000
   
USD
   
Other Permit
   
10/23/14
   
10/23/15
Pauley Construction Inc.
   
168,352
   
USD
   
Performance
   
11/04/14
   
11/04/15
Pauley Construction Inc.
   
10,000
   
USD
   
Other Permit
   
11/07/14
   
11/07/15
Pauley Construction Inc.
   
5,000
   
USD
   
Other License
   
01/01/15
   
01/01/16
Pauley Construction Inc.
   
10,000
   
USD
   
Other License
   
01/01/15
   
01/01/16
Pauley Construction Inc.
   
20,000
   
USD
   
Other License
   
01/01/15
   
01/01/16
Pauley Construction Inc.
   
10,000
   
USD
   
Other License
   
01/01/15
   
01/01/16
Pauley Construction Inc.
   
40,000
   
USD
   
Other License
   
01/06/15
   
01/06/16
Pauley Construction Inc.
   
12,500
   
USD
   
Contractors  License
   
01/14/15
   
01/14/16
Pauley Construction Inc.
   
5,000
   
USD
   
Right of Way
   
02/06/15
   
02/06/17
Pauley Construction Inc.
   
1,000
   
USD
   
Contractors  License
   
02/17/15
   
02/17/16
Pauley Construction Inc.
   
5,000
   
USD
   
Other Permit
   
03/06/15
   
03/06/16
Pauley Construction Inc.
   
208,269
   
USD
   
Performance
   
03/06/15
   
03/06/16
Pauley Construction Inc.
   
169,644
   
USD
   
Performance
   
03/06/15
   
03/06/16
Pauley Construction Inc.
   
5,000
   
USD
   
Right of Way
   
03/06/15
   
03/06/16
Pauley Construction Inc.
   
50,000
   
USD
   
Contractors  License
   
03/10/15
   
03/10/16
Pauley Construction Inc.
   
20,000
   
USD
   
Contractors  License
   
03/10/15
   
03/10/16
Pauley Construction Inc.
   
10,000
   
USD
   
Other License
   
03/10/15
   
03/10/16
Pauley Construction Inc.
   
5,000
   
USD
   
Right of Way
   
03/10/15
   
03/10/16
Pauley Construction Inc.
   
5,000
   
USD
   
Contractors  License
   
03/10/15
   
03/10/16
Pauley Construction Inc.
   
5,000
   
USD
   
Contractors  License
   
03/10/15
   
03/10/16
Pauley Construction Inc.
   
20,000
   
USD
   
Contractors  License
   
03/10/15
   
03/10/16
Pauley Construction Inc.
   
20,000
   
USD
   
Contractors  License
   
03/10/15
   
03/10/16
Pauley Construction Inc.
   
2,500
   
USD
   
Contractors  License
   
03/11/15
   
03/11/16
Pauley Construction Inc.
   
5,000
   
USD
   
Right of Way
   
03/11/15
   
03/11/16
Pauley Construction Inc.
   
5,000
   
USD
   
Contractors  License
   
03/11/15
   
03/11/16

       
 
 

--------------------------------------------------------------------------------

 
         
Pauley Construction Inc.
   
10,000
   
USD
   
Contractors  License
   
03/22/15
   
03/22/16
Pauley Construction Inc.
   
2,000
   
USD
   
Contractors  License
   
03/31/15
   
03/31/16
Pauley Construction Inc.
   
10,000
   
USD
   
Right of Way
   
03/31/15
   
03/31/16
Pauley Construction Inc.
   
1,000
   
USD
   
Contractors  License
   
04/01/15
   
04/01/16
Pauley Construction Inc.
   
5,000
   
USD
   
Contractors  License
   
04/01/15
   
04/01/16
Pauley Construction Inc.
   
13,000
   
USD
   
Other Miscellaneous
   
04/01/15
   
04/01/16
Pauley Construction Inc.
   
5,000
   
USD
   
Notary Bond
   
04/07/15
   
04/07/19
Pauley Construction Inc.
   
30,000
   
USD
   
Other Permit
   
04/09/15
   
04/09/16
Precision Valley Communications of Vermont, LLC
   
5,000
   
USD
   
Street Opening
   
04/18/14
   
04/18/15
Precision Valley Communications of Vermont, LLC
   
50,000
   
USD
   
Street Opening
   
04/30/14
   
04/30/15
Precision Valley Communications of Vermont, LLC
   
5,000
   
USD
   
Street Opening
   
05/30/14
   
05/30/15
Precision Valley Communications of Vermont, LLC
   
5,000
   
USD
   
Street Opening
   
06/04/14
   
06/04/15
Precision Valley Communications of Vermont, LLC
   
5,000
   
USD
   
Street Opening
   
07/16/14
   
07/16/15
Precision Valley Communications of Vermont, LLC
   
20,000
   
USD
   
Right of Way
   
07/18/14
   
07/18/15
Precision Valley Communications of Vermont, LLC
   
5,000
   
USD
   
Street Opening
   
07/22/14
   
07/22/15
Precision Valley Communications of Vermont, LLC
   
10,000
   
USD
   
Street Opening
   
08/19/14
   
08/19/15
Precision Valley Communications of Vermont, LLC
   
10,000
   
USD
   
Street Opening
   
09/11/14
   
09/11/16
Precision Valley Communications of Vermont, LLC
   
10,000
   
USD
   
Street Opening
   
09/11/14
   
09/11/15
Precision Valley Communications of Vermont, LLC
   
5,000
   
USD
   
Street Opening
   
09/22/14
   
09/22/15
Precision Valley Communications of Vermont, LLC
   
5,000
   
USD
   
Street Opening
   
10/07/14
   
10/07/15
Precision Valley Communications of Vermont, LLC
   
5,000
   
USD
   
Street Opening
   
10/28/14
   
10/28/15
Precision Valley Communications of Vermont, LLC
   
10,000
   
USD
   
Street Opening
   
10/28/14
   
10/28/15
Precision Valley Communications of Vermont, LLC
   
5,000
   
USD
   
Right of Way
   
03/12/15
   
03/12/16
Prince Telecom, LLC
   
10,000
   
USD
   
Other License
   
03/04/14
   
01/31/17
Prince Telecom, LLC
   
10,000
   
USD
   
Street Obstruction
   
04/23/14
   
04/23/15
Prince Telecom, LLC
   
10,000
   
USD
   
Street Obstruction
   
04/24/14
   
04/24/15
Prince Telecom, LLC
   
11,000
   
USD
   
Wage and Welfare
   
04/27/14
   
04/27/15
Prince Telecom, LLC
   
2,500
   
USD
   
Contractors  License
   
05/17/14
   
05/17/15
Prince Telecom, LLC
   
5,000
   
USD
   
Other License
   
05/24/14
   
05/24/15
Prince Telecom, LLC
   
1,000
   
USD
   
Other Permit
   
05/25/14
   
05/25/15
Prince Telecom, LLC
   
8,000
   
USD
   
Contractors  License
   
06/13/14
   
06/13/15
Prince Telecom, LLC
   
10,000
   
USD
   
Other License
   
06/19/14
   
06/19/15
Prince Telecom, LLC
   
12,500
   
USD
   
Contractors  License
   
07/01/14
   
07/01/15
Prince Telecom, LLC
   
12,500
   
USD
   
Contractors  License
   
07/01/14
   
07/01/15
Prince Telecom, LLC
   
100,000
   
USD
   
Contractors  License
   
07/01/14
   
07/01/15
Prince Telecom, LLC
   
30,000
   
USD
   
Contractors  License
   
07/23/14
   
07/23/15
Prince Telecom, LLC
   
5,000
   
USD
   
Other Permit
   
08/22/14
   
08/22/15
Prince Telecom, LLC
   
20,000
   
USD
   
Contractors  License
   
08/26/14
   
08/26/15
Prince Telecom, LLC
   
75,000
   
USD
   
Contractors  License
   
08/26/14
   
08/26/15
Prince Telecom, LLC
   
20,000
   
USD
   
Other License
   
09/03/14
   
09/03/15
Prince Telecom, LLC
   
10,000
   
USD
   
Right of Way
   
09/17/14
   
09/17/15
Prince Telecom, LLC
   
100,000
   
USD
   
Contractors  License
   
09/18/14
   
09/18/15
Prince Telecom, LLC
   
12,000
   
USD
   
Contractors  License
   
10/02/14
   
10/02/15
Prince Telecom, LLC
   
10,000
   
USD
   
Other Miscellaneous
   
10/09/14
   
10/09/15
Prince Telecom, LLC
   
12,500
   
USD
   
Contractors  License
   
10/15/14
   
10/15/15
Prince Telecom, LLC
   
12,500
   
USD
   
Contractors  License
   
10/16/14
   
10/16/15
Prince Telecom, LLC
   
5,000
   
USD
   
Other License
   
10/30/14
   
10/30/15
Prince Telecom, LLC
   
50,000
   
USD
   
Contractors  License
   
11/14/14
   
11/14/15
Prince Telecom, LLC
   
4,000
   
USD
   
Contractors  License
   
12/14/14
   
12/14/15
Prince Telecom, LLC
   
10,000
   
USD
   
Contractors  License
   
12/30/14
   
12/30/15
Prince Telecom, LLC
   
10,000
   
USD
   
Other License
   
01/28/15
   
01/28/16
Prince Telecom, LLC
   
10,000
   
USD
   
Other License
   
01/31/15
   
01/31/16
Prince Telecom, LLC
   
10,000
   
USD
   
Contractors  License
   
04/05/15
   
04/05/16
Professional Teleconcepts, Inc.
   
2,000
   
USD
   
Other License
   
08/16/14
   
08/16/15
RJE Canada, ULC
   
16,891,374
   
CAD
   
Performance
   
01/01/12
   
01/01/13
RJE Canada, ULC
   
982,244
   
CAD
   
Performance
   
08/20/14
   
08/20/15
RJE Telecom, LLC
   
4,000
   
USD
   
Contractors  License
   
03/29/14
   
03/29/15
RJE Telecom, LLC
   
3,500
   
USD
   
Contractors  License
   
07/31/14
   
07/31/15
RJE Telecom, LLC
   
10,000
   
USD
   
Contractors  License
   
07/31/14
   
07/31/15
RJE Telecom, LLC
   
15,000
   
USD
   
Contractors  License
   
04/08/15
   
04/08/16
RJE Telecom, LLC
   
20,000
   
USD
   
Contractors  License
   
04/08/15
   
04/08/16
Sage Telecommunications Corp. of Colorado, LLC
   
3,000
   
USD
   
Street Opening
   
07/10/13
   
07/10/15
Sage Telecommunications Corp. of Colorado, LLC
   
10,000
   
USD
   
Contractors  License
   
04/15/14
   
04/15/15
Sage Telecommunications Corp. of Colorado, LLC
   
5,000
   
USD
   
Other License
   
04/23/14
   
04/23/15
Sage Telecommunications Corp. of Colorado, LLC
   
20,000
   
USD
   
Contractors  License
   
05/10/14
   
05/10/15
Sage Telecommunications Corp. of Colorado, LLC
   
5,000
   
USD
   
Other License
   
06/09/14
   
06/09/15
Sage Telecommunications Corp. of Colorado, LLC
   
5,000
   
USD
   
Other License
   
06/16/14
   
06/16/15
Sage Telecommunications Corp. of Colorado, LLC
   
50,000
   
USD
   
Right of Way
   
07/15/14
   
07/15/15
Sage Telecommunications Corp. of Colorado, LLC
   
7,500
   
USD
   
Other Permit
   
08/07/14
   
08/07/15
Sage Telecommunications Corp. of Colorado, LLC
   
20,000
   
USD
   
Right of Way
   
08/12/14
   
08/12/15
Sage Telecommunications Corp. of Colorado, LLC
   
50,000
   
USD
   
Contractors  License
   
09/05/14
   
09/05/15
Sage Telecommunications Corp. of Colorado, LLC
   
20,000
   
USD
   
Contractors  License
   
09/12/14
   
09/12/15
Sage Telecommunications Corp. of Colorado, LLC
   
5,000
   
USD
   
Right of Way
   
09/19/14
   
09/19/15
Sage Telecommunications Corp. of Colorado, LLC
   
10,000
   
USD
   
Contractors  License
   
09/27/14
   
09/27/15
Sage Telecommunications Corp. of Colorado, LLC
   
5,000
   
USD
   
Other Permit
   
10/08/14
   
10/08/15
Sage Telecommunications Corp. of Colorado, LLC
   
5,000
   
USD
   
Right of Way
   
10/31/14
   
10/31/15
Sage Telecommunications Corp. of Colorado, LLC
   
5,000
   
USD
   
Contractors  License
   
11/08/14
   
11/08/15
Sage Telecommunications Corp. of Colorado, LLC
   
10,000
   
USD
   
Other Permit
   
11/18/14
   
11/18/15
Sage Telecommunications Corp. of Colorado, LLC
   
5,000
   
USD
   
Contractors  License
   
11/18/14
   
11/18/15

 
 
 

--------------------------------------------------------------------------------

 
               
Sage Telecommunications Corp. of Colorado, LLC
   
5,000
   
USD
   
Right of Way
   
12/12/14
   
12/12/15
Sage Telecommunications Corp. of Colorado, LLC
   
5,000
   
USD
   
Right of Way
   
12/18/14
   
12/18/15
Sage Telecommunications Corp. of Colorado, LLC
   
5,000
   
USD
   
Other Permit
   
12/20/14
   
12/20/15
Sage Telecommunications Corp. of Colorado, LLC
   
50,000
   
USD
   
Right of Way
   
01/03/15
   
01/03/16
Sage Telecommunications Corp. of Colorado, LLC
   
5,000
   
USD
   
Contractors  License
   
01/06/15
   
01/06/16
Sage Telecommunications Corp. of Colorado, LLC
   
175,000
   
USD
   
Performance  and Payment
   
01/12/15
   
01/12/16
Sage Telecommunications Corp. of Colorado, LLC
   
20,000
   
USD
   
Contractors  License
   
01/18/15
   
01/18/16
Sage Telecommunications Corp. of Colorado, LLC
   
5,000
   
USD
   
Right of Way
   
01/22/15
   
01/22/16
Sage Telecommunications Corp. of Colorado, LLC
   
5,000
   
USD
   
Contractors  License
   
01/22/15
   
01/22/16
Sage Telecommunications Corp. of Colorado, LLC
   
5,000
   
USD
   
Contractors  License
   
02/01/15
   
02/01/16
Sage Telecommunications Corp. of Colorado, LLC
   
5,000
   
USD
   
Contractors  License
   
02/01/15
   
02/01/16
Sage Telecommunications Corp. of Colorado, LLC
   
5,000
   
USD
   
Contractors  License
   
02/01/15
   
02/01/16
Sage Telecommunications Corp. of Colorado, LLC
   
5,000
   
USD
   
Contractors  License
   
02/01/15
   
02/01/16
Sage Telecommunications Corp. of Colorado, LLC
   
5,000
   
USD
   
Contractors  License
   
02/01/15
   
02/01/16
Sage Telecommunications Corp. of Colorado, LLC
   
10,000
   
USD
   
Contractors  License
   
02/12/15
   
02/12/16
Sage Telecommunications Corp. of Colorado, LLC
   
20,000
   
USD
   
Right of Way
   
02/18/15
   
02/18/16
Spectrum Wireless Solutions, Inc.
   
3,000,000
   
USD
   
Payment
   
02/26/14
   
02/26/15
Spectrum Wireless Solutions, Inc.
   
12,500
   
USD
   
Contractors  License
   
04/01/14
   
04/01/15
Spectrum Wireless Solutions, Inc.
   
4,098,830
   
USD
   
Performance  and Payment
   
05/20/14
   
05/20/15
Spectrum Wireless Solutions, Inc.
   
6,000
   
USD
   
Contractors  License
   
05/21/14
   
05/21/15
Spectrum Wireless Solutions, Inc.
   
17,000
   
USD
   
Other Financial Guarantee
   
05/21/14
   
05/21/15
Spectrum Wireless Solutions, Inc.
   
15,000
   
USD
   
Other License
   
06/12/14
   
06/12/15
Spectrum Wireless Solutions, Inc.
   
25,000
   
USD
   
Contractors  License
   
07/15/14
   
07/15/15
Spectrum Wireless Solutions, Inc.
   
5,000
   
USD
   
Contractors  License
   
07/19/14
   
07/19/15
Spectrum Wireless Solutions, Inc.
   
5,000
   
USD
   
Contractors  License
   
08/08/14
   
08/08/15
Spectrum Wireless Solutions, Inc.
   
19,153
   
USD
   
Performance  and Payment
   
10/14/14
   
10/14/15
Spectrum Wireless Solutions, Inc.
   
12,500
   
USD
   
Contractors  License
   
11/09/14
   
11/09/15
Spectrum Wireless Solutions, Inc.
   
60,185
   
USD
   
Performance  and Payment
   
12/08/14
   
12/08/15
Spectrum Wireless Solutions, Inc.
   
10,000
   
USD
   
Contractors  License
   
01/01/15
   
01/01/16
Spectrum Wireless Solutions, Inc.
   
25,000
   
USD
   
Contractors  License
   
01/01/15
   
01/01/16
Spectrum Wireless Solutions, Inc.
   
1,000
   
USD
   
Contractors  License
   
02/01/15
   
02/01/16
Spectrum Wireless Solutions, Inc.
   
80,000
   
USD
   
Contractors  License
   
03/06/15
   
03/06/16
Spectrum Wireless Solutions, Inc.
   
13,997
   
USD
   
Performance  and Payment
   
03/27/15
   
03/27/16
Star Construction, LLC
   
136,528
   
USD
   
Performance
   
02/07/11
   
02/07/12
Star Construction, LLC
   
3,663,396
   
USD
   
Performance
   
10/07/11
   
10/07/12
Star Construction, LLC
   
1,377,056
   
USD
   
Subcontract  Performance  and Subcontract  Payment
   
03/07/12
   
03/07/13
Star Construction, LLC
   
3,563,512
   
USD
   
Performance
   
04/18/12
   
04/18/13
Star Construction, LLC
   
3,993,333
   
USD
   
Other Contract Award
   
09/13/12
   
09/13/13
Star Construction, LLC
   
108,826
   
USD
   
Subcontract  Performance  and Subcontract  Payment
   
10/29/12
   
10/29/13
Star Construction, LLC
   
1,078,042
   
USD
   
Performance
   
11/28/12
   
11/28/13
Star Construction, LLC
   
3,469,545
   
USD
   
Performance
   
11/28/12
   
11/28/13
Star Construction, LLC
   
50,000
   
USD
   
Performance
   
01/01/13
   
01/01/14
Star Construction, LLC
   
50,000
   
USD
   
Performance
   
01/01/13
   
01/01/14
Star Construction, LLC
   
2,077,552
   
USD
   
Performance
   
01/23/13
   
01/23/14
Star Construction, LLC
   
930,186
   
USD
   
Performance
   
02/15/13
   
02/15/14
Star Construction, LLC
   
745,172
   
USD
   
Performance
   
02/20/13
   
02/20/14
Star Construction, LLC
   
672,076
   
USD
   
Performance
   
03/22/13
   
03/22/14
Star Construction, LLC
   
208,149
   
USD
   
Performance
   
03/22/13
   
03/22/14
Star Construction, LLC
   
209,453
   
USD
   
Performance  and Payment
   
06/21/13
   
06/21/14
Star Construction, LLC
   
886,876
   
USD
   
Performance
   
07/02/13
   
07/02/14
Star Construction, LLC
   
1,131,892
   
USD
   
Performance
   
07/02/13
   
07/02/14
Star Construction, LLC
   
1,263,257
   
USD
   
Performance
   
07/08/13
   
07/08/14
Star Construction, LLC
   
485,638
   
USD
   
Performance
   
07/09/13
   
07/09/14
Star Construction, LLC
   
1,439,984
   
USD
   
Performance
   
08/20/13
   
08/20/14
Star Construction, LLC
   
5,000
   
USD
   
Street Opening
   
04/02/14
   
04/02/15
Star Construction, LLC
   
7,500
   
USD
   
Street Opening
   
04/04/14
   
04/04/15
Star Construction, LLC
   
5,000
   
USD
   
Right of Way
   
04/18/14
   
04/18/15
Star Construction, LLC
   
50,000
   
USD
   
Right of Way
   
04/28/14
   
04/28/15
Star Construction, LLC
   
40,000
   
USD
   
Other Permit
   
05/05/14
   
05/05/15
Star Construction, LLC
   
5,000
   
USD
   
Right of Way
   
06/05/14
   
06/05/15
Star Construction, LLC
   
10,000
   
USD
   
Other Permit
   
07/18/14
   
07/18/15
Star Construction, LLC
   
1,456,576
   
USD
   
Performance  and Payment
   
07/21/14
   
07/21/15
Star Construction, LLC
   
25,000
   
USD
   
Street Opening
   
07/22/14
   
07/22/15
Star Construction, LLC
   
50,000
   
USD
   
Right of Way
   
08/01/14
   
08/01/15
Star Construction, LLC
   
2,500
   
USD
   
Right of Way
   
08/09/14
   
08/09/15
Star Construction, LLC
   
50,000
   
USD
   
Performance
   
08/11/14
   
08/11/15
Star Construction, LLC
   
50,000
   
USD
   
Performance
   
09/05/14
   
09/05/17
Star Construction, LLC
   
5,000
   
USD
   
Right of Way
   
09/17/14
   
09/17/15
Star Construction, LLC
   
1,000
   
USD
   
Street Opening
   
10/21/14
   
10/21/15
Star Construction, LLC
   
50,000
   
USD
   
Right of Way
   
10/28/14
   
10/28/15
Star Construction, LLC
   
50,000
   
USD
   
Right of Way
   
10/28/14
   
10/28/15
Star Construction, LLC
   
5,000
   
USD
   
Right of Way
   
11/05/14
   
11/05/15
Star Construction, LLC
   
50,000
   
USD
   
Right of Way
   
11/06/14
   
11/06/15
Star Construction, LLC
   
10,000
   
USD
   
Right of Way
   
11/09/14
   
11/09/15
Star Construction, LLC
   
1,000
   
USD
   
Other License
   
11/10/14
   
11/10/15
Star Construction, LLC
   
10,000
   
USD
   
Right of Way
   
11/16/14
   
11/16/15
Star Construction, LLC
   
10,000
   
USD
   
Contractors  License
   
11/19/14
   
11/19/15
Star Construction, LLC
   
180,000
   
USD
   
Sales Tax
   
11/21/14
   
11/21/15
Star Construction, LLC
   
30,000
   
USD
   
Right of Way
   
12/12/14
   
12/12/15

       
 
 

--------------------------------------------------------------------------------

 
         
Star Construction, LLC
   
75,000
   
USD
   
Right of Way
   
12/16/14
   
12/16/15
Star Construction, LLC
   
10,000
   
USD
   
Other Miscellaneous
   
12/31/14
   
12/31/15
Star Construction, LLC
   
10,000
   
USD
   
Right of Way
   
02/09/15
   
02/09/16
Star Construction, LLC
   
144,952
   
USD
   
Performance  and Payment
   
02/09/15
   
12/31/15
Star Construction, LLC
   
50,000
   
USD
   
Right of Way
   
02/11/15
   
02/11/16
Star Construction, LLC
   
30,000
   
USD
   
Right of Way
   
03/01/15
   
03/01/16
Star Construction, LLC
   
211,484
   
USD
   
Performance  and Payment
   
03/19/15
   
03/19/16
Star Construction, LLC
   
4,000
   
USD
   
Right of Way
   
03/23/15
   
03/23/16
Star Construction, LLC
   
4,000
   
USD
   
Right of Way
   
03/23/15
   
03/23/16
Star Construction, LLC
   
5,000
   
USD
   
Right of Way
   
03/25/15
   
03/25/16
Star Construction, LLC
   
5,000
   
USD
   
Right of Way
   
03/28/15
   
03/28/16
Star Construction, LLC
   
50,000
   
USD
   
Right of Way
   
04/08/15
   
04/08/16
Stevens Communications, LLC
   
10,000
   
USD
   
Other Financial Guarantee
   
05/16/14
   
05/16/15
Stevens Communications, LLC
   
5,000
   
USD
   
Contractors  License
   
10/23/14
   
10/23/15
TCS Communications, LLC
   
32,973,495
   
USD
   
Other Contract Award
   
05/03/12
   
05/03/13
TCS Communications, LLC
   
1,220,909
   
USD
   
Performance
   
06/11/13
   
06/11/14
TCS Communications, LLC
   
30,000
   
USD
   
Street Opening
   
08/10/13
   
08/10/14
TCS Communications, LLC
   
501,670
   
USD
   
Other Contract Award
   
08/13/13
   
08/13/14
TCS Communications, LLC
   
7,000
   
USD
   
Other Financial Guarantee
   
05/14/14
   
05/14/15
TCS Communications, LLC
   
100,000
   
USD
   
Contractors  License
   
05/28/14
   
05/28/15
TCS Communications, LLC
   
10,000
   
USD
   
Contractors  License
   
06/23/14
   
06/23/15
TCS Communications, LLC
   
20,000
   
USD
   
Right of Way
   
06/24/14
   
06/24/15
TCS Communications, LLC
   
20,095,023
   
USD
   
Performance  and Payment
   
07/01/14
   
07/01/15
TCS Communications, LLC
   
1,000,000
   
USD
   
Contractors  License
   
07/03/14
   
07/03/15
TCS Communications, LLC
   
10,000
   
USD
   
Street Opening
   
07/10/14
   
07/10/15
TCS Communications, LLC
   
25,000
   
USD
   
Street Opening
   
07/13/14
   
07/13/15
TCS Communications, LLC
   
10,000
   
USD
   
Other Permit
   
07/21/14
   
07/21/15
TCS Communications, LLC
   
20,000
   
USD
   
Contractors  License
   
07/25/14
   
07/25/15
TCS Communications, LLC
   
10,000
   
USD
   
Street Opening
   
07/25/14
   
07/25/15
TCS Communications, LLC
   
25,000
   
USD
   
Street Opening
   
08/02/14
   
08/02/15
TCS Communications, LLC
   
14,250
   
USD
   
Contractors  License
   
08/05/14
   
08/05/15
TCS Communications, LLC
   
10,000
   
USD
   
Right of Way
   
08/16/14
   
08/16/15
TCS Communications, LLC
   
750,000
   
USD
   
Other Financial Guarantee
   
08/30/14
   
08/30/15
TCS Communications, LLC
   
10,000
   
USD
   
Street Opening
   
08/31/14
   
08/31/15
TCS Communications, LLC
   
50,000
   
USD
   
Street Opening
   
09/05/14
   
09/05/15
TCS Communications, LLC
   
1,300
   
USD
   
Street Obstruction
   
09/06/14
   
09/06/15
TCS Communications, LLC
   
5,000
   
USD
   
Contractors  License
   
09/30/14
   
09/30/15
TCS Communications, LLC
   
50,000
   
USD
   
Street Opening
   
12/28/14
   
12/28/15
TCS Communications, LLC
   
50,000
   
USD
   
Right of Way
   
04/08/15
   
04/08/16
Tesinc, LLC
   
17,500
   
USD
   
Contractors  License
   
05/17/14
   
05/17/15
Tesinc, LLC
   
4,000
   
USD
   
Contractors  License
   
07/01/14
   
07/01/15
Tesinc, LLC
   
4,000
   
USD
   
Contractors  License
   
10/19/14
   
10/19/15
Tesinc, LLC
   
12,000
   
USD
   
Contractors  License
   
03/04/15
   
03/04/16
Tesinc, LLC
   
10,000
   
USD
   
Contractors  License
   
04/01/15
   
04/01/16
Tesinc, LLC
   
7,500
   
USD
   
Contractors  License
   
04/01/15
   
04/01/16
Tjader & Highstrom Utility Services, LLC
   
2,143,950
   
USD
   
Performance
   
04/24/13
   
04/24/14
Tjader & Highstrom Utility Services, LLC
   
2,216,423
   
USD
   
Other Contract Award
   
06/04/13
   
06/04/14
Tjader & Highstrom Utility Services, LLC
   
2,885,152
   
USD
   
Performance
   
09/04/13
   
09/04/14
Tjader & Highstrom Utility Services, LLC
   
3,858,193
   
USD
   
Performance
   
11/06/13
   
11/06/14
Tjader & Highstrom Utility Services, LLC
   
2,482,104
   
USD
   
Performance  and Payment
   
03/04/14
   
03/04/15
Tjader & Highstrom Utility Services, LLC
   
1,803,543
   
USD
   
Performance
   
03/05/14
   
03/05/15
Tjader & Highstrom Utility Services, LLC
   
10,000
   
USD
   
Other Permit
   
04/01/14
   
04/01/15
Tjader & Highstrom Utility Services, LLC
   
10,000
   
USD
   
Contractors  License
   
04/01/14
   
04/01/15
Tjader & Highstrom Utility Services, LLC
   
1,823,125
   
USD
   
Other Contract Award
   
04/17/14
   
04/17/15
Tjader & Highstrom Utility Services, LLC
   
20,000
   
USD
   
Contractors  License
   
04/30/14
   
04/30/15
Tjader & Highstrom Utility Services, LLC
   
12,500
   
USD
   
Contractors  License
   
06/10/14
   
06/10/15
Tjader & Highstrom Utility Services, LLC
   
12,500
   
USD
   
Contractors  License
   
06/10/14
   
06/10/15
Tjader & Highstrom Utility Services, LLC
   
25,000
   
USD
   
Contractors  License
   
07/30/14
   
07/30/15
Tjader & Highstrom Utility Services, LLC
   
4,049,436
   
USD
   
Other Contract Award
   
08/11/14
   
08/11/15
Tjader & Highstrom Utility Services, LLC
   
25,000
   
USD
   
Contractors  License
   
11/07/14
   
11/07/15
Tjader & Highstrom Utility Services, LLC
   
2,908,598
   
USD
   
Performance  and Maintenance
   
12/02/14
   
12/02/15
Tjader & Highstrom Utility Services, LLC
   
25
   
USD
   
Sales Tax
   
01/12/15
   
01/12/16
Tjader & Highstrom Utility Services, LLC
   
7,000
   
USD
   
Other Financial Guarantee
   
02/01/15
   
02/01/16
Tjader & Highstrom Utility Services, LLC
   
877,781
   
USD
   
Performance
   
03/17/15
   
03/17/16
Trawick Construction Company, Inc.
   
27,000
   
USD
   
Sales Tax
   
06/16/12
   
06/15/15
Trawick Construction Company, Inc.
   
44,000
   
USD
   
Fuel Tax
   
01/01/13
   
12/31/15
Trawick Construction Company, Inc.
   
50,000
   
USD
   
Performance
   
05/29/13
   
05/29/14
Trawick Construction Company, Inc.
   
26,520
   
USD
   
Sales Tax
   
05/31/13
   
05/31/16
Trawick Construction Company, Inc.
   
1,082,681
   
USD
   
Performance
   
03/06/14
   
03/06/15
Trawick Construction Company, Inc.
   
1,396,097
   
USD
   
Performance
   
03/06/14
   
03/06/15
Trawick Construction Company, Inc.
   
2,194,983
   
USD
   
Performance
   
03/19/14
   
03/19/15
Trawick Construction Company, Inc.
   
10,000
   
USD
   
Contractors  License
   
06/04/14
   
06/04/15
Trawick Construction Company, Inc.
   
5,000
   
USD
   
Other License
   
07/23/14
   
07/23/15
Trawick Construction Company, Inc.
   
10,000
   
USD
   
Road Restoration/Maintenance
   
08/18/14
   
08/18/15
Trawick Construction Company, Inc.
   
10,000
   
USD
   
Contractors  License
   
09/06/14
   
09/06/15
Trawick Construction Company, Inc.
   
150,000
   
USD
   
Other Financial Guarantee
   
09/12/14
   
09/12/15
Trawick Construction Company, Inc.
   
10,000
   
USD
   
Contractors  License
   
11/10/14
   
11/10/15
Trawick Construction Company, Inc.
   
10,000
   
USD
   
Other License
   
12/31/14
   
12/31/15
Trawick Construction Company, Inc.
   
50,000
   
USD
   
Other License
   
01/10/15
   
01/10/16

         
 
 

--------------------------------------------------------------------------------

 
              
Trawick Construction Company, Inc.
   
120,000
   
USD
   
Sales Tax
   
02/19/15
   
02/19/16
Triple-D Communications, LLC
   
1,483,272
   
USD
   
Other Contract Award
   
10/14/11
   
10/14/12
Triple-D Communications, LLC
   
1,411,786
   
USD
   
Other Contract Award
   
11/08/11
   
11/08/12
Triple-D Communications, LLC
   
2,703,577
   
USD
   
Other Contract Award
   
11/10/11
   
11/10/12
Triple-D Communications, LLC
   
1,033,060
   
USD
   
Other Contract Award
   
11/10/11
   
11/10/12
Triple-D Communications, LLC
   
2,156,517
   
USD
   
Other Contract Award
   
11/28/11
   
11/28/12
Triple-D Communications, LLC
   
727,843
   
USD
   
Other Contract Award
   
03/14/12
   
03/14/13
Triple-D Communications, LLC
   
1,331,092
   
USD
   
Other Contract Award
   
03/22/12
   
03/22/13
Triple-D Communications, LLC
   
3,329,863
   
USD
   
Other Contract Award
   
04/12/12
   
04/12/13
Triple-D Communications, LLC
   
2,095,699
   
USD
   
Performance
   
06/07/12
   
06/07/13
Triple-D Communications, LLC
   
1,076,110
   
USD
   
Other Contract Award
   
06/27/12
   
06/27/13
Triple-D Communications, LLC
   
1,305,678
   
USD
   
Other Contract Award
   
07/02/12
   
07/02/13
Triple-D Communications, LLC
   
1,724,232
   
USD
   
Other Contract Award
   
07/12/12
   
07/12/13
Triple-D Communications, LLC
   
2,554,927
   
USD
   
Other Contract Award
   
08/06/12
   
08/06/13
Triple-D Communications, LLC
   
353,564
   
USD
   
Other Contract Award
   
08/06/12
   
08/06/13
Triple-D Communications, LLC
   
1,843,517
   
USD
   
Other Contract Award
   
08/13/12
   
08/13/13
Triple-D Communications, LLC
   
1,161,503
   
USD
   
Other Contract Award
   
08/20/12
   
08/20/13
Triple-D Communications, LLC
   
1,775,086
   
USD
   
Other Contract Award
   
08/24/12
   
08/24/13
Triple-D Communications, LLC
   
1,861,073
   
USD
   
Other Contract Award
   
08/27/12
   
08/27/13
Triple-D Communications, LLC
   
831,283
   
USD
   
Performance
   
12/19/12
   
12/19/13
Triple-D Communications, LLC
   
3,548,861
   
USD
   
Other Contract Award
   
02/18/13
   
02/18/14
Triple-D Communications, LLC
   
1,586,950
   
USD
   
Other Contract Award
   
02/26/13
   
02/26/14
Triple-D Communications, LLC
   
976,457
   
USD
   
Other Contract Award
   
03/18/13
   
03/18/14
Triple-D Communications, LLC
   
3,526,942
   
USD
   
Other Contract Award
   
09/23/13
   
09/23/14
Triple-D Communications, LLC
   
84,719
   
USD
   
Performance
   
03/18/14
   
03/18/15
Triple-D Communications, LLC
   
10,000
   
USD
   
Contractors  License
   
08/29/14
   
08/29/15
Triple-D Communications, LLC
   
99,407
   
USD
   
Performance
   
09/05/14
   
09/05/15
Triple-D Communications, LLC
   
1,335,524
   
USD
   
Other Contract Award
   
11/24/14
   
11/24/15
Underground Specialties, LLC
   
5,091,991
   
USD
   
Performance  and Payment
   
03/15/11
   
03/15/12
Underground Specialties, LLC
   
1,601,203
   
USD
   
Other Contract Award
   
07/06/12
   
07/06/13
Underground Specialties, LLC
   
20,000
   
USD
   
Contractors  License
   
04/13/14
   
04/13/15
Underground Specialties, LLC
   
75,000
   
USD
   
Contractors  License
   
04/13/14
   
04/13/15
Underground Specialties, LLC
   
4,500
   
USD
   
Other Financial Guarantee
   
05/05/14
   
05/05/15
Underground Specialties, LLC
   
371,681
   
USD
   
Performance
   
06/11/14
   
06/11/15
Underground Specialties, LLC
   
2,500
   
USD
   
Other Permit
   
08/27/14
   
08/27/15
Underground Specialties, LLC
   
10,000
   
USD
   
Street Obstruction
   
09/17/14
   
09/17/16
Underground Specialties, LLC
   
10,000
   
USD
   
Street Obstruction
   
10/19/14
   
10/19/15
Underground Specialties, LLC
   
20,000
   
USD
   
Other Permit
   
12/21/14
   
12/21/15
Underground Specialties, LLC
   
12,000
   
USD
   
Contractors  License
   
04/01/15
   
04/01/16
UtiliQuest, LLC
   
1,050,000
   
USD
   
Performance  and Payment
   
06/24/13
   
07/31/16
UtiliQuest, LLC
   
216,870
   
USD
   
Payment
   
11/30/13
   
11/30/14
VCI Construction, Inc.
   
1,348,194
   
USD
   
Performance
   
11/26/12
   
11/26/13
VCI Construction, Inc.
   
2,500,000
   
USD
   
Performance  and Payment
   
01/15/13
   
01/15/14
VCI Construction, Inc.
   
2,000,000
   
USD
   
Performance  and Payment
   
12/04/13
   
12/04/14
VCI Construction, Inc.
   
250,000
   
USD
   
Payment
   
04/18/14
   
04/18/15
VCI Construction, Inc.
   
25,000
   
USD
   
Other Permit
   
05/19/14
   
05/19/15
VCI Construction, Inc.
   
10,000
   
USD
   
Right of Way
   
06/03/14
   
06/03/15
VCI Construction, Inc.
   
12,500
   
USD
   
Contractors  License
   
06/14/14
   
06/14/15
VCI Construction, Inc.
   
12,500
   
USD
   
Contractors  License
   
09/26/14
   
09/26/15
VCI Construction, Inc.
   
5,000
   
USD
   
Other Permit
   
10/28/14
   
10/28/15
VCI Construction, Inc.
   
5,000
   
USD
   
Other Permit
   
10/29/14
   
10/29/15
VCI Construction, Inc.
   
5,000
   
USD
   
Other Permit
   
10/29/14
   
10/29/15
VCI Construction, Inc.
   
100,000
   
USD
   
Right of Way
   
11/07/14
   
11/07/15
VCI Construction, Inc.
   
521,574
   
USD
   
Performance  and Payment
   
11/12/14
   
11/12/15
VCI Construction, Inc.
   
220,340
   
USD
   
Performance  and Payment
   
11/14/14
   
11/14/15
VCI Construction, Inc.
   
12,500
   
USD
   
Contractors  License
   
12/10/14
   
12/10/15
VCI Construction, Inc.
   
12,500
   
USD
   
Contractors  License
   
12/10/14
   
12/10/15
VCI Construction, Inc.
   
460,526
   
USD
   
Performance  and Payment
   
01/09/15
   
01/09/16
VCI Construction, Inc.
   
12,500
   
USD
   
Contractors  License
   
01/17/15
   
01/17/16
VCI Construction, Inc.
   
50,000
   
USD
   
Contractors  License
   
01/26/15
   
01/26/16
VCI Construction, Inc.
   
3,500
   
USD
   
Other License
   
02/17/15
   
02/17/16
VCI Construction, Inc.
   
12,000
   
USD
   
Contractors  License
   
03/16/15
   
03/16/16
VCI Construction, Inc.
   
15,000
   
USD
   
Contractors  License
   
03/26/15
   
03/26/16
VCI Construction, Inc.
   
310,626
   
USD
   
Performance  and Payment
   
03/27/15
   
03/27/16
Watts Brothers Cable Construction, Inc.
   
638,500
   
USD
   
Performance  and Payment
   
10/24/12
   
10/24/13
Watts Brothers Cable Construction, Inc.
   
790,219
   
USD
   
Performance
   
06/25/13
   
06/25/14
Watts Brothers Cable Construction, Inc.
   
264,055
   
USD
   
Performance
   
10/28/13
   
10/28/14
Watts Brothers Cable Construction, Inc.
   
298,081
   
USD
   
Performance
   
12/16/13
   
12/16/14
Watts Brothers Cable Construction, Inc.
   
500,268
   
USD
   
Performance  and Payment
   
12/20/13
   
12/20/14
Watts Brothers Cable Construction, Inc.
   
5,000
   
USD
   
Right of Way
   
05/16/14
   
05/16/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
05/16/13
   
05/16/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
05/30/13
   
05/30/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Other Permit
   
04/13/14
   
04/13/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
04/13/14
   
04/13/15
White Mountain Cable Construction, LLC
   
25,000
   
USD
   
Street Opening
   
04/17/14
   
04/17/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
04/20/14
   
04/20/15
White Mountain Cable Construction, LLC
   
2,500
   
USD
   
Street Opening
   
04/24/14
   
04/24/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
04/24/14
   
04/24/15
White Mountain Cable Construction, LLC
   
20,000
   
USD
   
Street Opening
   
04/26/14
   
04/26/15

            
 
 

--------------------------------------------------------------------------------

 
            
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Street Opening
   
04/28/14
   
04/28/15
White Mountain Cable Construction, LLC
   
25,000
   
USD
   
Street Opening
   
04/29/14
   
04/29/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
05/07/14
   
05/07/15
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Right of Way
   
05/08/14
   
05/08/15
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Street Opening
   
05/10/14
   
05/10/15
White Mountain Cable Construction, LLC
   
25,000
   
USD
   
Street Opening
   
05/10/14
   
05/10/15
White Mountain Cable Construction, LLC
   
2,500
   
USD
   
Street Opening
   
05/16/14
   
05/16/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
05/20/14
   
05/20/15
White Mountain Cable Construction, LLC
   
100,000
   
USD
   
Street Opening
   
05/28/14
   
05/28/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
05/30/14
   
05/30/15
White Mountain Cable Construction, LLC
   
25,000
   
USD
   
Street Opening
   
06/10/14
   
06/10/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
06/10/14
   
06/10/15
White Mountain Cable Construction, LLC
   
2,500
   
USD
   
Street Opening
   
06/11/14
   
06/11/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
06/13/14
   
06/13/15
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Street Opening
   
06/14/14
   
06/14/15
White Mountain Cable Construction, LLC
   
30,000
   
USD
   
Right of Way
   
06/18/14
   
06/18/15
White Mountain Cable Construction, LLC
   
500
   
USD
   
Street Opening
   
06/18/14
   
06/18/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
06/18/14
   
06/18/15
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Street Opening
   
06/21/14
   
06/21/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
06/26/14
   
06/26/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
06/30/14
   
06/30/15
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Street Opening
   
07/08/14
   
07/08/15
White Mountain Cable Construction, LLC
   
1,500
   
USD
   
Street Opening
   
07/14/14
   
07/14/15
White Mountain Cable Construction, LLC
   
1,500
   
USD
   
Street Opening
   
07/14/14
   
07/14/15
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Street Opening
   
07/18/14
   
07/18/15
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Right of Way
   
07/21/14
   
07/21/15
White Mountain Cable Construction, LLC
   
2,000
   
USD
   
Right of Way
   
07/28/14
   
07/28/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Right of Way
   
08/01/14
   
08/01/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Right of Way
   
08/01/14
   
08/01/15
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Right of Way
   
08/04/14
   
08/04/15
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Street Opening
   
08/07/14
   
08/07/15
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Right of Way
   
08/08/14
   
08/08/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Right of Way
   
08/12/14
   
08/12/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
08/13/14
   
08/13/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
08/19/14
   
08/19/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
08/19/14
   
08/19/15
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Street Opening
   
08/21/14
   
08/21/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
08/21/14
   
08/21/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
08/21/14
   
08/21/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
08/21/14
   
08/21/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
08/24/14
   
08/24/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
08/24/14
   
08/24/15
White Mountain Cable Construction, LLC
   
2,000
   
USD
   
Street Opening
   
08/26/14
   
08/26/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
08/30/14
   
08/30/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
09/08/14
   
09/08/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
09/08/14
   
09/08/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
09/08/14
   
09/08/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
09/11/14
   
09/11/15
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Street Opening
   
09/19/14
   
09/19/15
White Mountain Cable Construction, LLC
   
60,000
   
USD
   
Street Opening
   
10/03/14
   
10/03/16
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
10/06/14
   
10/06/15
White Mountain Cable Construction, LLC
   
25,000
   
USD
   
Street Opening
   
10/06/14
   
10/06/15
White Mountain Cable Construction, LLC
   
15,630
   
USD
   
Street Opening
   
10/08/14
   
10/08/15
White Mountain Cable Construction, LLC
   
11,619
   
USD
   
Street Opening
   
10/08/14
   
10/08/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
10/20/14
   
10/20/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
10/28/14
   
10/28/16
White Mountain Cable Construction, LLC
   
1,000
   
USD
   
Street Opening
   
11/02/14
   
11/02/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Other Permit
   
11/07/14
   
11/07/15
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Street Opening
   
11/08/14
   
11/08/15
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
12/09/14
   
12/09/15
White Mountain Cable Construction, LLC
   
20,000
   
USD
   
Street Opening
   
12/23/14
   
12/23/15
White Mountain Cable Construction, LLC
   
20,000
   
USD
   
Street Opening
   
01/05/15
   
01/05/16
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Street Opening
   
01/12/15
   
01/12/16
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Other License
   
02/13/15
   
02/13/16
White Mountain Cable Construction, LLC
   
25,000
   
USD
   
Street Opening
   
03/08/15
   
03/08/16
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
03/14/15
   
03/14/16
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
03/14/15
   
03/14/16
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
03/14/15
   
03/14/16
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Street Opening
   
03/14/15
   
03/14/16
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
03/21/15
   
03/21/16
White Mountain Cable Construction, LLC
   
1,000
   
USD
   
Street Opening
   
03/27/15
   
03/27/16
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Street Opening
   
03/29/15
   
03/29/16
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
03/29/15
   
03/29/16
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Right of Way
   
03/31/15
   
03/31/16
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
04/02/15
   
04/02/16
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
04/02/15
   
04/02/16
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
04/02/15
   
04/02/16
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
04/03/15
   
04/03/16
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Street Opening
   
04/03/15
   
04/03/16

         
 
 

--------------------------------------------------------------------------------

 
             
White Mountain Cable Construction, LLC
   
20,000
   
USD
   
Street Opening
   
04/03/15
   
04/03/16
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
04/03/15
   
04/03/16
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Street Opening
   
04/04/15
   
04/04/16
White Mountain Cable Construction, LLC
   
1,000
   
USD
   
Street Opening
   
04/08/15
   
04/08/16
White Mountain Cable Construction, LLC
   
25,000
   
USD
   
Street Opening
   
04/09/15
   
04/09/16
White Mountain Cable Construction, LLC
   
10,000
   
USD
   
Street Opening
   
04/10/15
   
04/10/16
White Mountain Cable Construction, LLC
   
5,000
   
USD
   
Street Opening
   
04/11/15
   
04/11/16
Total
 
$
369,113,564
                       


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.02


LIENS EXISTING ON THE FIRST AMENDMENT EFFECTIVE DATE


8.02(a)
Capital Leases
 


None.




8.02(b)
Tax Liens
 
None.
 


 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
8.02(c)
Equipment Liens


Equipment Liens listed below and any extension, renewal, refinancing, refunding
or replacement thereof:


Debtor
Secured Party
Filing Number
Date of Filing
Collateral
Ansco & Associates, LLC
United Rentals (North America), Inc.
2011 1705162
5/5/2011
Equipment Lease
Ansco & Associates, LLC
United Rentals (North America), Inc.
2011 1705170
5/5/2011
Equipment Lease
Ansco & Associates, LLC
United Rentals (North America), Inc.
2011 1705188
5/5/2011
Equipment Lease
Ansco & Associates, LLC
United Rentals (North America), Inc.
2011 2141417
6/6/2011
Equipment Lease
Ansco & Associates, LLC
United Rentals (North America), Inc.
2011 2141425
6/6/2011
Equipment Lease
Broadband Express, LLC
Wells Fargo Financial Leasing, Inc.
2009 1441739
5/7/2009
Equipment Lease
Broadband Express, LLC
Modern Office Methods, Inc.
2010 0056659
1/7/2010
Equipment Lease
Broadband Express, LLC
U.S. Bank Equipment Finance, a Division of U.S. Bank National Association
20130766023
2/27/13
Equipment Lease
Broadband Express, LLC
U.S. Bank Equipment Finance
20133393478
8/29/13
Equipment Lease
C-2 Utility Contractors, LLC
Les Schwab Warehouse Center, Inc.
53345544
10/27/2005
Equipment Lease
C-2 Utility Contractors, LLC
United Rentals Northwest, Inc.
2011 1969868
3/4/2011
Equipment Lease
Cablecom, LLC
Les Schwab Warehouse Center, Inc.
63377975
9/29/2006
Equipment Lease
Cablecom, LLC
US Bancorp
2007 3899282
10/16/2007
Equipment Lease
Cablecom, LLC
US Bancorp
2008 0992840
3/20/2008
Equipment Lease
Cablecom, LLC
U.S. Bancorp Business Equipment Finance Group
2011 1227704
4/4/2011
Equipment Lease
Cablecom, LLC
U.S. Bank Equipment Finance
20151261501
3/25/15
Equipment Lease
Communication Services, LLC
Popular Leasing U.S.A., Inc.
20080125636H
11/27/2008
Equipment Lease
Communication Services, LLC
General Electric Capital Corporation
20050009137J
1/28/2005
Equipment Lease

 
 
 

--------------------------------------------------------------------------------

 
 
Debtor
Secured Party
Filing Number
Date of Filing
Collateral
Communication Services, LLC
General Electric Capital Corporation
20050009138K
1/28/2005
Equipment Lease
Communication Services, LLC
General Electric Capital Corporation
20050037083K
4/19/2005
Equipment Lease
Communication Services, LLC;
Victory Communications III, Inc.
Wells Fargo Financial Leasing, Inc.
20060122585B
12/27/2006
Equipment Lease
Communication Services, LLC
Caterpillar Financial Services Corporation
20070020517F
2/28/2007
Equipment Lease
Communication Services, LLC;
Victory Communications III, Inc.;
Globe Communications, LLC
Wells Fargo Financial Leasing, Inc.
20070071942C
7/27/2007
Equipment Lease
Globe Communications, LLC
Hitachi Capital America Corp.
20070081291A
8/24/2007
Equipment Lease
Globe Communications, LLC
Altec Capital Services, LLC
20070109249F
11/20/2007
Equipment Lease
Globe Communications, LLC
Altec Capital Services, LLC
20070109251J
11/20/2007
Equipment Lease
Globe Communications, LLC
Altec Capital Services, LLC
20070109252K
11/20/2007
Equipment Lease
Victory Leasing Company, LLC
Altec Capital Services, LLC
20070080892H
8/23/2007
Equipment Lease
Globe Communications, LLC
Altec Moneta Corporation
20070118208M
12/18/2007
Equipment Lease
Communication Services, LLC;
Victory, Timothy M.
Stearns Bank, N.A.
20080018875M
2/27/2008
Equipment Lease
Globe Communications, LLC
Altec Capital Services, LLC
20080064171M
7/11/2008
Equipment Lease
Victory Leasing Company, LLC
Altec Capital Services, LLC
20080107276E
12/8/2008
Equipment Lease
Communication Services, LLC
Western Finance & Leasing Inc
20080108500F
12/11/2008
Equipment Lease
Communication Services, LLC
Western Finance & Leasing Inc
20080110731E
12/19/2008
Equipment Lease
Victory Leasing Company, LLC; 
Communication Services, LLC
Kraus-Anderson Capital, Inc.
20090093609K
12/15/2009
Equipment Lease
Communication Services, LLC
Wells Fargo Financial Leasing, Inc.
20100007708G
1/29/2010
Equipment Lease
Communication Services, LLC
Branch Banking and Trust Company
20100042609F
5/27/2010
Equipment Lease
Dycom Industries, Inc.;
Parkside Utility Construction, LLC
Chesapeake Funding LLC
201208026516
12/12/12
Equipment Lease
Dycom Industries, Inc.
Chesapeake Funding LLC
201208027431
12/12/12
Equipment Lease

 
 
 

--------------------------------------------------------------------------------

 
 
Debtor
Secured Party
Filing Number
Date of Filing
Collateral
Dycom Industries, Inc.;
Parkside Utility Construction, LLC
Chesapeake Funding LLC
201208027458
12/12/12
Equipment Lease
Globe Communications, LLC
Hitachi Capital America Corp.
20070081291A
8/24/2007
Equipment Lease
Globe Communications, LLC
Altec Capital Services, LLC
20070109249F
11/20/2007
Equipment Lease
Globe Communications, LLC
Altec Capital Services, LLC
20070109251J
11/20/2007
Equipment Lease
Globe Communications, LLC
Altec Capital Services, LLC
20070109252K
11/20/2007
Equipment Lease
Globe Communications, LLC
Hitachi Capital America Corp.
20070117556F
12/17/2007
 
Equipment Lease
Globe Communications, LLC
Altec Moneta Corporation
20070118208M
12/18/2007
Equipment Lease
Globe Communications, LLC
Altec Capital Services, LLC
20080064171M
7/11/2008
Equipment Lease
Globe Communications, LLC
MeriCap Credit Corporation
20100094906B
12/9/2010
Equipment Lease
Lambert’s Cable Splicing Company, LLC
U.S. Bank Equipment Finance, a Division of U.S. Bank National Association
20131383810
4/10/13
Equipment Lease
Lambert’s Cable Splicing Company, LLC
U.S. Bank Equipment Finance, a Division of U.S. Bank National Association
20151554889
4/13/15
Equipment Lease
Niels Fugal Sons Company, LLC
Cashman Equipment Company
2008 3198106
9/22/008
Equipment Lease
Niels Fugal Sons Company, LLC
Cashman Equipment Company
2008 3392097
10/7/2008
Equipment Lease
Niels Fugal Sons Company, LLC
United Rentals Northwest, Inc.
2012 0379307
1/31/2012
Equipment Lease
Niels Fugal Sons Company, LLC
United Rentals Northwest, Inc.
2012 0379315
1/31/2012
Equipment Lease
Niels Fugal Sons Company, LLC
United Rentals Northwest, Inc.
2012 0379323
1/31/2012
Equipment Lease
Niels Fugal Sons Company, LLC
United Rentals Northwest, Inc.
2012 0379331
1/31/2012
Equipment Lease
Niels Fugal Sons Company, LLC
Wagner Equipment Co.
20130452269
2/4/13
Equipment Lease
North Sky Communications, Inc.
Vermeer Pacific
20142196533
6/5/14
Equipment Lease
North Sky Communications, Inc.
Wells Fargo Financial Leasing, Inc.
20143615911
9/10/14
Equipment Lease
Prince Telecom, Inc.
UA Bancorp
5154585 5
5/19/2005
Equipment Lease

 
 
 

--------------------------------------------------------------------------------

 
 
Debtor
Secured Party
Filing Number
Date of Filing
Collateral
Prince Telecom, Inc.
American Tire Distributors, Inc.
6330864 1
9/25/2006
Equipment Lease
Prince Telecom, Inc.
Les Schwab Warehouse Center, Inc.
6364680 0
10/19/2006
Equipment Lease
Prince Telecom, Inc.
Great America Leasing Corporation
2008 3642103
10/29/2008
Equipment Lease
Prince Telecom, Inc.
Leaf Funding, Inc.
2009 1909107
6/16/2009
Equipment Lease
Prince Telecom, Inc.
U.S. Bancorp Business Equipment Finance Group
2011 1585077
4/27/2011
Equipment Lease
Prince Telecom, Inc.
Les Schwab Warehouse Center, Inc.
2012 0069478
1/6/2012
Equipment Lease
Prince Telecom, Inc.
CIT Finance LLC
20131329714
4/8/13
Equipment Lease
Prince Telecom, Inc.
U.S. Bank Equipment Finance
20142916062
7/22/14
Equipment Lease
Star Construction, LLC
Nortray, Inc.
20130650532
2/19/13
Equipment Lease
Tesinc, LLC
CIT Finance LLC
20124970531
12/20/12
Equipment Lease
Underground Specialties, LLC
Les Schwab Warehouse Center, Inc.
2007 0960574
3/14/2007
Equipment Lease
Utiliquest, LLC
Wachovia Bank, N.A.
060-1999-014254
7/21/1999
Equipment Lease
Utiliquest, LLC
Wells Fargo Financial Leasing, Inc.
007-2001-012431
11/14/2001
Equipment Lease
Utiliquest, LLC
Dell Financial Services, L.P.
007-2001-003394
4/12/2001
Equipment Lease
Utiliquest, LLC
Comark Inc.
007-2001-008386
8/1/2001
Equipment Lease
Utiliquest, LLC
Dell Financial Services, L.P.
007-2001-009249
8/22/2001
Equipment Lease
Utiliquest, LLC
Docuteam, Inc.
007-2001-009268
8/23/2001
Equipment Lease
Utiliquest, LLC
Wells Fargo Financial Leasing, Inc.
007-2003-000089
1/6/2003
Equipment Lease
Utiliquest, LLC
Minolta Business Solutions, Inc.
007-2003-005575
5/20/2003
Equipment Lease
Utiliquest, LLC
Wells Fargo Financial Leasing, Inc.
007-2005-018851
12/20/2005
Equipment Lease
Utiliquest, LLC
Dell Financial Services, L.P.
007-2001-002405
3/22/2001
Equipment Lease
Utiliquest, LLC
CDW Leasing, LLC
007-2001-004361
5/4/2001
Equipment Lease

 
 
 

--------------------------------------------------------------------------------

 
 
Debtor
Secured Party
Filing Number
Date of Filing
Collateral
Utiliquest, LLC
CDW Leasing, LLC
007-2001-011787
10/29/2001
Equipment Lease
Utiliquest, LLC
Comark Inc.
007-2001-011933
11/1/2001
Equipment Lease
Utiliquest, LLC
U.S. Bancorp Oliver Allen Technology Leasing
007-2002-004250
4/22/2002
Equipment Lease
Utiliquest, LLC
IBM Credit Corporation
007-2002-010697
10/22/2002
Equipment Lease
Utiliquest, LLC
Lease Corporation of America
007-2002-012232
8/2/2001
Equipment Lease
Utiliquest, LLC
PNC Bank, National Association
060-2002-016857
12/11/2002
Equipment Lease
Utiliquest, LLC
Worldcom Communications Inc
060-2001-013932
8/2/2001
Equipment Lease
Utiliquest, LLC
PNC Bank, National Association
060-2001-015049
8/30/2001
Equipment Lease
Utiliquest, LLC
-
060-2008-009261
11/14/2008
Equipment Lease
Utiliquest, LLC
Capital Source Finance LLC
060-2002-015246
11/5/2002
Equipment Lease
Utiliquest, LLC
Capital Source Finance LLC
060-2002-016414
12/2/2002
Equipment Lease
Utiliquest, LLC
US Bancorp
050-2004-012947
10/7/2004
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1485625
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1485666
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1485682
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1485708
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1485724
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1485732
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1485773
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1485930
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1485948
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1485989
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1486037
4/20/2011
Equipment Lease

 
 
 

--------------------------------------------------------------------------------

 
 
Debtor
Secured Party
Filing Number
Date of Filing
Collateral
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1486052
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1486060
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1486078
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1486169
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1486201
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1486243
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1486250
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1486284
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1812794
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 1812828
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 2702895
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 2828476
4/20/2011
Equipment Lease
White Mountain Cable Construction, LLC
United Rentals (North America), Inc.
2011 2828484
4/20/2011
Equipment Lease



 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


Schedule 8.05


INVESTMENTS EXISTING ON THE FIRST AMENDMENT EFFECTIVE DATE


The Investments as of the First Amendment Effective Date in the following
Subsidiaries:


Unrestricted Subsidiaries:


CertusView Technologies, LLC  (includes existing indebtedness of $19,792 from
Schedule 8.01)
US $57,959,721
   
CertusView Solutions, LLC  (includes existing indebtedness of $246,340 from
Schedule 8.01)
US $1,135,340
   
Gardens Capital Management, LLC
US $ 4,000,000





Foreign Subsidiaries:


RJE Canada, ULC (includes existing indebtedness of $25,240 from Schedule 8.01)
US $1,225,632
   
NST Canada, ULC (includes existing indebtedness of $393,422 from Schedule 8.01)
US $2,178,841





Restricted Subsidiaries:


Investments constituting ownership of the Restricted Subsidiaries as set forth
on Schedule 6.11.


 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 11.02


CERTAIN ADDRESSES FOR NOTICES




1. 
Addresses for Credit Parties:



Care of:
Dycom Industries, Inc.
11780 U.S. Highway 1 Suite 600
Palm Beach Gardens, FL 33408


2. 
Addresses for Administrative Agent, Swingline Lender and L/C Issuer:



Administrative Agent’s Office
(for payments and Requests for Credit Extensions):


Bank of America, N.A.
One Independence Center
101 N. Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention: Jennifer Clark
Telephone: (980) 388-0017
Telecopier: (704) 409-0135
Electronic Mail:  jennifer.l.clark@baml.com
Account No.:  ###############
Ref:  Dycom Industries, Inc.
ABA# ###############


Other Notices as Administrative Agent:
 
Bank of America, N.A.
Agency Management
555 California Street, 4th Floor
Mail Code: CA5-704-04-09
San Francisco, CA 94104
Attention:  Aamir Saleem
Telephone:  (415) 436-2769
Telecopier:  (415) 503-5089
Electronic Mail:  aamir.saleem@baml.com
 
 
 

--------------------------------------------------------------------------------

 
 
L/C Issuer:


Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Michael A. Grizzanti
Telephone:  (570) 496-9621
Telecopier:  (800) 755-8743
Electronic Mail:  Michael.A.Grizzanti@baml.com


Swingline Lender:


Bank of America, N.A.
One Independence Center
101 N. Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention: Jennifer Clark
Telephone: (980) 388-0017
Telecopier: (704) 409-0135
Electronic Mail:  jennifer.l.clark@baml.com
Account No.:  ###############
Ref:  Dycom Industries, Inc.
ABA# ###############
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 2.05


FORM OF NOTICE OF LOAN PREPAYMENT
 
TO:
Bank of America, N.A., as Administrative Agent

 
RE:
              Credit Agreement, dated as of December 3, 2012 (as amended,
restated, amended and restated, modified, supplemented, increased or extended
from time to time, the “Credit Agreement”), by and among Dycom Industries, Inc.,
a Florida corporation (the “Borrower”), the Guarantors identified therein, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer.  Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 
DATE:
[Date]

 
The undersigned Borrower hereby notifies the Administrative Agent that on
_____________1 pursuant to the terms of Section 2.05(a) of the Credit Agreement,
the undersigned Borrower intends to prepay the following Loans as more
specifically set forth below:


o           Voluntary prepayment of [Revolving Loans][Term Loans][Swingline
Loans]2 in the following amount(s):


o           Eurodollar Rate Loans:
$                                                              3
Applicable Interest
Period:                                                        


o           Base Rate
Loans:  $                                                     4


[This Notice of Loan Prepayment is contingent upon the consummation or
occurrence of [insert description of transaction or event].


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf”) shall be
effective as delivery of a manually executed counterpart of this notice.
 

 
DYCOM INDUSTRIES, INC.,
a Florida corporation
         
 
By:
      Name:       Title            

 

--------------------------------------------------------------------------------

1Specify date of such prepayment.
2 Any prepayment of Swingline Loans shall be in a minimum principal amount of
$100,000 or a whole multiple of $100,000 (or, if less, the entire principal
thereof then outstanding).
3Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).
4Any prepayment of Base Rate Loans (other than Swingline Loans) shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or if less, the entire principal amount thereof outstanding).
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 7.09


[FORM OF] GUARANTOR JOINDER AGREEMENT




THIS GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of _____________,
____, is by and among _____________________, a ______________________ (the
“Subsidiary Guarantor”), DYCOM INDUSTRIES, INC., a Florida corporation (the
“Borrower”), the Guarantors, and BANK OF AMERICA, N.A., in its capacity as
Administrative Agent under that certain Credit Agreement, dated as of December
3, 2012 (as amended, restated, amended and restated, modified, supplemented,
increased or extended from time to time, the “Credit Agreement”), by and among
the Borrower, the Guarantors identified therein, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swingline
Lender and L/C Issuer (the “Administrative Agent”).  Capitalized terms used
herein but not otherwise defined shall have the meanings provided in the Credit
Agreement.


[The Subsidiary Guarantor is a Material Domestic Subsidiary that is a Restricted
Subsidiary or is required by Section 7.09 of the Credit Agreement to become a
“Guarantor” thereunder.][The Borrower desires that the Subsidiary Guarantor
become a “Guarantor” under the Credit Agreement].


Accordingly, the Subsidiary Guarantor hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:


1.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to the Credit Agreement and a “Guarantor” for all purposes
of the Credit Agreement and the other Credit Documents, and shall have all of
the obligations of a Guarantor thereunder as if it had executed the Credit
Agreement and the other Credit Documents.  The Subsidiary Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Documents, including without
limitation (a) all of the representations and warranties of the Credit Parties
set forth in Article VI of the Credit Agreement and (b) all of the affirmative
and negative covenants set forth in Articles VII and VIII of the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the Subsidiary Guarantor hereby jointly and severally together with
the other Guarantors, guarantees to each Lender and the Administrative Agent as
provided in the Credit Agreement the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) strictly in
accordance with the terms thereof and agrees that if any of such Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Subsidiary Guarantor will, jointly and severally together with
the other Guarantors, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise) in accordance with the terms of
such extension or renewal.


2.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to the Pledge Agreement, and shall have all the rights and
obligations of a “Pledgor” thereunder as if it had executed the Pledge
Agreement.  The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all the terms, provisions and conditions contained in the
Pledge Agreement.  Without limiting the generality of the foregoing terms of
this paragraph 2, the Subsidiary Guarantor hereby pledges and assigns to the
Administrative Agent, for the benefit of the Secured Parties, and grants to the
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in any and all right, title and interest of the Subsidiary
Guarantor in and to Pledged Collateral (as such term is defined in Section 2 of
the Pledge Agreement).
 
 
 

--------------------------------------------------------------------------------

 
 
3.           The Subsidiary Guarantor acknowledges and confirms that it has
received a copy of the Credit Agreement and the schedules and exhibits
thereto.  The information on the schedules to the Credit Agreement are hereby
amended to include the information shown on the attached Schedule A (Schedules
to the Credit Agreement and Security Documents).


4.           The information on Schedule B (Disclosure Information) to this
Agreement is true and correct as of the date hereof.


5.           The Borrower and the Guarantors confirm that all of their
obligations under the Credit Agreement are, and upon the Subsidiary Guarantor
becoming a Guarantor, shall continue to be, in full force and effect.  The
parties hereto confirm and agree that immediately upon the Subsidiary Guarantor
becoming a Guarantor, the term “Obligations,” as used in the Credit Agreement,
shall include all obligations of such Subsidiary Guarantor under the Credit
Agreement and under each other Credit Document.


6.           The Subsidiary Guarantor hereby agrees that upon becoming a
Guarantor it will assume all Obligations of a Guarantor as set forth in the
Credit Agreement.


7.           Each of the Borrower and the Subsidiary Guarantor agrees that at
any time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts and things as the Administrative Agent may reasonably request in order to
effect the purposes of this Agreement.


8.           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


9.           This Agreement (a) may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute one contract and (b) may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.


BORROWER:
DYCOM INDUSTRIES, INC.,
a Florida corporation
 
 
By:                                                                
Name:
Title:
 
SUBSIDIARY GUARANTOR:
[SUBSIDIARY GUARANTOR]
 
 
By:                                                                
Name:
Title:
 







Acknowledged and accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:                                          
Name:
Title:
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


Schedule A


Schedules to Credit Agreement and Security Documents




 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


Schedule B


Disclosure Information




Legal Name of Credit Party (and any previous legal names within the last five
years):
 
State of Organization:
 
Jurisdictions of Organization:
 
Type of Organization:
 
Address of Chief Executive Office:
 
Address of Principal Place of Business:
 
Business Phone Number:
 
Organizational Identification Number:5
 
Federal Tax Identification Number:
 
Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):
 
List the issued and outstanding equity interests owned by (a) the Subsidiary
Guarantor and (b) the owner of the Subsidiary Guarantor’s equity interests:
 



[TO BE COMPLETED BY BORROWER/SUBSIDIARY GUARANTOR]


 

 
 


 
 
 

--------------------------------------------------------------------------------

5 This item does not apply to a Credit Party organized under the laws of
Alabama, Indiana, Massachusetts, Nebraska, New Hampshire, New Mexico, New York,
Oklahoma, South Carolina, Vermont or West Virginia.
 

--------------------------------------------------------------------------------